Exhibit 10.99

 

Execution Version

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [* * *] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

AMONG

 

ORTANA HOLDINGS, LLC,

 

FIRST CALL RESOLUTION, LLC,

 

MATTHEW ACHAK,

 

JOHN STADTER,

 

AND

 

TTEC SERVICES CORPORATION

 

Dated as of October 26, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS AND INTERPRETATIONS

1

1.1

Definitions

1

1.2

Interpretation

1

 

 

 

ARTICLE 2

 

PURCHASE PRICE

2

2.1

Purchase and Sale

2

2.2

Amount

2

2.3

Net Working Capital Adjustment and Definitions

2

2.4

Closing Cash Adjustment and Definitions

3

2.5

Procedure for Determining Projected Purchase Price and Final Purchase Price

3

2.6

Certain Covenants

5

2.7

Payment of Adjustment

5

2.8

Earn-out Payment

5

2.9

Withholding

8

2.10

Tax Treatment and Allocation of Final Purchase Price

8

 

 

 

ARTICLE 3

 

CLOSING

 

9

3.1

Closing

9

3.2

Closing Transactions and Payments

9

3.3

Other Closing Deliveries

10

 

 

 

ARTICLE 4

 

BUYER’S REPRESENTATIONS AND WARRANTIES

10

4.1

Organization and Standing

10

4.2

Authority; Authorization; Enforceability

10

4.3

No Conflict

10

4.4

Government Approvals

11

4.5

No Brokers

11

4.6

Securities Act

11

4.7

Source of Funds

11

 

 

 

ARTICLE 5

 

SELLER PARTIES’ JOINT REPRESENTATIONS AND WARRANTIES

11

5.1

Organization and Authority of Seller

11

5.2

Organization and Authority of the Company

12

5.3

Capitalization

12

5.4

Authority to Conduct Business

13

 

i

--------------------------------------------------------------------------------



 

5.5

No Conflict

13

5.6

Government Approvals

13

5.7

No Brokers

13

5.8

No Subsidiaries; No Other Business of Seller

14

5.9

Financial Statements

14

5.10

No Undisclosed Liabilities

15

5.11

Absence of Changes

15

5.12

Tangible Personal Property

17

5.13

Real Property

17

5.14

Condition and Sufficiency of Assets

18

5.15

Intellectual Property

18

5.16

Insurance

20

5.17

Certificates

20

5.18

Compliance with Laws

21

5.19

Litigation

21

5.20

Personnel

21

5.21

Benefit Plans; ERISA

22

5.22

Tax Matters

26

5.23

Environmental Matters

29

5.24

Scheduled Contracts

29

5.25

Transactions With Affiliates

31

5.26

Powers of Attorney

31

5.27

Bank Accounts

31

5.28

OFAC and Export Control

31

5.29

Absence of Certain Business Practices

32

5.30

Privacy and Data Security

32

5.31

Major Customers and Suppliers

34

5.32

Seller Transaction Expenses

34

5.33

Books and Records

34

5.34

Full Disclosure

35

 

 

 

ARTICLE 6

 

SELLER PARTIES’ SEPARATE REPRESENTATIONS AND WARRANTIES

35

6.1

Authority; Authorization; Enforceability

35

6.2

Ownership of Membership Interest

36

6.3

No Conflict

36

6.4

Government Approvals

36

6.5

Litigation

36

6.6

No Brokers

36

 

 

 

ARTICLE 7

 

CERTAIN PRE-CLOSING COVENANTS

37

7.1

Access to Information

37

7.2

Pre-Closing Activities

37

 

ii

--------------------------------------------------------------------------------



 

7.3

Efforts to Consummate

39

7.4

Updating Schedules

39

7.5

Notice of Certain Events

40

7.6

Cybersecurity Insurance

40

7.7

Errors and Omissions Insurance

40

7.8

Director and Officer Insurance

40

7.9

HSR Act Filing

40

7.10

R&W Insurance Policy

41

 

 

 

ARTICLE 8

 

CONDITIONS TO CLOSING

41

8.1

Conditions to Buyer’s Obligation to Close

41

8.2

Conditions to Seller’s Obligation to Close

45

8.3

Waiver of Closing Conditions

46

 

 

 

ARTICLE 9

 

ADDITIONAL AGREEMENTS

46

9.1

Further Assurances

46

9.2

Publicity

46

9.3

Business Records; Professionals’ Files

47

9.4

Tax Covenants

47

9.5

Obligations to Continuing Employees

49

9.6

Investigation; Forward-Looking Statements

50

9.7

Limitation of Representations and Warranties

50

9.8

Exclusive Dealings

51

9.9

General Release

51

9.10

Confidentiality; Restrictive Covenants

52

9.11

Company Insurance After Closing

55

9.12

Termination Letter After Closing

55

 

 

 

ARTICLE 10

 

REMEDIES FOR BREACH OF THIS AGREEMENT

55

10.1

Survival of Representations and Warranties

55

10.2

Indemnification of Buyer

56

10.3

Indemnification of Seller Parties

57

10.4

Limitation of Liability

57

10.5

General Provisions Regarding Indemnification

60

10.6

Claim Notice

60

10.7

Procedures for Third-Party Claims

60

10.8

Cooperation

61

10.9

No Prejudice

61

10.10

Agreed Claims

61

 

iii

--------------------------------------------------------------------------------



 

ARTICLE 11

 

TERMINATION

62

11.1

Termination

62

11.2

Effect of Termination

62

 

 

 

ARTICLE 12

 

MISCELLANEOUS

63

12.1

Notices

63

12.2

Payments

63

12.3

Entire Agreement

63

12.4

Amendment and Waiver

64

12.5

Benefits; Binding Effect; Assignment

64

12.6

No Third Party Beneficiary

64

12.7

Severability

64

12.8

Expenses

64

12.9

Time of the Essence

64

12.10

Buyer’s Review

65

12.11

Governing Law; Litigation Expenses; Waiver of Jury Trial

65

12.12

Counterparts and Delivery

66

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

Appendix 1.1

-

Definitions

 

Appendix 1.2

-

Interpretation

 

Appendix 1.3

-

Put/Call Options

 

 

 

 

 

Schedule 1

-

Permitted Encumbrances

 

Schedule 2.3(d)

-

Illustrative Calculation of Net Working Capital and Net Working Capital
Calculation Methodology

 

Schedule 2.10

-

Purchase Price Allocation Schedule

 

Schedule 5

-

Seller Disclosure Schedule

 

Schedule 7.2

-

Pre-Closing Activities

 

Schedule 7.3(a)

-

Required Third-Party Consents

 

Schedule 7.3(b)

-

Consents from Government Authorities

 

Schedule 9.4(d)

-

Tax Allocation

 

 

 

 

 

Exhibit A

-

Form of First Call Resolution, LLC Third Amended and Restated Operating
Agreement

 

Exhibit B-1

-

Form of Stadter Consulting Agreement

 

Exhibit B-2

-

Form of Achak Employment Agreement

 

Exhibit C-1

-

Form of Termination Agreement of Achak Employment Agreement

 

Exhibit C-2

-

Form of Termination Agreement of Stadter Employment Agreement

 

 

iv

--------------------------------------------------------------------------------



 

Exhibit E-1

-

Amendment No. 1 to Supplemental Compensation Plan for Katheryn Carnahan

 

Exhibit E-2

-

Amendment No. 1 to Supplemental Compensation Plan for John Charley

 

 

v

--------------------------------------------------------------------------------



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated
October 26, 2019 (the “Execution Date”), is by and among Ortana Holdings, LLC,
an Oregon limited liability company (“Seller”), First Call Resolution, LLC, an
Oregon limited liability company (the “Company”), John Stadter (“Stadter”),
Matthew Achak (“Achak”), and TTEC Services Corporation, a Colorado corporation
(“Buyer”). Buyer, Seller, Achak and Stadter are each referred to herein as a
“Party” and collectively as the “Parties”.

 

Background

 

Seller is the sole member and record and beneficial owner of 100% of the
membership interests in the Company (the “Ownership Interests”).

 

Achak is the record and beneficial owner of 50% of Seller, and Stadter is the
beneficial owner of 50% of Seller and controls a trust that is the record owner
of 50% of Seller.

 

This Agreement sets forth the terms and conditions on which Seller will sell to
Buyer 70% of the Ownership Interests (the “Purchased Interest”). Seller will
retain the remaining 30% of the Ownership Interests (the “Retained Interest”),
which will continue as an equity interest in the Company after Closing.  
Simultaneous with the Closing of the transactions contemplated by this
Agreement, the Transaction Documents, and any other agreements contemplated
hereby or thereby (the “Transactions”), Seller and Buyer will adopt the Amended
and Restated Operating Agreement, which will provide Seller, on the one hand,
and Buyer, on the other hand, the right, commencing on January 31, 2023, to
require the sale or purchase, as applicable, of the Retained Interest from
Seller to Buyer,  as set forth in and governed by the Amended and Restated
Operating Agreement, the terms of which are described in Appendix 1.3 hereto.

 

Agreement

 

ARTICLE 1
DEFINITIONS AND INTERPRETATIONS

 

1.1                               Definitions. Attached Appendix 1.1 provides
definitions for certain terms and phrases used in this Agreement, along with an
index of terms and phrases that are defined within the body of this Agreement.

 

1.2                               Interpretation. The rules of interpretation
set forth in attached Appendix 1.2 govern the interpretation and enforcement of
this Agreement.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

1

--------------------------------------------------------------------------------



 

ARTICLE 2
PURCHASE PRICE

 

2.1                               Purchase and Sale. Subject to the terms and
conditions set forth herein, at the Closing, Seller will sell, assign, transfer
and deliver to Buyer, free and clear of all Encumbrances, and Buyer will
purchase, assume and accept from Seller, the Purchased Interest, for the
consideration specified in Section 2.2. Seller will retain the Retained Interest
subject to the terms and conditions of this Agreement and the Amended and
Restated Operating Agreement.

 

2.2                               Amount. Buyer will pay to Seller an amount of
cash determined according to the following formula (the “Final Purchase Price”)
to be paid at Closing or as adjusted subsequently when the Final Purchase Price
is determined pursuant to Section 2.5:

 

$104,227,830 (the “Base Purchase Price”) at Closing,

 

Plus the Projected Minimum Cash Amount as increased or decreased (as applicable)
by the Closing Cash Adjustment,

 

Plus or Minus the Net Working Capital Adjustment (if applicable) determined
under Section 2.3,

 

Minus the aggregate amount of Seller Transaction Expenses,

 

Minus              the aggregate amount of Company Indebtedness, and

 

Minus the Indemnity Holdback.

 

2.3                               Net Working Capital Adjustment and
Definitions. In determining the Final Purchase Price, an amount will be added to
the Base Purchase Price, dollar for dollar, to the extent the Final Net Working
Capital is greater than the Net Working Capital Target, or subtracted, dollar
for dollar, to the extent the Final Net Working Capital is less than the Net
Working Capital Target, where:

 

(a)                                 “Final Net Working Capital” means the final
Net Working Capital calculated according to Section 2.5;

 

(b)                                 “Net Working Capital” means, as of the
Effective Closing Time, the aggregate amount of the Company’s current assets
(excluding Cash), less its current liabilities (excluding Indebtedness),
calculated according to GAAP and the Net Working Capital Calculation
Methodology;

 

(c)                                  “Net Working Capital Adjustment” means the
positive or negative adjustment in the calculation of the Final Purchase Price
described in this Section 2.3;

 

2

--------------------------------------------------------------------------------



 

(d)                                 “Net Working Capital Calculation
Methodology” means the illustrative example and methodology included in attached
Schedule 2.3(d); and

 

(e)                                  “Net Working Capital Target” means $[* *
*].

 

2.4                               Closing Cash Adjustment and Definitions. In
addition, in determining the Final Purchase Price, an amount will be added to
the Base Purchase Price, dollar for dollar, to the extent the Actual Closing
Cash Amount is greater than the Projected Minimum Cash Amount, or subtracted,
dollar for dollar, to the extent the Actual Closing Cash Amount is less than the
Projected Minimum Cash Amount, where:

 

(a)                                 “Actual Closing Cash Amount” means the final
cash balance on the Closing Date, as set forth on the Company’s closing balance
sheet as of the Effective Closing Time;

 

(b)                                 “Projected Minimum Cash Amount” means
$3,000,000;

 

(c)                                  “Closing Cash Adjustment” means the
positive or negative adjustment in the calculation of the Final Purchase Price
described in this Section 2.4.

 

For purposes of illustration:  (i) if the Actual Closing Cash Amount is
$3,500,000, then there would be a positive Closing Cash Adjustment of $500,000
and the Final Purchase Price would be increased by $3,500,000 (the Projected
Minimum Cash Amount plus the Closing Cash Adjustment), and (ii) if the Actual
Closing Cash Amount is $2,500,000, then there would be a negative Closing Cash
Adjustment of $500,000 and the Final Purchase Price would be increased by
$2,500,000 (the Projected Minimum Cash Amount minus the Closing Cash
Adjustment).

 

2.5                               Procedure for Determining Projected Purchase
Price and Final Purchase Price.

 

(a)                                 Seller’s Calculation of the Projected
Purchase Price. At least three (3) Business Days before Closing, Seller will
deliver its good-faith projection of the Final Purchase Price (the “Projected
Purchase Price”) prepared in accordance with GAAP to Buyer, which will attach
the closing balance sheet of the Company as of the Effective Closing Time
(without giving effect to the purchase and sale of the Purchased Interest),
along with any other information that is reasonably necessary to support their
determination of the Projected Purchase Price. Seller will provide reasonable
access to Buyer and its Agents to all relevant books, records and work papers
(including those of Seller’s accountants) in Seller’s possession or under its
control relating to its calculation of the Projected Purchase Price and all
other items reasonably requested by Buyer or its Agents.

 

3

--------------------------------------------------------------------------------



 

(b)                                 Buyer’s Calculation of the Final Purchase
Price. Within ninety (90) days after Closing, Buyer will deliver Buyer’s
good-faith calculation of the Final Purchase Price prepared in accordance with
GAAP to Seller, which will attach the closing balance sheet of the Company as of
the Effective Closing Time (without giving effect to the purchase and sale of
the Purchased Interest), along with any other information that is reasonably
necessary to support its determination of the Final Purchase Price.

 

(c)                                  Review and Resolution of Disputes
Concerning the Final Purchase Price.

 

(i)                                     During the thirty-day (30-day) period
commencing on Seller’s receipt of Buyer’s calculation of the Final Purchase
Price (the “Seller’s Review Period”), Buyer will provide reasonable access to
Seller and its Agents to all relevant books, records, and work papers (including
those of Buyer’s accountants) in Buyer’s possession or under its control
relating to its calculation of the Final Purchase Price and all other items
reasonably requested by Seller or its Agents. Seller may dispute any items
included in Buyer’s calculation of the Final Purchase Price by providing written
notice to Buyer (the “Objection”) no later than the last day of the Seller’s
Review Period. Seller’s Objection will include all disputed items and describe
in reasonable detail the basis or bases of the Objection for each item. Seller
shall be deemed to have agreed with all items and amounts of the Final Purchase
Price not specifically referenced in the Objection.

 

(ii)                                  During the thirty-day (30-day) period
after Buyer receives the Objection, Buyer and Seller will attempt in good faith
to resolve all disputed items. If Buyer and Seller do not resolve all of the
disputed items within the thirty-day (30-day) period, the remaining disputed
items (collectively, the “Remaining Disputed Items”) will be submitted to an
impartial nationally recognized firm of independent certified public
accountants, other than the Company’s or any Seller Party’s accountants or
advisors or Buyer’s accountants or advisors (the “Independent Accountant”). The
Independent Accountant will, within thirty (30) days after it accepts the
referral, determine on the basis of the standards set forth in this Agreement,
and only with respect to the Remaining Disputed Items, whether and to what
extent (if any) the Remaining Disputed Items require adjustment. Buyer and
Seller will make readily available to the Independent Accountant all relevant
books, records, and workpapers (including those of their respective accountants)
in their respective possession or under their respective control relating to the
calculation of the Projected Purchase Price or Final Purchase Price. The
Independent Accountant will calculate the Final Purchase Price based on the Net
Working Capital Calculation Methodology. The Independent Accountant’s
determination of the Remaining Disputed Items will: (A) be no less than the
lesser of the amount claimed by either Buyer or Seller, and no greater than the
greater of the amount claimed by either Buyer or Seller; (B) be delivered in
writing, and include a reasoned explanation of the final determination, and a
determination of the responsibility of Buyer and Seller for

 

4

--------------------------------------------------------------------------------



 

the Independent Accountant’s cost and expenses of its review and report
determined according to Section 2.5(c)(iii); (C) be conclusive and binding on
the Parties; and (D) not be subject to challenge or appeal by any Party absent
Fraud committed by another Party in connection with determining the Final
Purchase Price.

 

(iii)                               The Independent Accountant will allocate its
fees and expenses between Seller, on the one hand, and Buyer, on the other hand,
based on the dollar value of the Remaining Disputed Items decided in favor of
Buyer and Seller, respectively. For example, if the dollar value of the
Remaining Disputed Items is $100 and the Independent Accountant determines in
Seller’s favor with respect to items totaling $80 and in Buyer’s favor with
respect to items totaling $20, then Buyer will pay 80% of the Independent
Accountant’s fees and expenses and Seller would pay 20%.

 

2.6                               Certain Covenants.  Before the Final Purchase
Price is finalized, the Company will not, and the Parties will not cause or
permit the Company to: (a) make any changes to the Company’s books and records
for periods before Closing; (b) adopt Buyer’s accounting methods, principles,
policies, practices, or procedures, including its methods of applying GAAP, or
otherwise change the manner in which it applies GAAP in connection with the
calculation of the Final Purchase Price; or (c) deviate from the Net Working
Capital Calculation Methodology.

 

2.7                               Payment of Adjustment. Within five
(5) Business Days after the Final Purchase Price is determined, whether by the
Independent Accountant under Section 2.5 or by agreement of Seller and Buyer
(including if Seller does not deliver an Objection), either (a) Buyer will pay
to Seller the amount by which the Final Purchase Price exceeds the Projected
Purchase Price, or (b) Seller will pay to Buyer the amount by which the
Projected Purchase Price exceeds the Final Purchase Price.

 

2.8                               Earn-out Payment. In addition to the Final
Purchase Price paid or payable to Seller, at such time as provided in
Section 2.8(e), Buyer shall pay to Seller with respect to the 12-month period
starting on January 1, 2020 (irrespective of the Closing Date) (the “Earn-out
Period”) a single contingent payment amount, if any (the “Earn-out Payment”) as
determined in accordance with this Section 2.8; provided that such contingent
payment amount shall in no event exceed $10,894,496 (the “Maximum Earn-out
Payment Amount”). With respect to the Earn-out Payment (if any), such Earn-out
Payment shall only be due to the extent that the EBITDA of the Company for the
Earn-out Period, as finally determined pursuant to this Section 2.8, meets or
exceeds the applicable thresholds set forth in Section 2.8(a).

 

(a)                                 EBITDA Target Amount.  For purposes of the
Earn-out Payment calculation, the target EBITDA for the Earn-out Period is $[* *
*] (the “EBITDA Target Amount”), which amount is eighty percent (80%) of the
Company’s expected EBITDA for fiscal year 2020. For the avoidance of doubt,
actual EBITDA of the Company for the Earn-out Period (the “Actual EBITDA”) must
be

 

5

--------------------------------------------------------------------------------



 

greater than the EBITDA Target Amount in order for Seller to be entitled to an
Earn-out Payment in accordance with this Section 2.8.

 

(b)                                 Earn-out Payment Due to Seller. Buyer shall
deliver to Seller, no earlier than 75 calendar days (March 16, 2021) and no
later than 90 calendar days (March 31, 2021) following the end of the Earn-out
Period (the “Statement Delivery Date”), a communication to Seller’s address set
forth in Section 12.1, that shall include both (i) an Earn-out Period financial
statement for the Earn-out Period setting forth the Actual EBITDA for the
Earn-out Period, and (ii) a written statement prepared by Buyer setting forth in
reasonable detail Buyer’s determination of Actual EBITDA for the year ended
December 31, 2020 and the calculation of the Earn-out Payment (if any) in
accordance with Section 2.8(c) (the “Earn-out Statement”).  Buyer will calculate
Actual EBITDA for the Earn-out Period in the same manner as, and applying the
same principles used in the calculation of, Target EBITDA.

 

(c)                                  Earn-out Payment Calculation. Provided that
Actual EBITDA is greater than the EBITDA Target Amount, Seller shall be entitled
to an Earn-out Payment equal, in the aggregate, to 2.48 multiplied by the Bonus
EBITDA Amount.  For purposes of this Section 2.8(c), the term “Bonus EBITDA
Amount” shall mean the amount by which the Actual EBITDA exceeds the EBITDA
Target Amount. For illustrative purposes only, if the Actual EBITDA equals $[* *
*], then the Bonus EBITDA Amount is $2,357,000, and the resulting Earn-out
Payment is $5,845,360 ($2,357,000 x 2.48).

 

(d)                                 Resolution of any Disputes. Seller shall
notify Buyer in writing as soon as practicable, but in any event no later than
thirty (30) calendar days following Seller’s receipt of the Earn-out Statement
if it does not agree with the Actual EBITDA or calculation of the Earn-out
Payment (if any) set forth thereon, in which case Buyer, on the one hand, and
Seller on the other, shall use their good faith efforts during the ten
(10) calendar day period following the date Buyer received notice from Seller to
resolve any differences it may have as to the Actual EBITDA or the Earn-out
Payment calculation.  If Seller fails to notify Buyer in writing within such
thirty (30) calendar day period that it does not agree with the Actual EBITDA
and Earn-out Payment reflected in the Earn-out Statement, then the Actual EBITDA
and Earn-out Payment reflected therein shall be deemed to have been accepted by
Seller and shall become final and binding. If Seller disagrees with the Actual
EBITDA and Earn-out Payment, then such written notice will identify with
reasonable specificity the calculations with which Seller disagrees or Seller’s
other bases for such disagreement.  If Seller and Buyer cannot reach agreement
during the ten (10) calendar day period, they shall submit their disagreements
within ten (10) calendar days after the expiration of such ten (10) calendar day
period to the Independent Accountant, which shall conduct such additional review
as it deems necessary to resolve the specific disagreements referred to it and,
based thereon, shall determine the Actual EBITDA and the corresponding Earn-out
Payment.  The Independent Accountant shall act as an expert and not as an
arbitrator and, in resolving the

 

6

--------------------------------------------------------------------------------



 

disagreements referred to it, shall review the disagreements referred to it in
accordance with the principles and methodologies set forth in this Section 2.8. 
The review of the Independent Accountant will be restricted as to scope to
address only those matters to which Seller and Buyer have not reached agreement
pursuant to the preceding sentence.  The Independent Accountant’s determination
of the Actual EBITDA and Earn-out Payment, which shall be completed as promptly
as practicable, but in any event no later than twenty (20) calendar days
following its engagement pursuant to this Section 2.8, shall be confirmed by the
Independent Accountant in writing to, and shall be final and binding for all
purposes on Buyer and Seller.

 

(e)                                  Timing of Earn-out Payment.   Subject to
the provisions of Section 2.8(g), any Earn-out Payment that Buyer is required to
pay pursuant to Section 2.8(c) shall be paid in full no later than thirty (30)
calendar days after, as applicable, Buyer’s receipt of Seller’s written
confirmation that Seller agreed to Buyer’s Earn-out Statement and determination
of Actual EBITDA and Earn-out Payment or the final resolution of any disputes
pursuant to Section 2.8(d).  If Buyer fails to pay any Earn-out Payment within
such thirty (30) calendar day period, then the delinquent amount due to Seller
shall thereafter bear interest at a rate of eight percent (8%) per annum until
paid in full, provided however that no delinquent interest shall accrue with
respect to any Earn-out Payment amounts rightfully disputed by Buyer, unless and
until such dispute has been resolved in favor of Seller.

 

(f)                                   Earn-out Covenants.  Subject to the terms
and conditions of the Amended and Restated Operating Agreement, during the
Earn-out Period, Buyer shall not: (i) intentionally or knowingly operate the
Business in a manner primarily intended to reduce the Earn-out Payment;
(ii) directly or indirectly take any action, or fail to take action, or cause or
permit anything to be done, with the purpose of avoiding or reducing the
Earn-out Payment.

 

(g)                                  Additional Security and Agreements.

 

(i)                                   If the Company suffers any Losses, or pays
or agrees to pay any amount, in each case, in connection with any Specified
Matter subject to indemnification by the Seller Parties pursuant to
Section 10.2(a)(vi), then Buyer may in its sole and complete discretion cause
the Company to satisfy all or any portion of such Specified Matter (or to
recover any amount the Company already paid, or Losses it already suffered, in
connection with such Specified Matter) by recourse and setoff against (w) first,
the Earn-out Payment when and if due and payable under this Section 2.8,
(x) second, to the extent not satisfied out of the Earn-out Payment, by recourse
against either Stadter or Achak, and (y) third, the amount payable by the Buyer
to the Seller upon exercise of the Put Option or Call Option (as such terms are
defined in the Amended and Restated Operating Agreement) with respect to the
Retained Interest under the Amended and Restated Operating Agreement.  Funds
recovered or set-off

 

7

--------------------------------------------------------------------------------



 

under this Section 2.8(g) shall be paid to the person to whom they are owed or,
to the extent the Company paid the amount of, or suffered Losses in connection
with, a Specified Matter, to the Company.  If Buyer elects pursuant to this
Section 2.8(g) to set off any claim for any Specified Matter against any
Earn-out Payment or the Call/Put Option Buyout Consideration (as such term is
defined in the Amended and Restated Operating Agreement) for the Retained
Interest upon exercise of the Put Option or Call Option then Buyer shall provide
Seller written notice of such election and the amount of the Earn-Out Payment
and/or Call/Put Option Consideration that are to be set off therefrom.  This
Section 2.8(g) will control over any contrary provision in the Amended and
Restated Operating Agreement or this Agreement.

 

(ii)                                                                                                                           
Seller’s right to receive any payments under this Section 2.8 will be an
unfunded and unsecured contractual right and no greater than the right of any
unsecured general creditor of Buyer, and will not entitle Seller to any voting
or other rights that an equity holder would enjoy nor any right to participate
in profits of Buyer.  Nothing contained in this Section 2.8 may be deemed to
create a trust of any kind or any fiduciary relationship between Buyer and
Seller.

 

(iii)                                                                                                                        
Seller agrees that it shall not transfer, convey, assign or deliver any right to
any portion of the Earn-Out Payment or the Call/Put Option Buyout Consideration
that may be due and payable from time to time under this Section 2.8 or the
Amended and Restated Operating Agreement, as applicable, to any third party. The
Parties acknowledge and agree that nothing in this Section 2.8 creates a
security that would require registration under the Securities Act or an
exemption therefrom.

 

2.9                               Withholding. Buyer shall be entitled to deduct
and withhold from the consideration otherwise payable to any Person pursuant to
this Article 2 or otherwise hereunder, such amounts as Buyer is required to
deduct and withhold with respect to the making of such payment pursuant to
federal, state, local or foreign Tax Law; provided, however, that (i) Buyer
shall notify Seller of its intention to deduct or withhold an amount with
respect to Taxes at least three (3) days prior to Closing, and (ii) Buyer shall
not be entitled to so deduct or withhold any amount with respect to Taxes if
Seller provides a form, certificate or other document upon which Buyer can
reasonably rely that would eliminate its legal requirement to deduct or
withhold. If Buyer withholds any such amounts, the amounts so withheld shall be
treated for all purposes of this Agreement as having been paid to the Person to
which the withholding requirement is applicable to the extent that such amount
is remitted to the proper Government Authority to the extent required by Law.

 

2.10                        Tax Treatment and Allocation of Final Purchase
Price. Solely for Income Tax purposes, the Parties will treat the Transactions,
according to Revenue Ruling 99-5, Situation 1, as Buyer’s purchase of a 70%
interest in each of the Company’s assets, followed immediately by Buyer’s and
Seller’s contribution of their respective interests in such assets to a
partnership in exchange for ownership

 

8

--------------------------------------------------------------------------------



 

interests in the partnership. The Parties agree that the Total Consideration,
and any assumed liabilities and other amounts treated as taxable consideration
for the Ownership Interests for Income Tax purposes will be allocated among the
assets of the Company that Buyer is deemed to purchase from Seller consistent
with the initial allocation attached as Schedule 2.10 (the “Purchase Price
Allocation Schedule”). Such allocation shall be revised by the Parties in good
faith to take into account any subsequent adjustments to the Total
Consideration, or other amounts treated as consideration, if any, in the manner
provided by Section 1060 of the Code and the Treasury Regulations thereunder (as
revised, the “Purchase Price Allocation.”) No Party will take any position, or
cause any other Person to take a position, inconsistent with the Purchase Price
Allocation for Tax-reporting purposes unless and to the extent required by Law.
Seller and Buyer will cooperate in the filing of any Tax forms with respect to
such allocation, including on IRS Form 8594.

 

ARTICLE 3
CLOSING

 

3.1                               Closing. Subject to the fulfillment or waiver
of the conditions set forth in Article 8, the consummation of the Transactions
contemplated by this Agreement (the “Closing”) will take place remotely via the
electronic exchange of documents and signatures on the second Business Day after
the satisfaction or waiver of each condition set forth in Article 8 (other than
those conditions that are to be satisfied at Closing), or on any other date or
at any other time and place as Buyer and Seller agree (the “Closing Date”).
Except as otherwise provided in this Agreement, all actions to be taken and all
documents to be executed at Closing will be considered to have been taken,
delivered, and executed simultaneously, and no proceeding will be considered
taken and no document will be considered executed or delivered until all have
been taken, delivered, and executed. Except as otherwise expressly set forth in
this Agreement, for Tax, accounting, and computational purposes, Closing will be
considered to have occurred at the beginning of the day (12:01 a.m.) on the
Closing Date (the “Effective Closing Time”).

 

3.2                               Closing Transactions and Payments. Upon
Closing:

 

(a)                                 Delivery of Evidence of Membership Interest
Transfer. The Company will deliver to Buyer an instrument evidencing the
transfer of the Purchased Interest to Buyer free and clear of all Encumbrances,
in a form reasonably acceptable to Buyer.

 

(b)                                 Payment of Seller Transaction Expenses.
Buyer will pay and discharge, or cause to be paid and discharged, all unpaid
Seller Transaction Expenses by wire transfer of immediately available funds
according to payment instructions provided by Seller at least two (2) Business
Days before Closing.

 

9

--------------------------------------------------------------------------------



 

(c)                                  Payment of Closing Indebtedness. Buyer will
pay and discharge all Closing Indebtedness identified by Seller by wire transfer
of immediately available funds, according to payment instructions provided by
Seller at least two (2) Business Days before Closing. Seller will provide Buyer
with customary payoff letters in a form reasonably approved by Buyer from all
holders of all Closing Indebtedness, and will make arrangements reasonably
satisfactory to Buyer for such holders to provide to Buyer simultaneous with or
promptly after Closing lien releases, canceled notes, and other documents
reasonably requested by Buyer.

 

(d)                                 Payment of Projected Purchase Price. Buyer
will disburse to Seller the Projected Purchase Price according to payment
instructions provided by Seller at least two (2) Business Days before Closing.

 

3.3                               Other Closing Deliveries. Seller will deliver
to Buyer the other certificates and documents referred to in Section 8.1, and
Buyer will deliver to Seller the other certificates and documents referred to in
Section 8.2.

 

ARTICLE 4
BUYER’S REPRESENTATIONS AND WARRANTIES

 

To induce the Seller Parties to enter into this Agreement and to consummate the
Transactions, Buyer represents and warrants to the Seller Parties that the
statements in this Article 4 are true and correct as of the Execution Date, and
will be true and correct as of the Closing Date.

 

4.1                               Organization and Standing. Buyer is a
corporation that is duly incorporated, validly existing, and in good standing
under the Laws of the State of Colorado. Neither Buyer nor any other Person is
in default under or in violation of Buyer’s Organizational Documents.

 

4.2                               Authority; Authorization; Enforceability.
Buyer has the requisite corporate power and authority to execute, deliver, and
perform its obligations under each Buyer Transaction Document and to consummate
the Transactions. Buyer’s execution, delivery, and performance of each Buyer
Transaction Document and Buyer’s consummation of the Transactions have been duly
authorized by all necessary corporate action on Buyer’s part. Each Buyer
Transaction Document is, or upon execution and delivery by all counterparties
will be, a valid and binding obligation of Buyer, enforceable against Buyer
according to its terms, except as enforceability is limited by bankruptcy,
insolvency, moratorium, fraudulent conveyance, and other similar Laws affecting
creditors’ rights generally and by general principles of equity (the “General
Enforceability Exceptions”).

 

4.3                               No Conflict. Buyer’s execution, delivery, and
performance of its obligations under each Buyer Transaction Document, and
Buyer’s consummation of the Transactions, will not Conflict with: (a) Buyer’s
Organizational Documents or any resolutions adopted by the stockholders, board
of directors, or other governing body

 

10

--------------------------------------------------------------------------------



 

of Buyer; (b) subject to compliance with the HSR Act, any Law or Order
applicable to Buyer or its assets or properties; or (c) any material instrument
or agreement to which Buyer is a party or by which Buyer or its assets may be
bound or affected; except, in the case of clauses (b) and (c), where the
Conflict would not, either individually or in the aggregate, reasonably be
expected to prevent or materially impair or materially delay consummation of the
Transactions.

 

4.4                               Government Approvals. No filing with, and no
permit, authorization, consent, or approval of, any Government Authority is
necessary for Buyer to consummate the Transactions, except for: (a) any consent,
approval, order, authorization, registration, declaration, and filing required
under applicable federal and state securities Laws; and (b) compliance with any
applicable requirements of the HSR Act.

 

4.5                               No Brokers. Buyer has not retained, utilized,
or been represented by any broker or finder in connection with the Transactions.

 

4.6                               Securities Act. Buyer is acquiring the
Purchased Interest solely for the purpose of investment and not with a view to,
or in connection with, any distribution of the Purchased Interest. Buyer
acknowledges that the Purchased Interest is not registered under the Securities
Act or any applicable state securities Laws, and that the Purchased Interest may
not be sold except according to the registration or exemption provisions of the
Securities Act, state securities Laws, and related regulations.

 

4.7                               Source of Funds. Buyer has sufficient cash and
unrestricted financial resources available to fund all amounts payable by Buyer
under this Agreement, whether before, at, or after Closing.

 

ARTICLE 5
SELLER PARTIES’ JOINT REPRESENTATIONS AND WARRANTIES

 

To induce Buyer to enter into this Agreement and to consummate the Transactions,
Seller Parties jointly and severally represent and warrant to Buyer that the
statements in this Article 5 are correct as of the Execution Date, subject to
the exceptions that are set forth in the disclosure schedule attached as
Schedule 5 hereto (the “Disclosure Schedule”), and will be correct as of the
Closing Date.

 

5.1                               Organization and Authority of Seller.  Seller
is a limited liability company duly organized and validly existing under the
Laws of the State of Oregon. Seller has the requisite limited liability company
power and authority to execute, deliver, and perform its obligations under each
Seller Transaction Document to which Seller is a party, and to consummate the
Transactions. Seller’s execution, delivery, and performance of each Seller
Transaction Document to which it is a party and Seller’s consummation of the
Transactions have been duly authorized by all necessary limited liability
company action on Seller’s part. All persons acting on behalf of the

 

11

--------------------------------------------------------------------------------



 

Seller as manager or officer are duly authorized as manager or officer, as
applicable. Each Seller Transaction Document to which Seller is a party is, or
upon execution and delivery by all counterparties will be, a valid and binding
obligation of Seller, enforceable against Seller according to its terms, except
as enforceability is limited by the General Enforceability Exceptions.

 

5.2                               Organization and Authority of the Company.
  The Company is a limited liability company duly organized and validly existing
under the Laws of the State of Oregon. The Company has the requisite limited
liability company power and authority to execute, deliver, and perform its
obligations under each Company Transaction Document and to consummate the
Transactions. The Company’s execution, delivery, and performance of each Company
Transaction Document and the Company’s consummation of the Transactions have
been duly authorized by all necessary limited liability company action on the
Company’s part. Each Company Transaction Document is, or upon execution and
delivery by all counterparties will be, a valid and binding obligation of the
Company, enforceable against the Company according to its terms, except as
enforceability is limited by the General Enforceability Exceptions.  Seller has
made available to Buyer complete copies of the Company’s Organizational
Documents, which Organizational Documents are in full force and effect and have
not been amended, restated, modified or rescinded. All persons acting on behalf
of the Company as manager or officer are duly authorized as manager or officer,
as applicable. None of Seller, the Company, or any other Person is in default
under or in violation of the Company’s Organizational Documents.

 

5.3                               Capitalization.

 

(a)                                 All of the Ownership Interests are held of
record and beneficially, free and clear of all Encumbrances, only by Seller as
set forth on Section 5.3(a) of the Disclosure Schedule. There are no outstanding
preemptive rights, subscriptions, warrants, options, equity appreciation,
phantom equity, profit interest, profit participation, or other agreements or
rights of any kind to purchase or otherwise receive or be issued, or securities
or obligations of any kind convertible into, any ownership interest or other
securities of the Company, or obligating Seller or the Company to issue or sell
any shares of capital stock of, or any other interest in, the Company. There are
no voting trusts, transfer restrictions, proxies, or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Ownership Interests or any other equity interests in any Company (other than
this Agreement). At the Closing, Seller will transfer to Buyer its entire right,
title, and interest in and to the Purchased Interests.

 

(b)                                 At the Closing, Buyer shall own the
Purchased Interest free and clear of all Encumbrances (other than any
Encumbrances under the Securities Act, under the Amended and Restated Operating
Agreement, or any imposed or permitted by Buyer).

 

12

--------------------------------------------------------------------------------



 

(c)                                  The outstanding membership interests in the
Company: (i) are duly authorized, validly issued, fully paid, and nonassessable;
and (ii) have not been issued in violation of the preemptive rights of any
Person or any agreement or Law by which the Company at the time of issuance was
bound, including the Securities Act and applicable state securities Laws.

 

5.4                               Authority to Conduct Business. The Company has
the requisite limited liability company power and authority to own, lease, and
operate its properties and to conduct its business as currently being conducted.
The Company is duly licensed or qualified to do business as a foreign entity and
is in good standing in each jurisdiction in which the nature of its properties
and assets or the conduct of its business requires it to be so licensed or
qualified, except where the failure to be so licensed or qualified would not
reasonably be expected to have a Material Adverse Effect. Section 5.4 of the
Disclosure Schedule includes a list of the jurisdictions where the Company is
licensed or qualified to do business as a foreign entity.

 

5.5                               No Conflict. Except for (a) notices, consents,
and approvals required under agreements or commitments evidencing, or entered
into by Seller or the Company in connection with, Indebtedness to be paid and
discharged at Closing according to Section 3.2(c); and (b) notices, consents,
and approvals described in Schedules 7.3(a) and 7.3(b): the Company’s and
Seller’s execution, delivery, and performance of its obligations under each
Transaction Document to which it is a party, and the Company’s and Seller’s
consummation of the Transactions, will not Conflict with: (x) the Company’s or
Seller’s Organizational Documents or any resolutions or agreements adopted by
the direct or indirect owners, members, managers, or governing body of the
Seller or the Company; (y) subject to compliance with the HSR Act, any Law or
Order applicable to Seller, the Company, or either of their assets or
properties; or (z) any instrument or agreement to which Seller or the Company is
a party or by which Seller, the Company, or either of their assets may be bound
or affected; except, in the case of clauses (y) and (z), where the Conflict
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.6                               Government Approvals. No filing with, and no
permit, authorization, consent, or approval of, any Government Authority is
necessary for Seller or the Company to consummate the Transactions, except for:
(a) any consent, approval, order, authorization, registration, declaration, or
filing that is required under applicable federal and state securities Laws;
(b) compliance with any applicable requirements of the HSR Act; and (c) the
authorizations, consents, and approvals set forth in Schedule 7.3(b).

 

5.7                               No Brokers. Except for Deloitte Corporate
Finance LLC, whose fees are Seller Transaction Expenses, neither Seller nor the
Company has retained, utilized, or been represented by any broker or finder in
connection with the Transactions.

 

13

--------------------------------------------------------------------------------



 

Deloitte Corporate Finance LLC is an SEC registered broker-dealer and member of
FINRA.

 

5.8                               No Subsidiaries; No Other Business of Seller.
Other than the Company, Seller has no direct or indirect equity interest in any
other Person, whether by stock ownership or otherwise. The Company has no direct
or indirect equity interest in any other Person, whether by stock ownership or
otherwise. Seller has no material assets other than its membership interest in
the Company, and Seller has no business or operations other than holding its
membership interest in the Company and its credit agreement with Monroe Capital
Corporation SBIC, LP and Monroe Capital Partners Fund II, LP.

 

5.9                               Financial Statements.

 

(a)                                 Attached to Section 5.9 of the Disclosure
Schedule are complete copies of the following financial statements
(collectively, the “Financial Statements”) of the Company (which, for the 2018
Financial Statements, are consolidated with Seller): (a) the audited balance
sheets as of December 31, 2016, December 31, 2017, and December 31, 2018, and
the related audited statements of income, changes in members’ equity, and cash
flows for each of the years then ended; and (b) the unaudited balance sheet as
of August 31, 2019 (the “Most Recent Balance Sheet”), and the related unaudited
cash flow statements, statements of income and changes in members’ equity for
the interim period then ended (collectively, with the Most Recent Balance Sheet,
the “Interim Financial Statements”). The Financial Statements are accurate and
complete in all material respects and have been prepared in accordance with GAAP
(except as set forth in Section 5.9 of the Disclosure Schedule). Each balance
sheet in the Financial Statements fairly presents in all material respects the
financial condition of the Company as of its respective date. The statements of
income, changes in members’ equity, and cash flows in the Financial Statements
fairly present in all material respects the consolidated results of operations
and cash flows of the Company for the covered periods. Notwithstanding the
foregoing, the Interim Financial Statements are subject to normal year-end
adjustments and lack footnotes and other presentation items required by GAAP.

 

(b)                                 The accounts receivable reflected on the
Most Recent Balance Sheet and the accounts receivable arising after the date
thereof (i) have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the Ordinary Course
of Business; (ii) constitute only valid, undisputed claims of the Company not
subject to claims of setoff or other defenses or counterclaims other than normal
cash discounts accrued in the Ordinary Course of Business; and (iii) subject to
any reserve for bad debts shown on the Most Recent Balance Sheet (or, with
respect to accounts receivable arising after the Most Recent Balance Sheet Date,
on the accounting records of the Company or Seller), are collectible in full
within 120 days after payment is due. The reserve for bad debts

 

14

--------------------------------------------------------------------------------



 

shown on the Most Recent Balance Sheet (or, with respect to accounts receivable
arising after the Most Recent Balance Sheet Date, on the accounting records of
the Company) have been determined in accordance with GAAP, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.

 

5.10                        No Undisclosed Liabilities. The Company has no
material Liabilities of the type required by GAAP to be reflected or reserved
against in the Financial Statements, except (a) as reflected or reserved against
in the Financial Statements, and (b) for Liabilities incurred in the Ordinary
Course of Business since the date of the Most Recent Balance Sheet.

 

5.11                        Absence of Changes. Except as set forth in
Section 5.11 of the Disclosure Schedule, since the date of the Most Recent
Balance Sheet, the Company has conducted its business and operations in all
material respects in the Ordinary Course of Business. Except as set forth in
Section 5.11 of the Disclosure Schedule, since the date of the Most Recent
Balance Sheet, there has not been with respect to the Company any:

 

(a)                                 Event, occurrence or development that has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 

(b)                                 Other than the Amended and Restated
Operating Agreement to be entered into in connection with the Closing, amendment
to the Organizational Documents of the Company;

 

(c)                                  Split, combination, distribution or
reclassification of any equity interests of the Company, or redemption,
repurchase, or other acquisition of any equity interests of the Company;

 

(d)                                 Other than in connection with the
Transactions or as otherwise contemplated in this Agreement or the Amended and
Restated Operating Agreement, issuance, delivery, transfer, sale, or other
disposition, or authorization of the issuance, delivery, transfer, sale, or
other disposition of any (i) equity interests of the Company or other equity or
equity-based instruments of the Company, (ii) option, call, warrant or other
right to purchase or obtain, or security exchangeable or exercisable for, or
convertible into, any of the instruments set forth in clause (i), or (iii) any
amendment of any of the foregoing in clauses (i) or (ii);

 

(e)                                  Change in any method of accounting or
material accounting practice of the Company;

 

(f)                                   Creation or dissolution of any
subsidiaries;

 

(g)                                  Making any loans, advances or capital
contributions to, or investments in, any Person;

 

15

--------------------------------------------------------------------------------



 

(h)                                 Creation, incurrence, assumption or
guarantee of any Indebtedness, except unsecured current obligations and
liabilities incurred in the Ordinary Course of Business or obligations or
liabilities contemplated herein in connection with the Transactions;

 

(i)                                     Capital investment, expenditure or
commitment (or a series of related capital investments, expenditures or
commitments) in excess of $50,000;

 

(j)                                    Entering into any agreement or
arrangement that limits or otherwise restricts in any material respect the
Company from engaging or competing in any line of business, in any location or
with any Person;

 

(k)                                 Sale, lease, transfer or other disposition
of, or creation or incurrence of any Encumbrance on, any assets, properties,
interests or businesses of the Company, other than sales of inventory or
services in the Ordinary Course of Business;

 

(l)                                     Increase in the compensation, bonus or
benefits of any current or former director, officer, manager or employee of the
Company, except annual increases in base salary in the Ordinary Course of
Business;

 

(m)                             Amendment or modification in any material
respect or termination of any Scheduled Contract or other waiver, release or
assignment of any material rights, claims or benefits of the Company under any
Scheduled Contract;

 

(n)                                 Settlement, or offering or proposal to
settle, any Action to which the Company is a party involving amounts exceeding
$20,000, or any Action to which the Company is a party and that relates to the
Transactions;

 

(o)                                 Adoption, amendment or termination of any
Benefit Plan (other than the termination of the FCR, LLC Nonqualified Deferred
Compensation Plan as contemplated by this Agreement) or any collective
bargaining, thrift, compensation or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any employee;

 

(p)                                 Hiring of any employee with annual
compensation in excess of $100,000;

 

(q)                                 Write off as uncollectable of any notes or
accounts receivable, except write offs in the Ordinary Course of Business
charged to applicable reserves;

 

(r)                                    Declaration, payment or set aside of any
dividend or distribution on any membership interest of the Company, other than
tax and other distributions under and pursuant to the Company’s Organizational
Documents;

 

16

--------------------------------------------------------------------------------



 

(s)                                   Making of any Tax election or settlement
and/or compromise of any Tax liability; preparation of any Tax Returns in a
manner which is inconsistent with the past practices of the Company with respect
to the treatment of items on such Tax Returns; incurrence of any Liability for
Taxes other than in the Ordinary Course of Business; or filing of any amendment
to a Tax Return or a claim for refund of Taxes with respect to the Company’s
income, operations or property;

 

(t)                                    Planning, announcement, implementation or
effectuation of any reduction in force, lay-off, early retirement program,
severance program or other program or effort concerning the termination of
employment of employees (other than any employee terminations for cause);

 

(u)                                 Acquisition, by merger or consolidation, by
purchase of assets or stock, or in any other manner, of any material assets,
securities, properties, interests or business of any Person;

 

(v)                                 Adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law; or

 

(w)                               Agreement, commitment or authorization to do
any of the foregoing, or any action or omission that would result in any of the
foregoing.

 

5.12                        Tangible Personal Property. The Company has (a) good
and valid title to all of the material tangible personal property that is used
in the operation of its business as currently operated and that it owns or
purports to own; and (b) valid leasehold interests in all material tangible
personal property that it uses in the operation of its business as currently
operated and that it leases or purports to lease, in each case free and clear of
any Encumbrances other than Permitted Encumbrances. The Company enjoys peaceful
and undisturbed possession under all of such leases of personal property. There
are no existing material defaults or events that, with the passage of time or
the giving of notice (or both), would constitute material defaults by the
Company under any such lease or, to Seller’s Knowledge, by any other party to
any such lease, in each case except for defaults and events as to which
requisite waivers or consents have been obtained.

 

5.13                        Real Property. The Company owns no real property.
Section 5.13 of the Disclosure Schedule lists all real property leased or
subleased to the Company (the “Leased Real Property”), and indicates the nature
of the Company’s interest in each parcel. The Company has made available to
Buyer correct and complete copies of all leases, subleases, and other agreements
affecting the Leased Real Property to which the Company is party (the “Realty
Leases”).

 

17

--------------------------------------------------------------------------------



 

(a)                                 Each Realty Lease is a legal, valid, and
binding obligation of the Company, enforceable against the Company according to
its terms except as enforceability is limited by the General Enforceability
Exceptions.

 

(b)                                 Except for circumstances in which waivers or
consents have been obtained: (i) the Company is not, and to Seller’s Knowledge
no counterparty is, in material breach of or material default under any Realty
Lease, and (ii) to Seller’s Knowledge, no event has occurred that, with notice,
lapse of time, or both, would constitute a material breach or material default
under any Realty Lease by the Company or that would permit termination,
modification, or acceleration under any Realty Lease.

 

(c)                                  To Seller’s Knowledge, the buildings,
fixtures, and other improvements used or occupied by the Company and located at
the Leased Real Properties comply in all material respects with all requirements
of applicable zoning codes and similar Laws, and benefit from all required
material certificates of occupancy, building, safety, fire, and health
approvals.

 

5.14                        Condition and Sufficiency of Assets. Except as set
forth in Section 5.14 of the Disclosure Schedule, the buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company are structurally sound, are in good
operating condition and repair (normal wear and tear excepted), and are adequate
for the uses to which they are currently being put, and none of such buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles and
other items of tangible personal property is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost. The buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
currently owned or leased by the Company, together with all other properties and
assets of the Company, are sufficient for the continued conduct of the Company’s
business after the Closing in the same manner as conducted prior to the Closing
and constitute all of the property and assets reasonably necessary to conduct
the business of the Company as currently conducted.

 

5.15                        Intellectual Property.

 

(a)                                 Owned IP. Section 5.15(a) of the Disclosure
Schedule lists the following intellectual property assets owned by the Company
that are material to its business as currently conducted (the “Owned IP”):
internet domain names. All required filings and fees related to any filings for
the Owned IP have been timely filed with and paid to the relevant Government
Authority and authorized registrars, and all registrations associated with
Registered Intellectual Property included in Owned IP are otherwise in good
standing.  To Seller’s Knowledge, all registrations associated with Registered
Intellectual Property included in Owned IP are enforceable, valid

 

18

--------------------------------------------------------------------------------



 

and subsisting, and have not expired or been cancelled or abandoned. The Company
does not license any intellectual property assets that are material to its
business.

 

(b)                                 Status of Owned IP. The Owned IP constitutes
all of the patents, trademarks, trade names, copyrights, technology, computer
software, and/or processes (other than non-negotiated licenses of commercially
available software and other intellectual property) necessary for the operation
of the Company as currently conducted.  The Company owns, or has the right to
use according to valid and effective agreements, all Owned IP, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and the consummation of the Transactions will not materially alter or
materially impair any such rights. No Actions or claims are pending or, to
Seller’s Knowledge threatened, against Seller or the Company by any Person with
respect to the Company’s use of any Owned IP. After the Closing, all Owned IP is
and will be fully transferable and licensable by the Company to the same extent
the Company would have been able to transfer or license it had the Transactions
contemplated by this Agreement not occurred, without further restriction and
without additional payment of any kind to any Person.

 

(c)                                  Claims Regarding Owned IP.  Since
January 1, 2018, no written Action or claim has been brought or made against
Seller or the Company alleging that any of the Company’s products or services
infringe the intellectual property rights of a third party.  There are no
pending claims that have been brought or threatened by any Seller Party against
any Person with respect to such Person’s use of any Owned IP.

 

(d)                                 To Seller’s Knowledge, neither the operation
of the Company’s business as currently conducted, nor any of the Company’s
products or services, is infringing the intellectual property rights of a third
party.

 

(e)                                  The Company owns the entire right, title
and interest in and to the Owned IP, including the Registered Intellectual
Property, free and clear of all Encumbrances.

 

(f)                                   The Company has taken reasonable steps to
maintain and protect the trade secrets and other confidential information of or
held by the Company and the trade secrets and confidential information of all
third parties provided to the Company under an obligation of confidentiality.

 

(g)                                  Following the Closing, the Company will be
permitted to exercise all of the Company’s rights under all such licenses or
agreements to the same extent the Company would have been able to exercise such
rights had the Transactions contemplated by this Agreement not occurred and
without being required to pay any additional amounts or consideration.

 

(h)                                 Section 5.15(h) of the Disclosure Schedule
sets forth all of the IT Assets of the Company that are in use in the Business. 
To Seller’s Knowledge, all IT

 

19

--------------------------------------------------------------------------------



 

Assets used by the Company in the conduct of its business as currently
conducted: (i) operate and perform in all material respects in conformance with
their documentation and functional specifications; (ii) are free from any
material software defects; (iii) do not contain any known virus, software
routine, hardware component, disabling code or instructions, spyware or other
vulnerabilities or faults designed to or that could permit unauthorized access
to or disable or otherwise harm any computer, system or software, or any
information contained therein, or any software routine designed to or that could
disable a computer program automatically with the passage of time or under the
positive control of a Person other than an authorized licensee or owner of the
IT Assets; (iv) are sufficient in all material respects for the operation of the
businesses of the Company as currently conducted; and (v) since January 1, 2018,
have not experienced or been affected by any failure, breakdowns, continued
substandard performance or other adverse event that have caused any material
disruption or material interruption to the business of the Company. To Seller’s
Knowledge, no Person has gained unauthorized access to any IT Assets.  The
Company has implemented and maintained, consistent with customary industry
practices and its obligations to third parties, security and other measures to
protect the IT Assets from unauthorized access, use, or modification. The IT
Assets are in good working condition to effectively perform all computing,
information technology and data processing operations necessary for the
operation of the Company’s business as currently conducted. From and after the
Closing, the Company will have and be permitted to exercise the same rights with
respect to the IT Assets as the Company would have had and been able to exercise
had this Agreement not been entered into and the Transactions contemplated
hereby not occurred, without the payment of any additional amounts or
consideration.

 

5.16                        Insurance. Section 5.16 of the Disclosure Schedule
lists all policies of fire, liability, worker’s compensation, life, property,
casualty, and other insurance currently owned or held by the Company (the
“Insurance Policies”), and true and complete copies of all such Insurance
Policies have been made available to Buyer. All of the Insurance Policies are in
full force and the Company is not in default in any material respect under any
Insurance Policy. Since the respective dates of the Insurance Policies, the
Company has not received any notice of cancellation, non-renewal, or alteration
of coverage with respect to any Insurance Policy. The Company has paid all
premiums due and payable under the Insurance Policies. The Insurance Policies
are sufficient for compliance with all applicable Laws and Contracts to which
the Company is a party or by which it is bound.

 

5.17                        Certificates. The Company holds and is in compliance
with all Certificates required by Law. Since December 31, 2017, the Company has
not been issued any citation, notice, or order of non-compliance under any
Certificate, and no Government Authority has given written notice to the Company
of, or otherwise indicated in writing, any violation of, or failure to comply
with, any Certificate. The Company has not been issued any citation, notice, or
order of non-compliance under

 

20

--------------------------------------------------------------------------------



 

any Certificate before December 31, 2017, that is still pending. Seller has made
available to Buyer a list of all Certificates held by the Company.

 

5.18                        Compliance with Laws. The Company is in compliance
in all material respects with all Laws.

 

5.19                        Litigation. Except as set forth in Section 5.19 of
the Disclosure Schedule, there is no pending, or to Seller’s Knowledge
threatened, Action involving the Company or Seller, any of their respective
assets or properties, or any of their respective managers, officers, or
employees (in their capacities as such). There are no outstanding Orders of any
Government Authority against Seller or the Company or any of their respective
assets or properties.

 

5.20                        Personnel.

 

(a)                                 The Company has provided to Buyer a separate
schedule setting forth the name, title, and compensation of each employee of the
Company, along with a description of all commitments or agreements by the
Company to increase employee compensation or modify the conditions or terms of
employment of any of its employees outside the Ordinary Course of Business.

 

(b)                                 The Company is not a party to or bound by
any collective bargaining agreement with any labor union or association
representing any of its employees. To Seller’s Knowledge, no union organizing
campaign is pending with respect to the Company. There is no labor dispute,
strike, slowdown, or work stoppage pending, or to Seller’s Knowledge threatened,
against the Company. There is no pending, or to Seller’s Knowledge threatened,
claim against or notice to the Company asserting that it has committed any
unfair labor practice or has been in material violation of any Law relating to
employees or employment matters.

 

(c)                                  There are no written communications
received by the Company of the intent of any Government Authority responsible
for the enforcement of labor or employment Laws to conduct an investigation of
or affecting the Company and, to Seller’s Knowledge, no such investigation is in
progress.

 

(d)                                 Except as would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect, the Company
(i) is in compliance with all applicable Laws with respect to employment
(including non-employee classification, classification of employees as exempt or
nonexempt, and compensation), employment practices, terms and conditions of
employment, and wages and hours, (ii) has no charges or complaints relating to
unfair labor practices or unlawful employment practices pending or, to the
Seller’s Knowledge, threatened against the Company before any Government
Authority, in each case with respect to any employee, that would, if decided
adversely to the Company, have a Material Adverse Effect and (iii) is in
compliance with its obligations under the WARN Act with respect to any Company
employee.

 

21

--------------------------------------------------------------------------------



 

(e)                                  To Seller’s Knowledge, no Company employee
intends to terminate his or her employment, with the Company.

 

(f)                                   All employees are residing or working in
the United States: (i) free of any restrictions or limitations on their ability
to accept employment lawfully in the United States; and (ii) in compliance in
all material respects with all applicable Laws relating to immigration and
naturalization.  To Seller’s Knowledge, no Action has been filed or commenced
against any employee that: (i) alleges any failure so to comply or (ii) seeks
removal, exclusion or other restrictions on such employee’s ability to reside
and/or accept employment lawfully in the United States.  To Seller’s Knowledge,
there is no reasonable basis to believe that any employee will not be able to
continue to so reside and/or accept employment lawfully in the United States in
accordance with all such Laws.  The Company maintains adequate internal systems
and procedures to provide reasonable assurance that all employee hiring is
conducted in compliance with all applicable Laws relating to immigration and
naturalization.

 

(g)                                  There are no internal complaints or reports
by any current or former employee, consultant, or independent contractor
pursuant to the anti-harassment or equal employment opportunity policies of the
Company or otherwise that are pending or under investigation.  No allegations of
harassment (including sexual harassment) have been made against Seller or any
officer, director or supervisor-level employee of the Company relating to
employment at any Company, and the Company has not entered into any settlement
agreement related to allegations of harassment (including sexual harassment),
bullying or violence by any legal or beneficial owners, officer, director or
supervisor-level employee.

 

(h)                                 The Company does not have a policy of paying
severance pay or any form of severance compensation in connection with the
termination of any employees or contractors, except as required by applicable
Laws.

 

(i)                                     No employee or Agent of the Company has
been physically injured on the Company’s premises and made a related workers’
compensation claim in the last three (3) years except as set forth in
Section 5.20 of the Disclosure Schedule.

 

5.21                        Benefit Plans; ERISA.

 

(a)                                 Section 5.21 of the Disclosure Schedule
lists all “employee benefit plans” within the meaning of ERISA Section 3(3), and
all other retirement, profit-sharing, pension, stock-option, stock-bonus, equity
purchase, equity appreciation rights, phantom equity, deferred-compensation,
long-term care, severance, sick-leave, leave of absence, layoff, vacation, day
or dependent care, legal services, cafeteria, life, health, accident,
disability, workmen’s compensation or other insurance bonus, incentive
compensation,  or other plans, practices, policies or arrangements of any kind,
whether written or oral, (i) providing benefits to current or former employees,
directors, officers, or managers, in each case whether or not

 

22

--------------------------------------------------------------------------------



 

terminated, of the Company ( that are maintained, sponsored, or contributed to
by or on behalf of the Company or with respect to which the Company has an
obligation to contribute, and (ii) with respect to which the Company or any
ERISA Affiliate may otherwise have any liability, whether direct or indirect
(including any such plan or other arrangement previously maintained by the
Company) (collectively, the “Benefit Plans”). All Benefit Plans have been
maintained and operated, in all material respects, in accordance with the terms
and conditions of the respective plan documents and all applicable Laws,
including, but not limited to ERISA, the Code, the Americans with Disabilities
Act of 1990, the Family Medical Leave Act of 1993, the Health Insurance
Portability and Accountability Act of 1996, the Patient Protection and
Affordable Care Act and the Health Care and Education Reconciliation Act of
2010, and all regulations and guidance issued thereunder. Except as disclosed in
Section 5.21 of the Disclosure Schedule, with respect to any Benefit Plan that
is a welfare benefit plan: (i) no event has occurred, and no condition or
circumstance exists, that has or would reasonably be expected to subject the
Company, any ERISA Affiliate or any Benefit Plan to a penalty, tax or assessable
payment under Sections 4980D or 4980H of the Code for 2016, 2017, 2018 or 2019,
(ii) the Company has not been assessed or charged, nor does the Company
reasonably expect to owe a penalty, tax or other assessable payment under
Sections 4980D or 4980H of the Code for any month during the period beginning on
January 1, 2015 and ending on Closing Date, (iii) the Company has accurately
filed and distributed, or will timely and accurately file and distribute, Forms
1094-C and 1095-C in accordance with the requirements of Code Sections 6055 and
6056 and the regulations and related guidance promulgated thereto, and (iv) for
each month during the period beginning on January 1, 2015 and ending on the
Closing Date, the Company has properly identified each employee who is a
“full-time employee,” as defined in Section 4980H of the Code and the
regulations and related guidance promulgated thereunder.  No Benefit Plan is a
(pre- or after-tax) “employer payment plan” or a health reimbursement
arrangement not integrated with an otherwise compliant group health plan (within
the meaning of IRS Notice 2013-54 and any subsequent guidance).  Each return,
report statement, notice, declaration and other document required by any Law or
Government Authority, federal, state and local (including, without limitation,
the IRS and the U.S. Department of Labor) with respect to each such Benefit Plan
has been timely filed with the appropriate Government Authority or distributed
to plan participants or beneficiaries, and each such return, report, statement,
notice, declaration or other document has been complete and accurate in all
material respects, and no liability in connection with such filings has been
incurred nor, to Seller’s Knowledge, is there any reasonable basis for any such
liability.  No excise taxes with respect to any Benefit Plan are due and
outstanding nor, to Seller’s Knowledge, is there a basis for the imposition of
such excise taxes.  The IRS has issued a favorable determination letter or
prototype or volume submitter plan opinion or advisory letter with respect to
each Benefit Plan that is intended to be a “qualified plan” within the meaning
of Code Section 401(a) and, to the extent that such Benefit Plan is the adopter
of a prototype or volume

 

23

--------------------------------------------------------------------------------



 

submitter plan document, the Benefit Plan sponsor is entitled to rely on such
IRS opinion or advisory letter to the extent provided in Revenue Procedure
2015-36, and no amendment has been made nor has any event occurred that would
reasonably be expected to adversely affect such reliance.  Each such Benefit
Plan is a qualified plan under Code Section 401(a).  Additionally, each trust
created under any such Benefit Plan is exempt from taxation under Code
Section 501(a), and nothing has occurred that has or reasonably could be
expected to adversely affect such exemption. No Benefit Plan is subject to
Title IV of ERISA, ERISA Section 302 or Code Section 412. No Benefit Plan is a
Multiemployer Plan, a Multiple Employer Plan.  The Company has not contributed
to, or been obligated to contribute to, any plan subject to Title IV of ERISA,
ERISA Section 302, Code Section 412, or any Multiemployer Plan, Multiple
Employer Plan. Except for continuation coverage as required by COBRA or by
applicable state insurance Laws, no Benefit Plan provides life, health, medical,
or other welfare benefits to former employees or their beneficiaries or
dependents. The Company has performed its obligations, in all material respects,
under the Benefit Plans.

 

(b)                                 With respect to the Benefit Plans, the
Company has made available to Buyer accurate, correct and complete copies of the
following, to the extent applicable: (i) current plan and related trust
documents, and amendments thereto; (ii) with respect to each Benefit Plan which
is unwritten, a detailed written description of eligibility, participation,
benefits, funding arrangements, assets and any other matters which relate to the
obligations of the Company, (iii) current summary plan descriptions, summaries
of material modifications and memoranda, employee handbooks and other written
communications regarding the Benefit Plans; (iv) the most recent IRS
determination, opinion or advisory letter; (v) the two (2) most recent
Forms 5500, Annual Return/Report of Employee Benefit Plan, and all accompanying
schedules, summaries of benefits and coverage and participant and fiduciary fee
disclosures; (vi) the Forms 1094-C, Transmittal of Employer-Provided Health
Insurance Offer and Coverage Information Returns, and Forms 1095-C,
Employer-Provided Health Insurance Offer and Coverage, as filed for 2016, 2017
and 2018; (vii) all Contracts with third-party administrators, actuaries,
investment managers, consultants, business associates (as such term is defined
under the Health Insurance Portability and Accountability Act of 1996, as
amended) and other independent contractors, as relate to any Benefit Plan; and
(viii) nondiscrimination, coverage and any other applicable testing performed
with respect to the two most recent years.

 

(c)                                  The Company has timely made or caused to be
made all contributions and paid all insurance premiums that are due and payable
with respect to each Benefit Plan in accordance with applicable Law (including
ERISA and the Code) and the terms of such Benefit Plan, including all employer
contributions and employee salary reduction contributions, if any.  As of the
date of the Interim Financial Statements, all contributions, premiums, Taxes and
other applicable payments required to be made to or with respect to any Benefit
Plan by the terms of

 

24

--------------------------------------------------------------------------------



 

such plan, applicable Law, any contractual undertaking or otherwise have been
paid in full or, to the extent not required to be made or paid on or before the
date of the Interim Financial Statements, are reflected on the Interim Financial
Statements in accordance with GAAP. The Company has paid all premiums or other
payments with respect to each Benefit Plan that is an Employee Welfare Benefit
Plan for all periods ending on or before the Closing Date, or accrued the
premiums and other payments according to GAAP.

 

(d)                                 The Company or its employees, owners,
directors or managers have not engaged in any nonexempt prohibited transaction
under ERISA Section 406 or Code Section 4975 with respect to any Benefit Plan. 
Neither Seller nor the Company is subject to either a civil penalty assessed
according to ERISA Section 502(i) or a Tax or penalty on prohibited transactions
imposed by Code Section 4975, nor to Seller’s Knowledge is there a basis for the
imposition of any such Tax or penalty. The Company does not have any Liability
for breach of fiduciary duty with respect to any Benefit Plan subject to Title I
of ERISA or any other failure to act in accordance with Title I of ERISA or
comply with Title I of ERISA in connection with the administration of, or
investment or valuation of the assets of, any Benefit Plan nor to Seller’s
Knowledge is there a basis of any such Liability.  With respect to the Benefit
Plans (i) no Benefit Plan is currently under audit or examination (nor has
notice been received of a potential audit or examination) by the IRS, the U.S.
Department of Labor or any other Government Authority, and no matters are
pending with respect to a Benefit Plan under the IRS Voluntary Correction
Program, Audit Closing Agreement Program or similar programs; (ii) the Company
has not received, within the prior six (6) calendar years, any communication
from any Government Authority questioning or challenging the compliance of any
Benefit Plan with applicable Laws; and (iii) there is no Action pending or
threatened, with respect to any Benefit Plan (other than routine claims for
benefits) or against the assets or fiduciaries of any Benefit Plan nor, to the
Seller’s Knowledge, is there a reasonable basis for any such Action.

 

(e)                                  The Company has not incurred any Liability,
to the Pension Benefit Guaranty Corporation (or any entity succeeding to any or
all of its functions under ERISA) or otherwise, under Title IV of ERISA,
including any withdrawal liability as defined in ERISA Section 4201.

 

(f)                                   The Company has, at all times, previously
been in compliance, and is currently in compliance, with the applicable
continuation requirements for their welfare benefit plans, including (i) COBRA,
and (ii) any applicable state statutes mandating health insurance continuation
coverage for employees.  With respect to each Benefit Plan that is a group
health plan within the meaning of Section 5000(b)(1) of the Code or similar
State law, no event has occurred and, to the Seller’s Knowledge, no circumstance
exists under which Buyer may reasonably be expected to incur, direct or
indirect, any Liability under the provisions of COBRA or which has resulted

 

25

--------------------------------------------------------------------------------



 

or could result in the imposition of a Encumbrance upon any of the assets of any
Company.

 

(g)                                  Each Benefit Plan is amendable and
terminable unilaterally by the Company at any time without Liability or expense
to the Company as a result thereof (other than for benefits accrued through the
date of termination or amendment and reasonable administrative expenses related
thereto) and no Benefit Plan, plan document or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits the Company from amending or terminating any such Benefit
Plan, or in any way limits such action.  The investment vehicles used to fund
any Benefit Plan may be changed at any time without incurring a sales charge,
surrender fee or similar expense.

 

(h)                                 Except as set forth on Section 5.21(h) of
the Disclosure Schedule, the consummation of the transactions contemplated by
this Agreement will not, either alone or together with any other event,
(i) entitle any current or former employee, manager, director or service
provider of the Company to any payment, (ii) increase the amount of compensation
or benefits due to any such employee, manager, director or service provider,
(iii) accelerate the time of vesting or payment of any compensation, equity
incentive or other benefit, (iv) constitute a “change in control” or similar
event under any Benefit Plan, or (v) result in any “parachute payment” under
Section 280G of the Code whether or not such payment is considered to be
reasonable compensation for services rendered.

 

(i)                                     The Company and any ERISA Affiliate has,
for purposes of each Benefit Plan and for all other purposes, correctly
classified all individuals performing services for the Company or ERISA
Affiliate as common law employees, full-time employees, part-time employees,
leased employees or independent contractors, as applicable.

 

(j)                                    Each Benefit Plan that is a “nonqualified
deferred compensation plan” within the meaning of Code Section 409A has at all
times complied in form and in operation with the applicable requirements of Code
Section 409A and the guidance issued thereunder.  The Company does not have any
obligation to pay, gross up, or otherwise indemnify any employee or other
service provider for Taxes or any other costs incurred as a result of a
violation of Section 409A of the Code or Section 4999 of the Code.

 

5.22                        Tax Matters.

 

(a)                                 Either Seller or the Company (as applicable)
has duly prepared and timely filed, within any applicable extension periods, all
material Tax Returns required to be filed with respect to the business and
assets of the Company for all Taxable Periods ending before the Execution Date,
and Seller or the Company (as applicable) has timely paid all Taxes shown to be
due and payable on such Tax

 

26

--------------------------------------------------------------------------------



 

Returns, and all other material Taxes owed by them (whether or not shown on any
Tax Return). Seller or the Company (as applicable) has established reserves
adequate to pay all material Taxes with respect to the business and assets of
the Company that are not yet due and payable by, as applicable, Seller or the
Company with respect to all Taxable Periods, or portions thereof, ending prior
to or on the Closing Date. Either Seller or the Company has timely withheld and
collected all Taxes that are required by Law to be withheld or collected with
respect to the business and assets of the Company, and has timely paid such
amounts to the appropriate Tax Authority to the extent due and payable. All such
Tax Returns including information provided therewith or with respect thereto)
are true, correct, and complete in all material respects.

 

(b)                                 There is no claim or assessment pending, or
to Seller’s Knowledge threatened, against the Company or Seller for any alleged
deficiency in Taxes with respect to the business and assets of the Company. No
claim in writing has been made by any Tax Authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation in
that jurisdiction. All deficiencies for Taxes asserted or assessed against
Seller or the Company have been fully and timely paid, settled or properly
reflected in the Financial Statements.

 

(c)                                  Seller and the Company have made available
to Buyer true, correct and complete copies of all income and other material Tax
Returns, examination reports and statements of deficiencies for Seller and the
Company for taxable periods beginning on or after January 1, 2015.

 

(d)                                 Neither Seller nor the Company has:
(i) executed an agreement waiving or extending any statutory period of
limitations for the assessment or collection of any Taxes due from Seller or the
Company that remains outstanding for any Taxable Period, and no request for any
such waiver or extension is currently pending; (ii) applied for a ruling
relative to Taxes or is subject to any private letter ruling of the IRS or
comparable ruling of any other Tax Authority; (iii) executed or entered into a
closing agreement pursuant to Section 7121 of the Code or any similar provision
of state, local or foreign Tax Law with any Tax Authority; or (iv) entered into
any tolling agreement regarding a statute of limitations applicable to any Tax
Return.

 

(e)                                  There are no Encumbrances for Taxes upon
the assets or properties of the Company except for statutory Encumbrances for
current Taxes not yet due.

 

(f)                                   The Company has not participated in any
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2) (or any similar provision of state, local or foreign Tax
Law) or taken any reporting position on a Tax Return, which reporting position
(A) if not sustained would be reasonably likely, absent disclosure, to give rise
to a penalty for substantial understatement of federal

 

27

--------------------------------------------------------------------------------



 

income Tax under Section 6662 of the Code (or any similar provision of state,
local or foreign Tax Law) and (B) has not adequately been disclosed on such Tax
Return in accordance with Section 6662(d)(2)(B) of the Code (or any similar
provision of state, local or foreign Tax Law).

 

(g)                                  Neither the IRS nor any other Tax Authority
is currently examining any Tax Return of Seller or the Company. There are no
Actions relating to Taxes in progress or pending with respect to which Seller or
the Company has received written notice.

 

(h)                                 Neither Seller nor the Company is a party to
any written agreement providing for the allocation, indemnification, or sharing
of Taxes or any similar agreement, Contract or arrangement, or liable for the
Taxes of any other Person, under Treasury Regulations Section 1.1502-6 or
similar provision of state, local or foreign Tax Law, as a transferee or
successor, by Contract, or otherwise. Neither Seller nor the Company will be
required to include in a taxable period ending after the Closing Date taxable
income attributable to income that accrued in a taxable period prior to the
Closing Date but was not recognized for Tax purposes in such prior taxable
period (or to exclude from taxable income in a taxable period ending after the
Closing Date any deduction the recognition of which was accelerated from such
taxable period to a taxable period prior to the Closing Date) as a result of the
installment method of accounting, the cash method of accounting, Section 481 of
the Code or Section 108(i) of the Code or comparable provisions of state, local
or foreign Tax Law, or for any other reason.

 

(i)                                     The Company has not elected out of the
partnership audit regime under Sections 6221 through 6241 of the Code.

 

(j)                                    No payment made or to be made to any
current or former employee or officer of the Company by reason of the
Transactions (whether alone or in connection with any other event) will
constitute an “excess parachute payment” within the meaning of Code
Section 280G, whether or not such payment is exempt from Code Section 280G.

 

(k)                                 The Company is not and never has been a
United States real property holding corporation within the meaning of Code
Section 897(c)(2) during the period specified in Code Section 897(c)(1)(A)(ii).

 

(l)                                     At all times since its organization,
Seller has been classified as a partnership for federal and applicable state and
local income Tax purposes.

 

(m)                             At all times between April 16, 2003 and
December 31, 2017, the Company was classified as a partnership for federal and
applicable state and local income Tax purposes.  At all times since December 31,
2017, the Company has been properly “disregarded as an entity separate from its
owner” (within the meaning of

 

28

--------------------------------------------------------------------------------



 

Treasury Regulations Sections 301.7701-2(c)(2) and 301.7701-3(b)(1)(ii)) for
federal and applicable state and local income Tax purposes.

 

5.23                        Environmental Matters.

 

(a)                                 The Company is in material compliance with
all Environmental, Health, and Safety Laws, and holds and is in material
compliance with all Certificates required to be held by it under Environmental,
Health, and Safety Laws.

 

(b)                                 There is no written notice or written
assertion pending against the Company from any third party, including any
Government Authority, that the Company is a potentially responsible party under
any Environmental, Health, and Safety Laws.

 

5.24                        Scheduled Contracts.

 

(a)                                 Section 5.24 of the Disclosure Schedule
lists all of the following types of executory written agreements (including all
amendments) to which the Company is a party (collectively, the “Scheduled
Contracts”):

 

(i)                                     agreements relating to Indebtedness,
including any letter of credit, pledge, bond, or similar arrangement running to
the account of or for the benefit of the Company;

 

(ii)                                  agreements involving the purchase,
maintenance, or acquisition of materials, supplies, merchandise, machinery,
equipment, parts, or any other property or services, but excluding any agreement
that involves annual expenditures of less than $100,000;

 

(iii)                               agreements that are not agreements with
Major Customers that currently generate more than $100,000 in annual revenue to
the Company;

 

(iv)                              agreements (A) obligating the Company not to
compete with any business, or to conduct business only with certain parties;
(B) that otherwise restrain or prevent the Company from carrying on any lawful
business; (C) that restrict the right of the Company to use or disclose any
information in its possession (excluding in each case customary nondisclosure
and other restrictive covenants in agreements entered into in the Ordinary
Course of Business);

 

(v)                                 agreements relating to (A) employment,
compensation, severance, or consulting between the Company and any of its
officers, or (B) any employee or consultant of the Company;

 

(vi)                              Realty Leases;

 

29

--------------------------------------------------------------------------------



 

(vii)                           leases, subleases, or other title retention
agreements or conditional sales agreement for any machinery, equipment, vehicle,
or other tangible personal property (whether the Company is a lessor or lessee);

 

(viii)                        agreements involving any payment that is (A) for
capital expenditures or the acquisition or construction of fixed assets on or in
respect of any real property, (B) not provided for on the Company’s capital
expenditures budget delivered to Buyer before the Execution Date, or (C) in
excess of $50,000.

 

(ix)                              agreements involving granting any Person an
Encumbrance on any asset of the Company;

 

(x)                                 agreements involving any guaranteed annual
payment by which the Company retains any broker or other sales Agent,
Representative, or advertising or marketing entity, or through which the Company
is appointed or authorized as a sales Agent or Representative;

 

(xi)                              agreements under which the Company has granted
a license or sublicense for Owned IP or under which the Company has the right to
receive a royalty, license fee, or similar payment;

 

(xii)                           agreements with Seller or any of its Affiliates;

 

(xiii)                        agreements with any Government Authority;

 

(xiv)                       agreements to which the Company is a party that
provide for any joint venture, partnership or similar arrangement;

 

(xv)                          agreements that relate to the acquisition or
disposition of any business, or any stock or other equity or (other than in the
Ordinary Course of Business) assets of any other Person, or of any real property
(whether by merger, stock or asset sale or otherwise);

 

(xvi)                       agreements involving any resolution or settlement of
any actual or threatened Action or other dispute that either (A) were entered
into on or after January 1, 2015, or (B) were entered into prior to such date,
but have any continuing effect on the Company;

 

(xvii)                      Benefit Plans and representations in addition to
those included in Section 5.21 apply to Benefit Plans, as included in the
definition of Scheduled Contracts; and

 

(xviii)                 any other agreement that is material to the Company and
not previously disclosed pursuant to this Section 5.24(a).

 

30

--------------------------------------------------------------------------------



 

(b)                                 Each Scheduled Contract is (i) a legal,
valid, and binding obligation of the Company, (ii) enforceable against the
Company according to its terms, except as enforceability is limited by the
General Enforceability Exceptions, and (iii) in full force and effect. The
Company is not, and to Seller’s Knowledge no counterparty is, in material breach
of or material default under any Scheduled Contract. To Seller’s Knowledge, no
event has occurred that, with notice, lapse of time, or both, would constitute a
material breach of or material default under, or permit the termination,
modification, or acceleration of, any Scheduled Contract. The Company has not,
and to Seller’s Knowledge no counterparty has, repudiated any provision of any
Scheduled Contract. The Company is not, and to Seller’s Knowledge no
counterparty is, disputing any material provision of any Scheduled Contract, and
there are no forbearance arrangements in effect with respect to any Scheduled
Contract. True and complete copies of each Scheduled Contract (including all
amendments, modifications, and supplements thereof) have been made available to
Buyer.

 

5.25                        Transactions With Affiliates. Except as set forth in
Section 5.25 of the Disclosure Schedule, no officer, director, member, manager,
equity owner of the Company or Seller (including any Seller Party or any of its
Affiliates): (a) has, directly or indirectly, a beneficial interest in any
Contract to which the Company is a party or by which the Company or its assets
or properties are bound, (b) provides or receives any loans, assets, products,
services (other than employment services in the Ordinary Course of Business) or
facilities to or from, as applicable, the Company, or (c) otherwise is owed any
money by or owes any money to the Company (other than, in each case (i) any
compensation received by any such Person for services performed in such Person’s
capacity as an officer, director, manager or employee of the Company, and other
amounts reimbursable for routine travel and other business expenses in the
Ordinary Course of Business, and (ii) pursuant to the express provisions of this
Agreement or any other Transaction Document).

 

5.26                        Powers of Attorney. Except for powers of attorney
listed on Section 5.26 of the Disclosure Schedule, the Company has not granted
any power of attorney to any Person for any purpose whatsoever that remains in
force.

 

5.27                        Bank Accounts. Section 5.27 of the Disclosure
Schedule lists all of the bank accounts of, in the name of, or used by the
Company.

 

5.28                        OFAC and Export Control. Neither the Company nor any
of its officers, directors or managers is:  (a) a person or entity that appears
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); or (b) a person, country, or entity with whom a U.S. person (as
defined by the laws and regulations administered by OFAC, 31 C.F.R. Parts
500-598 (the “OFAC Regulations”)) or a person subject to the jurisdiction of the
United States (as defined by the OFAC Regulations) is otherwise prohibited from
dealing under the OFAC Regulations. Since

 

31

--------------------------------------------------------------------------------



 

January 1, 2016, the Company has complied, and is in compliance, in all material
respects with all applicable national and international Laws with regard to the
exportation of goods, technology or software, and has held, and currently holds,
all necessary material licenses applicable to the Company with respect to the
foregoing. Specifically, but without limitation of the foregoing, since
January 1, 2016, the Company has not exported or re-exported any goods,
technology or software in any manner that violates in any material respect any
applicable national or international export control Law, including but not
limited to, the OFAC Regulations, the United States Export Administration
Regulations, 15 C.F.R. Parts 730-774, the International Traffic in Arms
Regulations, 22 C.F.R. Part 120 et seq., the Export Administration Act, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability, and
Divestment Act, the Trade Sanctions Reform and Export Enhancement Act of 2000,
and any OFAC Sanctions Program.

 

5.29                        Absence of Certain Business Practices. Since
January 1, 2016, neither the Company nor any of its officers nor, to Seller’s
Knowledge, any employees of the Company or Agents of the Company acting on its
behalf, directly or indirectly:  (i) has used or is using any funds for any
illegal contribution, gift, entertainment or other unlawful expense relating to
political activity in violation of applicable Law in any material respect;
(ii) has used or is using any funds for any direct or indirect unlawful payment
to any foreign or domestic Government Authority in violation of applicable Law
in any material respect; (iii) has violated or is violating in any material
respect any provision of, or any rule or regulation issued under, (A) the US
Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq., (B) the US
Travel Act, 18 U.S.C. § 1952, (C) any Law enacted in any applicable jurisdiction
in connection with, or arising under, the OECD Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions, or (D) any
other applicable Law that relates to bribery or corruption (collectively,
“Anti-Bribery Laws”); (iv) has established or maintained, or is maintaining, any
unlawful fund of corporate monies or other properties in violation of applicable
Law in any material respect; or (v) has made, offered to make, promised to make,
ratified or authorized the payment or giving, directly or indirectly, of any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment, gift or anything of value to a foreign or domestic Government Authority
to secure or attempt to secure any improper business advantage (within the
meaning of such term under any applicable Anti-Bribery Law) or to obtain or
retain business in violation of applicable Law in any material respect.

 

5.30                        Privacy and Data Security.

 

(a)                                 The Company, and, to the Seller’s Knowledge,
all vendors, processors, or other third parties acting for or on behalf of the
Company in connection with the Processing of Personal Information or that
otherwise have been authorized to have access to Personal Information in the
possession or control of the Company, comply and at all times in the past have
complied, in all material respects with all of

 

32

--------------------------------------------------------------------------------



 

the following: (A) Privacy Laws; (B) applicable rules of self-regulatory
organizations, including the Payment Card Industry Data Security Standard;
(C) the Company Privacy and Data Security Policies; (D) all obligations or
restrictions concerning the privacy, security, or Processing of Personal
Information under any Scheduled Contract to which the Company is a party or
otherwise bound as of the date hereof.

 

(b)                                 The execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby, do
not and will not: (A) Conflict with or result in a violation or breach of any
Privacy Laws or Company Privacy and Data Security Policies (as currently
existing or as existing at any time during which any Personal Information was
collected or Processed by or for the Company); or (B) require the consent of or
notice to any Person concerning such Person’s Personal Information.

 

(c)                                  The Company has posted to its website a
Company Privacy and Data Security Policy. To the Seller’s Knowledge, no
disclosure or representation made or contained in any Company Privacy and Data
Security Policy has been materially inaccurate, misleading, deceptive, or in
material violation of any Privacy Laws (including by containing any material
omission), and the practices of the Company with respect to the Processing of
Personal Information conform, and at all times in the past three (3) years have
conformed, to the Company Privacy and Data Security Policies that govern the use
of such Personal Information. The Company has delivered or made available to
Buyer true, complete, and correct copies of all Company Privacy and Data
Security Policies that are currently or in the past three (3) years were in
effect.

 

(d)                                 In the past three (3) years, (A) to the
Seller’s Knowledge, no Personal Information in the possession or control of the
Company, or held or Processed by any vendor, processor, or other third party for
or on behalf of the Company, has been subject to any data or security breach or
unauthorized access, disclosure, use, loss, denial or loss of use, alteration,
destruction, compromise, or Processing (a “Security Incident”), and (B) the
Company has not notified and, to the Seller’s Knowledge, there have been no
facts or circumstances that would require the Company to notify, any Government
Authority or other Person of any Security Incident.

 

(e)                                  Except as set forth in Section 5.30 of the
Disclosure Schedule, in the past three (3) years, the Company has not received
any notice, request, claim, complaint, correspondence, or other communication in
writing from any Government Authority or other Person, and to the Company’s
Knowledge there has not been any investigation, enforcement action (including
any fines or other sanctions), or other Action relating to, any actual, alleged,
or suspected Security Incident or violation of any Privacy Law involving
Personal Information in the possession or control of the Company, or held or
Processed by any vendor, processor, or other third party for or on behalf of the
Company.

 

33

--------------------------------------------------------------------------------



 

(f)                                   The Company has at all times implemented
and maintained, and required all vendors, processors, or other third parties
that Process any Personal Information for or on behalf of the Company to
implement and maintain, commercially reasonable security measures, plans,
procedures, controls, and programs, including a written information security
program, to (A) identify and address internal and external risks to the privacy
and security of Personal Information in their possession or control;
(B) implement, monitor, and improve adequate and effective administrative,
technical, and physical safeguards to protect such Personal Information; and
(C) provide notification in compliance in all material respects with applicable
Privacy Laws in the case of any Security Incident.

 

(g)                                  In the past three (3) years, the Company
has regularly performed a security risk assessment and obtained or performed an
independent vulnerability assessment by a recognized third-party firm or
software application. The Company has used reasonable efforts to address and
remediate all material threats and deficiencies identified in each such
assessment.

 

5.31                        Major Customers and Suppliers.

 

(a)                                 Section 5.31(a) of the Disclosure Schedule
lists the top twenty-five (25) customers of the Company (by volume in U.S.
dollars of revenues recognized from such customers) for the twelve-month
(12-month) period ended June 30, 2019 and who are customers on June 30, 2019
(the “Major Customers”). Except as set forth in Section 5.31(a) of the
Disclosure Schedule, since January 1, 2019, the Company has not received any
written notice from a Major Customer to the effect that the Major Customer will
stop or materially reduce its purchases from the Company.

 

(b)                                 Section 5.31(b) of the Disclosure Schedule
lists the top ten (10) suppliers of the Company (by volume in U.S. dollars of
payments made to such suppliers) for the twelve-month (12-month) period ended
June 30, 2019 (the “Major Suppliers”). Since January 1, 2019, the Company has
not received any written notice from a Major Supplier to the effect that the
Major Supplier will stop or materially reduce the aggregate volume of its supply
of materials, products, or services to the Company, which cessation or reduction
would reasonably be expected to have a Material Adverse Effect.

 

5.32                        Seller Transaction Expenses.  Except as set forth on
Section 5.32 of the Disclosure Schedule, no Seller Party is required to make,
directly or indirectly, any payments to any Person in connection with this
Agreement or the Transactions.

 

5.33                        Books and Records. The Company and Seller have
delivered or made available to Buyer the minute books of the Company, which
books contain true, accurate and complete records in all material respects of
every meeting, resolution and limited liability company action taken by the
members, or members and managers, as applicable, and any committee thereof.  The
unit certificate book,

 

34

--------------------------------------------------------------------------------



 

register of directors and officers or members and managers, securities register
and register of transfer of the Company and are true, accurate and complete in
all material respects.  The Company does not have any of its records, systems,
controls, data or information recorded, stored, maintained, operated or
otherwise wholly or partly dependent on or held by any means (including any
electronic, mechanical or photographic process, whether computerized or not)
which (including all means of access thereto and therefrom) are not under the
exclusive ownership and direct control of the Company or Seller except for
storage of such records, systems, controls, data or information on recognized
third-party cloud-based storage systems or providers in the Ordinary Course of
Business.

 

5.34                        Full Disclosure. The representations and warranties
in this Article 5 (together with disclosures set forth in the Disclosure
Schedule) do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained in
this Article 5 (or contained in the Disclosure Schedule) not misleading in light
of the circumstances in which it was made.

 

ARTICLE 6
SELLER PARTIES’ SEPARATE REPRESENTATIONS AND WARRANTIES

 

To induce Buyer to enter into this Agreement and to consummate the Transactions,
each Seller Party represents and warrants to Buyer, severally as to itself or
himself only, and not jointly with or as to any other Seller Party, that the
statements about such Seller Party in this Article 6 are correct as of the
Execution Date, and will be correct as of the Closing Date

 

6.1                               Authority; Authorization; Enforceability.

 

(a)                                 Each Seller Party has the requisite limited
liability company or individual (as applicable) power and authority to execute,
deliver, and perform its or his obligations under each Transaction Document to
which it or he is a party, and to consummate the Transactions. Such Seller
Party’s execution, delivery, and performance of each Transaction Document to
which it or he is a party and each Seller Party’s consummation of the
Transactions have been duly authorized by all necessary limited liability
company or other action on such Seller Party’s part. Each Seller Transaction
Document to which a Seller Party is a party is, or upon execution and delivery
by all counterparties will be, a valid and binding obligation of such Seller
Party, enforceable against such Seller Party according to its terms, except as
enforceability is limited by the General Enforceability Exceptions.

 

(b)                                 Stadter’s Affiliates include The John and
Maureen Stadter Family Trust U/T/A/ DTD December 20, 2017 (the “Trust”). Neither
the Trust nor any beneficiary or trustee of the Trust has any basis for
challenging any of the Transactions or Transaction Documents, and Stadter has
the power and authority to

 

35

--------------------------------------------------------------------------------



 

cause the Trust, and shall cause the Trust, to comply with all covenants and
agreements in this Agreement applicable to Affiliates.

 

6.2                               Ownership of Membership Interest.  The Trust
and Achak each hold of record, own beneficially, and have good and valid title
to the percentage membership interest in Seller set forth next to his or its
name on Section 5.3(a) of the Disclosure Schedule, free and clear of all
Encumbrances and restrictions on transfer (other than pursuant to any
restrictions under the Securities Act and applicable state securities Laws).

 

6.3                               No Conflict. Except for (a) notices, consents,
and approvals required under agreements or commitments evidencing, or entered
into by the Seller or the Company in connection with, Indebtedness to be paid
and discharged at Closing according to Section 3.2(c); and (b) notices,
consents, and approvals described in Sections 7.3(a) and 7.3(b): each Seller
Party’s execution, delivery, and performance of its obligations under each
Transaction Document to which he or it is a party, and each Seller Party’s
consummation of the Transactions, will not Conflict with: (x) any Seller Party’s
or his or its Affiliates’ Organizational Documents or any resolutions or
agreements adopted by the direct or indirect owners, members, managers, or
governing body of any Seller Party or its or his Affiliates; (y) subject to
compliance with the HSR Act, any Law or Order applicable to such Seller Party or
its or his, or his Affiliates’, membership interest in Seller; or (z) any
material instrument or agreement to which such Seller Party is a party or by
which such Seller Party, or its or his membership interest in Seller, may be
bound or affected.

 

6.4                               Government Approvals. No filing with, and no
permit, authorization, consent, or approval of, any Government Authority is
necessary for any Seller Party to consummate the Transactions, except for:
(a) any consent, approval, order, authorization, registration, declaration, or
filing that is required under applicable federal and state securities Laws;
(b) compliance with any applicable requirements of the HSR Act; and (c) the
authorizations, consents, and approvals set forth in Schedule 7.3(b).

 

6.5                               Litigation. There are no Actions against (or
to any Seller Party’s knowledge, threatened), or outstanding Orders of any
Government Authority against, any Seller Party or Affiliate, or against any
Seller Party’s or Affiliates’ membership interest in Seller, that could prohibit
or enjoin the consummation of the Transactions.

 

6.6                               No Brokers.  Except for Deloitte Corporate
Finance LLC, whose fees are Seller Transaction Expenses, no Seller Party or any
of his or its Affiliates has retained, utilized, or been represented by any
broker or finder in connection with the Transactions.

 

36

--------------------------------------------------------------------------------



 

ARTICLE 7
CERTAIN PRE-CLOSING COVENANTS

 

7.1                               Access to Information.

 

(a)                                 Subject to the limitations on the exchange
of competitively sensitive information according to applicable Laws and to
Seller’s and the Company’s right to withhold documents and other information
that is subject to an attorney-client privilege, from the Execution Date until
the earlier of Closing or the termination of this Agreement according to its
terms, Seller and the Company will give to Buyer and its Agents reasonable
access during normal business hours to the Company’s books and records, Tax
Returns, Contracts, commitments, officers, facilities, personnel, and
accountants, and will furnish and make available to Buyer and its Agents copies
of all documents and additional financial and operating data and other
information pertaining to the affairs of the Company that Buyer and its Agents
reasonably request in writing; provided, that (i) the activities of Buyer and
its Agents will be conducted in compliance with the Company’s rules and
procedures for safety and security so as not to unreasonably interfere with the
operation of the business of the Company, and (ii) nothing in this Section 7.1
entitles Buyer or its Agents to access or review the Professionals’ Files.

 

(b)                                 Notwithstanding the foregoing, before the
Closing Date neither Buyer nor any of its Agents will contact any suppliers to,
or employees or customers of, the Company in connection with or pertaining to
any subject matter of this Agreement or the Transactions, unless: (i) Buyer
first gives the Company at least five (5) Business Days’ prior written notice of
the specific supplier, employee, or customer that Buyer wishes to contact, the
specific purpose of the contact, and the date on which and manner in which it
proposes to contact such Person; (ii) the Company either approves the contact,
in its reasonable discretion, or does not respond to Buyer within five
(5) Business Days after it receives Buyer’s written notice; and (iii) Buyer
coordinates the contact with Seller and, upon Seller’s election, Seller
supervises the contact.

 

7.2                               Pre-Closing Activities. Except as otherwise
permitted, required, or contemplated by this Agreement, or as set forth on
Schedule 7.2, until the earlier of Closing or the termination of this Agreement
according to its terms, the Seller Parties will not cause or permit Seller or
the Company to do any of the following without Buyer’s prior written consent:

 

(a)                                 issue or grant any equity securities, or any
subscriptions, warrants, options, or other agreements or rights of any kind to
purchase or otherwise receive or be issued any equity securities, or any
securities or obligations of any kind convertible into, or exercisable or
exchangeable for, any equity securities of the Company;

 

37

--------------------------------------------------------------------------------



 

(b)                                 engage in any practice, take any action, or
enter into any transaction outside the Ordinary Course of Business;

 

(c)                                  knowingly take any action that would
reasonably be expected to cause the Company to violate any Law;

 

(d)                                 effect any recapitalization,
reclassification, or other change in the capitalization of the Company;

 

(e)                                  amend the Company’s Organizational
Documents;

 

(f)                                   (i) grant any increase in the aggregate
compensation of officers of the Company or make any general uniform increase in
the compensation of employees of the Company outside the Ordinary Course of
Business; (ii) grant any bonus, benefit, or other direct or indirect
compensation to any employee or consultant of the Company, except as required by
Scheduled Contracts existing on the Execution Date; or (iii) terminate, modify
or enter into or adopt any new Benefit Plan, including in each case, grant to
any employee any bonus in connection with Company’s health care plan;

 

(g)                                  subject any of the tangible or intangible
assets of the Company to any Lien other than Permitted Liens, except in the
Ordinary Course of Business;

 

(h)                                 sell, assign, transfer, convey, lease, or
otherwise dispose of any Owned IP or other material asset of the Company, except
in the Ordinary Course of Business;

 

(i)                                     acquire any material assets, except:
(i) in the Ordinary Course of Business; (ii) according to a Contract that is
disclosed in Section 5.24(a)(viii) of the Disclosure Schedule;

 

(j)                                    except for transfers of cash according to
normal cash management practices in the Ordinary Course of Business or in
compliance with the Company’s loan agreements, make any investments in or loans
to, pay any fees or expenses to, or enter into or modify any Contract with
either Seller or any Affiliate of either Seller;

 

(k)                                 enter into any Contract or commitment that
restrains, restricts, limits, or impedes the ability of the Company to compete
with any Person or conduct any business or line of business in any geographic
area;

 

(l)                                     make any changes in any method of
accounting or material accounting practice;

 

(m)                             create or dissolve any subsidiaries;

 

38

--------------------------------------------------------------------------------



 

(n)                                 make any distributions to Ortana other than
in the Ordinary Course of Business; or

 

(o)                                 agree or commit to do any of the foregoing.

 

7.3                               Efforts to Consummate. Each Party will use its
commercially reasonable efforts to take, or cause to be taken, all lawful and
reasonable actions within its control, and to do or cause to be done all lawful
and reasonable things within its control necessary to (i) fulfill the conditions
precedent to the obligations of Seller and Buyer, respectively, (ii) consummate
and make effective as promptly as practicable the Transactions, and
(iii) cooperate with each other in connection with the foregoing. The following
covenants will not limit the generality of the preceding sentence.

 

(a)                                 Seller will, or will cause the Company to,
use its commercially reasonable efforts (without a requirement to pay money to a
third party) to obtain those third-party consents and other approvals with
respect to the Transactions set forth on Schedule 7.3(a) (the “Required
Consents”). Buyer will coordinate and cooperate with Seller and the Company in
exchanging all information and assistance Seller reasonably requests in
connection with obtaining the Required Consents. Each Party will supply as
promptly as practicable any additional information and documentary material that
is requested by any applicable third party with respect to a Required Consent.

 

(b)                                 Seller will, or will cause the Company to,
give the notices to, make the filings with, and use commercially reasonable
efforts to obtain the authorizations, consents, and approvals of Government
Authorities set forth on Schedule 7.3(b).

 

7.4                               Updating Schedules. From time to time prior to
the Closing, Seller shall, or shall cause the Company to, promptly supplement or
amend the Disclosure Schedule (each, a “Supplemental Disclosure”) with respect
to any fact, event, circumstance, or matter first existing or occurring after
the Execution Date that, if such fact, event, circumstance, or matter had
existed as of or occurred on or before the Execution Date, would have been
required to be set forth or described in such sections of the Disclosure
Schedule. Notwithstanding any provision in this Agreement to the contrary, if
Closing occurs, Buyer will be deemed to have accepted the disclosures set forth
in the Disclosure Schedule, along with each Supplemental Disclosure, and the
updates in all Supplemental Disclosure will be deemed to have cured any
misrepresentation or breach of representation or warranty that may otherwise
have existed under this Agreement by reason of such variance or inaccuracy, and
Buyer will not have any claim (whether for indemnification or otherwise) against
any Seller Party or the Company for any such variance or inaccuracy.

 

39

--------------------------------------------------------------------------------



 

7.5                               Notice of Certain Events. Each Party will give
prompt written notice to the other Parties of the occurrence or non-occurrence
of any event: (a) causing any representation or warranty of a Party in this
Agreement to be untrue or inaccurate in any material adverse respect before
Closing; or (b) that could reasonably be expected to prevent the satisfaction of
any condition set forth in Article 8.

 

7.6                               Cybersecurity Insurance.  Prior to the
Closing, Seller will have caused the Company to obtain, maintain and fully pay
for an irrevocable “tail” insurance policy covering claims related to any
Security Incident occurring prior to the Closing for a period of at least three
(3) years from the Closing Date, from an insurance carrier and otherwise having
coverage, terms and a premium that were mutually acceptable to Buyer and Seller
(such policy, the “Cybersecurity Tail Policy”). The cost of the premium for the
Cybersecurity Tail Policy shall be borne by Seller and shall be a Seller
Transaction Expense. Buyer will not, and will cause the Company not to, cancel
or change the Cybersecurity Tail Policy in any way that would be materially
adverse to any beneficiary thereunder.

 

7.7                               Errors and Omissions Insurance.  Prior to the
Closing, Seller will have caused the Company to obtain, maintain and fully pay
for an irrevocable “tail” insurance policy covering errors and omissions
occurring prior to the Closing, for a period of at least three (3) years from
the Closing Date, from an insurance carrier and otherwise having coverage, terms
and a premium that were mutually acceptable to Buyer and Seller (such policy,
the “E&O Tail Policy”). The cost of the premium for the E&O Tail Policy shall be
borne by Seller and shall be a Seller Transaction Expense. Buyer will not, and
will cause the Company not to, cancel or change the E&O Tail Policy in any way
that would be materially adverse to any beneficiary thereunder.

 

7.8                               Director and Officer Insurance.  Prior to the
Closing, Seller will have caused the Company to obtain, maintain and fully pay
for an irrevocable “tail” insurance policy, naming the current and former
officers, directors or managers of the Company as direct beneficiaries and
covering acts or omissions occurring prior to the Closing, for a period of at
least six (6) years from the Closing Date, from an insurance carrier and
otherwise having coverage, terms and a premium that were mutually acceptable to
Buyer and Seller (such policy, the “D&O Tail Policy”). The cost of the premium
for the D&O Tail Policy shall be borne by Seller and shall be a Seller
Transaction Expense. Buyer will not, and will cause the Company not to, cancel
or change the D&O Tail Policy in any way that would be materially adverse to any
beneficiary thereunder.

 

7.9                               HSR Act Filing.

 

(a)                                 Each Party has caused its ultimate
parent(s), or an Affiliate thereof as permitted by applicable Law, to promptly
give all notices to and make all filings with Government Authorities required
under the HSR Act and similar state

 

40

--------------------------------------------------------------------------------



 

or foreign Laws, including the Notification and Report Forms and related
material each Party is required to file with the Federal Trade Commission and
the Antitrust Division of the United States Department of Justice under the HSR
Act (collectively, “Required HSR Filings”). Each Party will use its commercially
reasonable efforts to obtain all authorizations, consents, and approvals
required under the HSR Act and similar state or foreign Laws.

 

(b)                                 The Parties have caused the Required HSR
Filings to be made prior the Execution Date.  Buyer paid all filing fees with
regard to the Required HSR Filings, one-half of which will be credited to Buyer
as a Closing Expense upon the occurrence of the Closing. Seller will coordinate
and cooperate with Buyer in exchanging all information and assistance that Buyer
reasonably requests in connection with all of the foregoing. Each Party will
supply as promptly as practicable any additional information and documentary
material that is requested by any applicable Government Authority under the HSR
Act, and use commercially reasonable efforts to obtain early termination of the
applicable waiting period under the HSR Act.

 

(c)                                  Without limiting Section 7.9(a), if any
objections are asserted by any Government Authority or any third party with
respect to the Transactions under any Law, then each Party will use its
commercially reasonable efforts to resolve all objections to permit the
consummation of the Transactions. Notwithstanding the foregoing, nothing in this
Section 7.9 or otherwise in this Agreement shall require Buyer or any of Buyer’s
Affiliates to negotiate, effect, or agree to, the sale, divestiture, license or
other disposition of any assets or business of Buyer or any Buyer Affiliate, or
otherwise take any action that limits the freedom of action with respect to, or
its ability to retain any of the businesses or assets of Buyer or any Buyer
Affiliate.

 

7.10                        R&W Insurance Policy. As of the Execution Date,
Buyer has obtained and conditionally bound the R&W Insurance Policy, which
includes the insurer’s express waiver of subrogation against Seller (other than
in the case of Fraud). Buyer will not amend, modify, or terminate the R&W
Insurance Policy without Seller’s advance written consent, which will not be
unreasonably withheld, conditioned, or delayed. At the Closing, Seller will pay,
or cause to be paid, all costs and expenses related to the R&W Insurance Policy,
including the total premium, underwriting costs, brokerage commissions, and
other fees and expenses of the policy, all of which are Seller Transaction
Expenses.

 

ARTICLE 8
CONDITIONS TO CLOSING

 

8.1                               Conditions to Buyer’s Obligation to Close.
Buyer’s obligation to consummate the Transactions is subject to the satisfaction
or waiver by Buyer of each of the following conditions at or before Closing:

 

41

--------------------------------------------------------------------------------



 

(a)                                 Seller Parties’ representations and
warranties in Article 5 and Article 6 that are qualified by a reference to
“material,” “Material Adverse Effect,” or other materiality qualifications must
be true and correct in all respects on the Closing Date with the same force and
effect as though made on the Closing Date, except to the extent that the
representation or warranty is expressly limited to a specific date, in which
case the representation and warranty need only be correct as of the specified
date. Seller Parties’ other representations and warranties in Article 5 and
Article 6 must be true and correct in all material respects on the Closing Date
as though made on the Closing Date, except to the extent that the representation
or warranty is expressly limited to a specific date, in which case the
representation and warranty need only be correct in all material respects as of
the specified date.

 

(b)                                 Seller Parties must have performed and
complied in all material respects with all of the other agreements, covenants,
and obligations required under this Agreement to be performed or complied with
by Seller Parties at or before Closing.

 

(c)                                  Seller Parties must have executed the Third
Amended and Restated Operating Agreement of the Company in the form attached as
Exhibit A (the “Amended and Restated Operating Agreement”).

 

(d)                                 Seller must have delivered a certificate
executed by the Secretary or another officer or manager of Seller certifying as
true, correct and complete: (A) copies of the Organizational Documents (as
amended through the Closing) of Seller and the Company certified (with respect
to their Articles of Organization and any amendments thereto only) by the Oregon
Secretary of State as the true, correct and complete copies thereof; and (B) a
copy of requisite member and manager approval of Seller, evidencing the approval
of this Agreement, the other Transaction Documents to which Seller or the
Company are a party, and the Transactions contemplated by this Agreement.

 

(e)                                  (i) the Company and Stadter must have
entered into a consulting agreement in the form attached as Exhibit B-1 (the
“Stadter Consulting Agreement”), and (ii) the Company and Achak must have
entered into an employment agreement in the form attached as B-2 (the “Achak
Employment Agreement”).

 

(f)                                   Seller must have caused the Company to
terminate (i) the Employment Agreement, dated September 22, 2017, as amended as
of January 1, 2018, between the Company and Achak (the “Termination Agreement of
Achak  Employment Agreement”), which termination is in the form attached as
Exhibit C-1; and (ii) the Employment Agreement, dated September 22, 2017, as
amended as of January 1, 2018, between the Company and Stadter (the “Termination
Agreement of Stadter Employment Agreement”), which termination is in the form
attached as Exhibit C-2.

 

42

--------------------------------------------------------------------------------



 

(g)                                  The Company and each of Katheryn Carnahan
and John Charley must have entered into Amendments to Supplemental Compensation
Plan Agreements in the form attached as Exhibit E-1 and E-2 respectively.

 

(h)                                 Each Seller Party must have delivered to
Buyer a certificate, duly executed by such Seller Party, certifying that the
conditions specified in Section 8.1(a) and Section 8.1(b) with respect to such
Seller Party have been fulfilled.

 

(i)                                     Seller must have delivered to Buyer
copies of, in each case dated not earlier than three (3) Business Days before
the Closing Date, a certificate of existence for the Company and Seller from the
Secretary of State of the State of Oregon.

 

(j)                                    All applicable waiting periods (including
any applicable extensions) under the HSR Act must have expired or otherwise been
terminated.

 

(k)                                 There must be no Action challenging the
Transactions or Order in effect restraining, enjoining, prohibiting,
invalidating, or otherwise preventing the consummation of the Transactions.

 

(l)                                     The relevant parties to each of the
Transaction Documents (other than Buyer or any of its Affiliates) must have
signed and delivered those Transaction Documents.

 

(m)                             Buyer shall have received resignations of the
directors and officers of the Company.

 

(n)                                 Seller must have delivered to Buyer a Payoff
and Termination Letter from each of Monroe Capital Corporation SBIC, LP and
Monroe Capital Partners Fund II, LP in the form agreed upon by the Parties and
such lenders.

 

(o)                                 Seller must have delivered to Buyer proof
acceptable to Buyer that the FCR, LLC Nonqualified Deferred Compensation Plan
dated as of December 31, 2016 has been terminated in accordance with Treas. Reg.
§1.409A-3(j)(4)(ix) such that no amounts so distributed are subject to any tax
or interest imposed under Treas. Reg. §1.409A.

 

(p)                                 Seller must have delivered to Buyer, as
required thereunder, executed written consents or copies of written notices to
the applicable counterparties (as noted below) related to the following
agreements:

 

(i)                                                 Master Services Agreement,
dated July 1, 2015, between [* * *] and the Company (consent).

 

43

--------------------------------------------------------------------------------



 

(ii)                                              Master Services Agreement,
dated September 30, 2013, between [* * *] and the Company, as amended by First
Amendment, dated November 1, 2016 (notice).

 

(iii)                                           Lease Agreement, dated August 1,
2013, between[* * *] and the Company, as amended by Lease Addendum, dated
August 9, 2018, for property located at 24955 Highway 126, Veneta, Oregon 97487
(consent).

 

(iv)                                          Lease Agreement, dated August 1,
2013, between [* * *] and the Company, as amended by Lease Addendum, dated
August 9, 2018, for property located at 24989 Highway 126, Veneta, Oregon 97487
(consent).

 

(v)                                             Lease Agreement, dated July 6,
2015, between [* * *] and the Company, as amended by First Amendment, dated
September 12, 2018 (consent).

 

(vi)                                          Lease, dated January 7, 2019,
among: [* * *], [* * *], [* * *]; [* * *] and [* * *]; and FCR, LLC (consent).

 

(vii)                                       Net Real Estate Lease Agreement,
dated March 20, 2014, between [* * *] and the Company (consent).

 

(viii)                                    Office Lease, dated July 1, 2016,
between [* * *] and First Call Resolution, LLC, as amended by First Amendment,
dated October 2, 2018, between [* * *], as successor in interest to [* * *], and
the Company (notice).

 

(ix)                                          Commercial Lease, dated
December 9, 2014, between [* * *] and the Company (notice).

 

(q)                                 Seller must have delivered to Buyer a
certificate in the form set forth in U.S. Treasury Regulations
Section 1.1445-2(b)(2)(iv)(B).

 

(r)                                    Seller must have delivered to Buyer
reasonable evidence that the D&O Tail Policy, the E&O Tail Policy and the
Cybersecurity Tail Policy have been obtained and will be in full force and
effect immediately following the Closing.

 

(s)                                   Seller and the Company (as applicable)
must have delivered to Buyer executed versions of mutually approved forms of all
documents, certificates, instruments and agreements necessary to effect the
conversion of the Company into a Colorado limited liability company.

 

44

--------------------------------------------------------------------------------



 

(t)                                    All approvals, consents and waivers that
are listed on Schedules 7.3(a) and 7.3(b) shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.

 

(u)                                 Seller must have delivered to Buyer Seller’s
calculation of the Projected Purchase Price at least three (3) Business Days
before Closing, as contemplated in Section 2.5(a).

 

(v)                                  Seller must have delivered to Buyer the
closing deliverables identified in Section 3.3.

 

(w)                               Seller Parties shall have delivered to Buyer
such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.

 

(x)                                 All Indebtedness of the Company must have
been repaid in full prior to, or will be repaid in full on, the Closing Date,
and any Encumbrances or other encumbrances related to any Indebtedness or
otherwise on any assets (other than Permitted Encumbrances, if any) or on any
membership interests of the Company must have been released.

 

(y)                                 Seller must have caused all Encumbrances on
the Purchased Interest (other than restrictions on transfer under applicable
securities laws and Encumbrances created by or through Buyer or its Affiliates,
if any) to be released.

 

(z)                                  From the Execution Date, there shall not
have occurred any Material Adverse Effect.

 

8.2                               Conditions to Seller’s Obligation to Close.
Each Seller Party’s obligation to consummate the Transactions is subject to the
satisfaction or waiver by Seller of each of the following conditions at or
before Closing:

 

(a)                                 Buyer’s representations and warranties in
Article 4 that are qualified by a reference to “material,” “Material Adverse
Effect,” or other materiality qualifications must be correct in all respects on
the Closing Date with the same force and effect as though made on the Closing
Date, except to the extent that the representation or warranty is expressly
limited to a specific date, in which case the representation and warranty need
only be correct as of the specified date. All of Buyer’s other representations
and warranties in Article 4 must be correct in all material respects on the
Closing Date as though made on the Closing Date, except to the extent that the
representation or warranty is expressly limited to a specific date, in which
case the representation and warranty need only be correct in all material
respects as of the specified date.

 

45

--------------------------------------------------------------------------------



 

(b)                                 Buyer must have performed and complied in
all material respects with all of the agreements, covenants, and obligations
required under this Agreement to be performed or complied with by Buyer at or
before Closing, including the payments and obligations identified in Article 3.

 

(c)                                  Buyer must have delivered to Seller a
certificate, executed by a duly authorized officer of Buyer in his or her
capacity as such, certifying that the conditions specified in Section 8.2(a) and
Section 8.2(b) have been fulfilled.

 

(d)                                 All applicable waiting periods (including
any applicable extensions) under the HSR Act must have expired or otherwise been
terminated.

 

(e)                                  There must be no Order in effect
restraining, enjoining, prohibiting, invalidating, or otherwise preventing the
consummation of the Transactions.

 

(f)                                   The relevant parties to each of the
Transaction Documents (other than Seller) have signed and delivered those
Transaction Documents.

 

(g)                                  The “binder” for the R&W Insurance Policy
must remain in full force and effect as of the Closing Date and must not have
been amended, modified, or terminated except in compliance with Section 7.10.

 

8.3                               Waiver of Closing Conditions. If Closing
occurs, all conditions to Closing in this Agreement will be construed as having
been satisfied or waived.

 

ARTICLE 9
ADDITIONAL AGREEMENTS

 

9.1                               Further Assurances. Each Party will, without
further consideration, execute and deliver any other instruments or documents,
and take all further action necessary or appropriate to give effect to the
provisions of this Agreement.

 

9.2                               Publicity. Subject to applicable Law and
NASDAQ requirements, no Party will cause or permit any press release,
announcement, or other disclosure concerning this Agreement or the Transactions
without the advance written approval by the other Parties, and each Party will
furnish to the others drafts of all proposed press releases or announcements
relating to the Transactions before their release. This Section 9.2 will not
prevent any Party from: (a) furnishing any required information to any
Government Authority having jurisdiction, including making any disclosures
required under the Exchange Act, the HSR Act, the Securities Act of 1933, or the
rules of the NASDAQ; or (b) subject to the NDA, furnishing any information
concerning the Transactions to its Agents.

 

46

--------------------------------------------------------------------------------



 

9.3                               Business Records; Professionals’ Files.

 

(a)                                 Business Records. Seller will ensure that
Company possesses all business records of the Company at Closing (other than the
Professionals’ Files), and after Closing the Company will (i) make available any
business records of the Company that may be reasonably requested by Buyer or
Seller Parties relating to the Company’s business before the Closing Date, and
(ii) not destroy any such records during the six (6) years after Closing (or any
longer period required by Law) without first notifying Buyer and Seller Parties
and affording them a reasonable opportunity to remove or copy such records.

 

(b)                                 Professionals’ Files. Notwithstanding
Section 9.3(a), the Professionals’ Files will belong solely to Seller, and
neither Buyer nor, after Closing, the Company will have any right to review,
access, or obtain copies of the Professionals’ Files. Effective automatically
upon consummation of the Transactions, the Company hereby waives all rights each
may have with respect to any Professionals’ Files. Buyer will not access or use
the Professionals’ Files for any purpose whatsoever and upon request will
execute such instruments and take such actions as may be requested to transfer
the Professionals’ Files to Seller.

 

9.4                               Tax Covenants.

 

(a)                                 Any property Taxes for which the Company is
the obligated party for the current year will be prorated as of the Closing Date
and, for purposes of computing Net Working Capital, will be included as a
current liability or, to the extent prepaid as of the Closing Date, as a current
asset.

 

(b)                                 Until the Closing, Seller will not cause or
allow the Company to cease to be treated as a “disregarded entity” for income
Tax purposes.

 

(c)                                  The Parties intend that the Seller
Transaction Expenses and any other costs or expenses paid by the Company on or
before the Effective Date in connection with the consummation of the Transaction
or otherwise (including, without limitation, any compensatory bonuses or change
of control payments, fees, costs, payoff of Indebtedness, and other Seller
Transaction Expenses) (the “Closing Expenses”) are for the sole benefit and
burden of Seller.  To the maximum extent permissible, Tax items of income, gain,
deduction, and loss attributable to Closing Expenses will be allocated to Tax
Periods ending on or before the Closing Date and, as between Buyer, on the one
hand, and Seller, on the other hand, recognized solely by Seller.  If any such
Tax items of deduction, loss, or expense attributable to the Closing Expenses
are, or must be, allocated to income Tax periods commencing or occurring after
the Closing Date, Buyer will pay Seller an amount (or an additional amount) so
that, on an after-Tax basis, Seller is put in the same economic position as
Seller would have been in had such items been allocated to periods ending on or
before the Closing Date. If any Tax items of income or gain attributable to
Closing Expenses are, or must be, allocated to income Tax periods occurring
after the Closing Date, Seller will pay Buyer an amount (or an additional
amount) so that, on an after-Tax

 

47

--------------------------------------------------------------------------------



 

basis, Buyer is placed in the same economic position as Buyer would have been in
had such items been allocated to periods ending on or before the Closing Date.

 

(d)                                 From and after the Closing Date, Tax Returns
of the Company will be prepared and filed in accordance with the Amended and
Restated Operating Agreement.  Notwithstanding any provision of the Amended and
Restated Operating Agreement, prior to filing any Tax Return (e.g., IRS
Form 1065 (or amendment thereto), or Schedule K-1) for any Tax period ending on
or before the Closing Date, or that includes but does not end on the Closing
Date, that would reasonably be expected to impact Seller (including, without
limitation, giving rise to any Tax liability of Seller), Buyer will provide
Seller with a draft of such Tax Return; Seller will have twenty (20) days from
the date of its receipt of such draft Tax Return to review and approve such Tax
Return; and Buyer will incorporate into such Tax Return any reasonable changes
requested by Seller by written notice delivered to Buyer within fifteen (15)
days from the date of its receipt of such draft Tax Return.  If Buyer disagrees
with any of the timely requested changes of the Seller, the Parties will
promptly confer and use reasonable efforts to resolve such disagreement.  To the
extent any such disagreement is not resolved within thirty (30) days after the
date of delivery to Buyer of a Seller’s objection notice (each such objection
notice a “Seller Tax Objection Notice”), the Parties will refer such
disagreement to the Independent Accountant for resolution. The Independent
Accountant’s determination will be binding on the Parties, absent manifest
error, and its fees will be paid 50% by the Buyer and 50% by the Seller who
filed the Seller Tax Objection Notice. If the Independent Accountant does not
resolve the disagreement at least seven (7) days before the relevant Tax Return
is due (including with extensions), Seller or the Company (as applicable) will
file such Tax Return in accordance with Buyer’s position.  If the Independent
Accountant subsequently determines that the position of the Seller was correct,
Seller or the Company (as applicable) will file an amended Tax Return reflecting
the Independent Accountant’s determination.  Either before or after the
resolution of any such disagreement, no Party will take no Tax position
inconsistent with the foregoing on any Tax Return, in any proceeding before any
Tax Authority, or otherwise, unless the Party is required to take such
inconsistent Tax position under applicable Law.

 

(e)                                  At Seller’s option, Seller will have the
right to control any Tax audit or investigation relating to any Tax Period of
the Company ending on or before the Closing Date, and the Company (as
applicable) will execute such documents as are necessary and appropriate to
delegate such authority to Seller’s representative.  Seller will not enter into
any agreement with any Tax Authority with respect to such Tax Periods without
Buyer’s consent, which consent will not be unreasonably withheld, conditioned,
or delayed.  Buyer will control any audit, and Seller will, at its expense, have
the right to participate in any audit or investigation relating to any Tax
Period that includes but does not end on the Closing Date, and the Company will
not enter into any agreement with any Tax Authority with respect to such Tax
Periods, or file any suit with respect to such Tax Periods, to the extent such

 

48

--------------------------------------------------------------------------------



 

settlement or suit reasonably could be expected to increase Seller’s liability
for Taxes, without the prior written consent of Seller, which consent will not
unreasonably be withheld or delayed.

 

(f)                                   Any Tax refund or reduction in liability
for Taxes in lieu of a cash refund with respect to the Company for a Tax Period
ending on or before the Closing Date received by the Company will be paid to
Seller within seven (7) days of receipt or the effectiveness of such reduction,
without interest other than interest received from the applicable Tax Authority
and net of any Taxes and any reasonable out-of-pocket expenses that Buyer or the
Company incurred with respect to such Tax refund.  Nothing in this
Section 9.4(f) requires Buyer or the Company to make any payment with respect to
any Tax refund (and such refunds shall be for the benefit of the applicable
entity) that is with respect to (and to the extent of): (i) any net operating
loss carry back, Tax credit, or other Tax attribute, in each instance which net
operating loss, credit, or attribute arose after the Closing Date and was
carried back to a period that ends on or includes the Closing Date; or (ii) the
portion of any refund or reduction that was included in the calculation of the
Company Indebtedness or Net Working Capital as of the Closing Date.

 

(g)                                  Amendments.  Buyer will not amend, and will
not permit the Company to amend, any Tax Return or election made in connection
with any Tax Return for any  Tax Period ending on or before the Closing Date or
that includes the Closing Date without the prior written consent of Seller, such
consent not to be unreasonably withheld or delayed, if the amendment would have
the effect of increasing the amount of any Tax liability of Seller or reducing
the amount of any refunds to which Sellers would otherwise be entitled under
Section 9.4(f).

 

(h)                                 Tax Cooperation. Buyer and Seller will
reasonably cooperate with each other in preparing Tax Returns related to the
Company and will preserve all information, returns, books, records, and
documents relating to any liabilities for Taxes relating to any Tax Period
ending on or before, or that includes, the Closing Date, until the later of the
expiration of all applicable statutes of limitation (including applicable
extensions) or a final determination with respect to Taxes for such period, and
will not destroy or otherwise dispose of any record relating to any such Tax
Period without first providing one another a reasonable opportunity to review
and copy such record.

 

(i)                                     Transfer Taxes. Buyer, on the one hand,
and Seller, on the other hand, will be liable for and pay one-half of all sales,
use, stamp, documentary, filing, recording, transfer, or similar fees or Taxes
or governmental charges (together with any interest or penalty, addition to Tax,
or additional amount imposed) levied by any Tax Authority in connection with
Transactions.

 

9.5                               Obligations to Continuing Employees.  From the
Closing and continuing thereafter through the earlier of (i) the date on which
Seller no longer

 

49

--------------------------------------------------------------------------------



 

owns the Retained Interest, (ii) December 31, 2023, or (iii) as otherwise agreed
to by Buyer and Seller, the Company shall continue to sponsor and maintain all
Benefit Plans that were sponsored and maintained by Seller or the Company
immediately prior to the Closing and are included on Section 5.21 of the
Disclosure Schedule (collectively, the “December 31 Benefit Plans”), with the
exception of any obligation to make contributions to individual retirement
accounts, as defined under Code Section 408(a), whether or not in connection
with a simplified employee pension plan, as defined under Code Section 408(k),
or a simple retirement account plan, as defined under Code Section 408(p).

 

9.6                               Investigation; Forward-Looking Statements.
Buyer acknowledges that it and its Agents have undertaken an independent
investigation and verification of the business, assets, operations, financial
condition, and prospects of the Company. In connection with that investigation,
Buyer and its Agents have received from or on behalf of Seller and the Company
certain estimates, forecasts, plans, and financial projections (“Forward-Looking
Statements”). Buyer acknowledges that: (a) there are uncertainties inherent in
making Forward-Looking Statements; and (b) it is familiar with those
uncertainties and it is taking full responsibility for making its own evaluation
of the adequacy and accuracy of all Forward-Looking Statements furnished to it
and its Agents (including the reasonableness of the assumptions underlying the
Forward-Looking Statements). None of Seller, the Company, or any other Person
will be subject to any Liability to Buyer or any other Person resulting from the
distribution to Buyer, or its use of, any Forward-Looking Statements, and Buyer
hereby expressly disclaims reliance on the Forward-Looking Statements.

 

9.7                               Limitation of Representations and Warranties.
Except for the representations and warranties in Article 5 and Article 6, as
qualified by the Disclosure Schedule and other schedules to this Agreement, the
Seller Parties are not making and have not made, and no other Person has made,
any representations or warranties, written or oral, statutory, express or
implied, concerning the Purchased Interest, Seller, the Company, or the
financial condition, results of operations, business prospects, business,
assets, or Liabilities of the Company. BUYER ACKNOWLEDGES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, NONE OF THE SELLER PARTIES NOR THE COMPANY
HAVE MADE, AND THE SELLER PARTIES AND THE COMPANY HEREBY EXPRESSLY DISCLAIM AND
NEGATE, ANY REPRESENTATION OR WARRANTY (WHETHER EXPRESS, IMPLIED, AT COMMON LAW,
BY STATUTE, OR OTHERWISE) RELATING TO, AND BUYER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES ALL RIGHTS, CLAIMS, AND CAUSES OF ACTION AGAINST THE SELLER
PARTIES, THE COMPANY, AND THEIR AGENTS IN CONNECTION WITH, THE ACCURACY,
COMPLETENESS, OR MATERIALITY OF ANY INFORMATION, DATA, OR OTHER MATERIALS
(WRITTEN OR ORAL) FURNISHED TO BUYER AND ITS AGENTS BY OR ON BEHALF OF THE
SELLER PARTIES OR THE COMPANY. WITHOUT LIMITING THE FOREGOING, NONE OF THE
SELLER PARTIES NOR THE COMPANY

 

50

--------------------------------------------------------------------------------



 

HAVE MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY TO BUYER WITH RESPECT TO
THE INFORMATION SET FORTH IN THE CONFIDENTIAL INFORMATION MEMORANDUM DATED APRIL
2019 DELIVERED TO BUYER OR ITS AGENTS. BUYER ACKNOWLEDGES THAT: (A) IT HAS NOT
RELIED ON ANY SELLER PARTY, THE COMPANY, THE CONFIDENTIAL INFORMATION
MEMORANDUM, OR ANY OTHER SOURCE OTHER THAN THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE 5 OR ARTICLE 6 OF THIS AGREEMENT IN CONNECTION WITH BUYER’S
EVALUATION OF THE COMPANY; AND (B) NO PERSON HAS MADE ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 5 AND ARTICLE 6 AND OF THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE IN THIS AGREEMENT,
NOTHING HEREIN SHALL LIMIT ANY CLAIM BASED UPON FRAUD.

 

9.8                               Exclusive Dealings.  From the Execution Date
through Closing or the earlier termination of this Agreement, (a) Seller Parties
will not, without the prior written consent of Buyer, directly or indirectly
(i) request or encourage the submission of inquiries, proposals, or offers from
any third party relating to a sale of Seller or the Company as contemplated by
this Agreement, or (ii) participate in any discussions or negotiations, or
furnish any information relating to the Transaction to any third party; and
(b) Seller Parties will notify Buyer if it receives an unsolicited proposal,
indication of interest, request for information, or offer with respect to any
such transaction.

 

9.9                               General Release.  Each Seller Party, for
itself or himself and on behalf of its or his Affiliates, successors and
assigns, hereby irrevocably and unconditionally waives, releases and forever
discharges Buyer and its Affiliates and their respective directors, managers,
officers, employees from any and all rights, claims, Contracts, debts,
liabilities, causes of action, obligations and Losses of any nature or kind,
whether direct or indirect, known or unknown, matured or contingent, accrued or
unaccrued, liquidated or unliquidated or due or to become due, whether for
compensatory, special, consequential, incidental or punitive damages or
equitable relief, whether based on fraud, contract or any other basis, and
whether arising in Law, in equity or otherwise, based upon any facts,
circumstances, occurrences or omissions existing, occurring or arising prior to
Closing (including any rights to indemnification for any pre-Closing matter or
thing under any Organizational Documents or indemnification agreement);
provided, however, that the foregoing release does not cover the following
matters (and, for purposes of clarity, such matters are not hereby released or
discharged): (a) with respect to Achak and Stadter, (i) accrued but unpaid base
salary for employment services to the extent arising after the Company’s last
regularly scheduled payroll period and incurred in the Ordinary Course of
Business, and (ii) vested benefits under any Company Benefit Plan set forth on
Section 5.21 of the Disclosure Schedule, or (b) claims, rights or remedies
arising

 

51

--------------------------------------------------------------------------------



 

out of or under this Agreement or any other Transaction Document. Further, each
Seller Party, for itself or himself and on behalf of each of its or his
Affiliates, successors and assigns, hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any claim released hereby, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Person released hereby based on any released claim. The release
under this Section 9.9 will remain effective in all respects notwithstanding
such additional or different facts and legal theories or the discovery of those
additional or different facts or legal theories.

 

9.10                        Confidentiality; Restrictive Covenants.

 

(a)                                 Each Seller Party acknowledges that it or he
has or may have in the future access to Confidential Information (as defined
below) and that such Confidential Information does and will constitute valuable,
special and unique property of Buyer or the Company from and after the Closing
Date.  Each Seller Party agrees that for a period of four (4) years after the
Closing Date (the “Restricted Period”) it or he will not, and will cause its or
his Affiliates not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person, other than authorized officers, directors and
employees of Buyer, or use or otherwise exploit for its own benefit or for the
benefit of anyone other than Buyer (except to the extent required to pursue or
contest indemnification claims made under this Agreement and, in the case of
Achak and Stadter, except in the performance of their duties to the Company),
any Confidential Information. If and to the extent disclosure of Confidential
Information is specifically required by Law, Seller Parties shall, to the extent
permitted by Law, provide Buyer with prompt notice of such requirement and a
list of the Confidential Information any Seller Party intends to disclose, prior
to making any disclosure, so that Buyer may seek an appropriate protective
order.  Seller Parties shall reasonably cooperate with Buyer at Buyer’s expense
to obtain a protective order and shall disclose only such portion of the
Confidential Information that Seller Parties’ outside counsel has advised in
writing is required to be disclosed.  For purposes of this Section 9.10,
“Confidential Information” shall mean (i) any information with respect to the
Company or the Company’s business, including methods of operation, pending or
completed acquisitions of any company, division, product line or other business
unit, prices, fees, costs, plans, designs, technology, inventions, trade
secrets, know-how, software, marketing methods, policies, plans, personnel,
customers, suppliers, competitors, markets or other specialized information or
proprietary matters, and (ii) all notes, analysis, compilations, studies and
interpretations thereof prepared by or on behalf of Buyer or its Affiliates
which contain any of the information described in the foregoing clause (i);
provided that the term “Confidential Information” shall not include, information
that (A) is generally available to the public on the Closing Date, (B) becomes
generally available to the public other than as a result of a disclosure by any
Seller Party or its or his Affiliates not otherwise permissible hereunder,
(C) each Seller Party can reasonably demonstrate is independently developed by
such Seller Party without the use or reliance on or inclusion of any
Confidential Information, or (D) any Seller Party

 

52

--------------------------------------------------------------------------------



 

learns from other sources where, to its knowledge, such sources do not have a
duty of confidentiality to Buyer.  The Parties specifically acknowledge and
agree that the remedy at Law for any breach of the foregoing will be inadequate
and that Buyer, in addition to any other relief available to it, shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damage or posting any bond whatsoever.  This Section 9.10 is
subject to Section 9.3(b) in that nothing in this Section 9.10 will adversely
affect Seller’s ownership of, or the prohibition on Buyer’s right to review,
access, or obtain copies of, the Professionals’ Files.

 

(b)                                 Each Seller Party agrees that during the
Restricted Period it or he will not, and will cause its or his Affiliates not
to, directly or indirectly, own, manage, operate, lend money to, control or
participate in any manner in the ownership, management, operation or control of
any business (other than as a manager, employee of, or consultant to, Buyer),
whether in corporate, proprietorship or partnership form, as an employee,
consultant, director, officer, lender, lessor, or otherwise, engaged in the
Business (a “Competing Business”) anywhere in North America.

 

(c)                                  Each Seller Party agrees that during the
Restricted Period it or he will not, and will cause its or his Affiliates not
to, directly or indirectly, (i) solicit, induce or attempt to induce, or cause
any person who is or was within twelve (12) months of such solicitation or
inducement, an officer, manager or employee of Buyer or any Buyer Affiliate,
including but not limited to the Company, to leave the employ of such Buyer or
any Buyer Affiliate, including but not limited to the Company, (ii) hire any
such Person described in the foregoing clause (i), or (iii) in any way interfere
with the relationship between Buyer or any Buyer Affiliate on the one hand, and
any such officer, manager or employee, on the other hand.

 

(d)                                 Each Seller Party agrees that during the
Restricted Period it or he will not, and will cause its or his Affiliates not
to, directly or indirectly, induce, or attempt to induce, any customer,
distributor, supplier, vendor, manufacturer, Representative, Agent or other
Person transacting business with Buyer or any Buyer Affiliate, including but not
limited to the Company, to reduce or cease doing business with the Company, or
in any way to interfere with the relationship between any such customer,
salesperson, distributor, supplier, vendor, manufacturer, Representative, Agent
or business relation, on the one hand, and Buyer or any Buyer Affiliate,
including but not limited to the Company, on the other hand.

 

(e)                                  The restrictions set forth in
Section 9.10(b) through Section 9.10(d) shall not alone restrict any Seller
Party from (i) owning shares of stock of any corporation having a class of
equity securities actively traded on a national securities exchange which
represent, in the aggregate, not more than five percent (5.0%) of such
corporation’s fully-diluted shares, or (ii) owning shares of stock in any mutual
fund.

 

53

--------------------------------------------------------------------------------



 

(f)                                   Each Seller Party agrees that it or he
will not, and will cause its or his Affiliates not to, at any time, directly or
indirectly, make or publish any statement or communication which is false or
disparaging with respect to Buyer or any Buyer Affiliate or any of their
respective direct or indirect shareholders, officers, directors, members,
managers, employees or Agents; provided that, the foregoing shall not prevent
any Person from testifying truthfully under oath.

 

(g)                                  The Buyer agrees that it will not, and will
cause its Affiliates not to, at any time, directly or indirectly, make or
publish any statement or communication which is false or disparaging with
respect to the Company, the Seller Parties, any of their Affiliates or any of
their respective direct or indirect shareholders, officers, directors, members,
managers, employees or Agents; provided that, the foregoing shall not prevent
any Person from testifying truthfully under oath.

 

(h)                                 Seller Parties recognize that the
territorial, time and scope limitations set forth in this Section 9.10 are
reasonable and are properly required for the protection of the Buyer’s
legitimate interest in client relationships, goodwill and trade secrets of its
business.  If any such territorial, time or scope limitation is deemed to be
unreasonable by a court of competent jurisdiction, the Parties agree, to the
reduction of any or all of said territorial, time or scope limitations to such
an area, period or scope as said court shall deem reasonable under the
circumstances.  If such partial enforcement is not possible, the provision shall
be deemed severed, and the remaining provisions of this Agreement shall remain
in full force and effect.    Upon the occurrence of the Closing, Buyer shall
have fully performed all obligations entitling it to the restrictive covenants
set forth in this Section 9.10, and such restrictive covenants therefore are not
executory or otherwise subject to rejection by Seller Parties and will be
enforceable under any bankruptcy or insolvency proceeding.

 

(i)                                     If any Seller Party breaches any of the
provisions contained in this Section 9.10, Buyer shall have the rights and
remedies set forth in this Section 9.10, each of which shall be enforceable, and
each of which is in addition to, and not in lieu of, any other rights and
remedies available to Buyer at Law or in equity.  Each Seller Party acknowledges
and agrees that in the event of a violation or threatened violation of any of
the restrictive covenants set forth in this Section 9.10, neither Buyer nor any
Buyer Affiliate shall have an adequate remedy at Law and each shall therefore be
entitled to enforce each such provision by temporary or permanent injunction or
mandatory relief obtained in any court of competent jurisdiction, without the
necessity of proving damages, posting any bond or other security, and without
prejudice to any other rights and remedies that may be available at Law or in
equity.  If any Seller Party or any of its or his Affiliates breaches any of the
restrictive covenants in this Section 9.10, the Restricted Period for such
breaching Seller Party shall be extended one day for each day any Seller Party
or such Affiliate is in breach hereof.

 

54

--------------------------------------------------------------------------------



 

(j)                                    The covenants and obligations of Seller
Parties set forth in this Section 9.10 shall be construed as independent of any
other provision herein and of any other agreement or arrangement between Seller
Parties, on the one hand, and Buyer or any Buyer Affiliate, on the other hand,
and the existence of any claim or cause of action by any Seller Party against
Buyer or any Buyer Affiliate, whether based on another provision of this
Agreement or a separate agreement, shall not constitute a defense to the
enforcement of such covenants or obligations against Seller Parties.

 

9.11                        Company Insurance After Closing.  While any part of
the Retained Interest remains owned by Seller, the Company and Buyer will cause
to be maintained insurance policies covering the business and property of the
Company (including the insurance referenced in Section 5.16 (Insurance) and 7.8
(Director and Officer Insurance) that are substantially equivalent to, and at
least as protective of the Company and its insureds as, the Insurance Policies,
including with respect to types of insurance, coverages, exclusions, and policy
limits; provided, that this Section 9.11 does not extend to any life insurance
policy included in the Insurance Policies.

 

9.12                        Termination Letter After Closing. Seller agrees to
use its best efforts to obtain a termination letter from Banner Bank by the
earlier of (a) two weeks after the Closing, or (b) as soon as practicable after
the Closing. Seller represents and warrants that there is a $0.00 balance owed
to Banner Bank as of the Closing Date.

 

ARTICLE 10
REMEDIES FOR BREACH OF THIS AGREEMENT

 

10.1                        Survival of Representations and Warranties. The
Seller Parties’ representations and warranties in this Agreement will survive
the Closing as follows:

 

(a)                                 The Fundamental Representations (other than
the representations and warranties contained in Section 5.22 (Tax Matters)) will
survive until the sixth anniversary of the Closing.

 

(b)                                 The representations and warranties in
Section 5.22 (Tax Matters) and any claim in connection with a Specified Matter
will survive until the date which is the later of (i) the sixth anniversary of
the Closing, or (ii) 60 days after the date upon which the Liability to which
any such claim may relate is barred by all applicable statutes of limitations
(including all periods of extension, whether automatic or permissive).

 

(c)                                  The General Representations will survive
until the third anniversary of the Closing.

 

All covenants and agreements that by their terms apply or are to be performed
(a) in whole or in part after Closing, will survive for the express period
provided in such

 

55

--------------------------------------------------------------------------------



 

covenants and agreements, if any, or until fully performed; and (b) in their
entirety at or before Closing, will terminate at Closing. Notwithstanding
anything to the contrary contained in this Agreement, however, (i) any
representation, warranty or covenant shall survive beyond the survival periods
specified above with respect to any breach thereof if a claim is made in
accordance with the provisions hereof prior to the expiration of the survival
period for such representation, warranty or covenant, in which case such
representation and warranty shall survive as to such claim until such claim has
been finally resolved, and (ii) the provisions of this Section 10.1 will not
prevent or limit in any way a cause of action against any Party on account of
such Party’s Fraud.

 

10.2                        Indemnification of Buyer.

 

(a)                                 Subject to, and only to the extent provided
in, this Article 10, from and after the Closing, Seller Parties will jointly and
severally indemnify and defend and hold harmless Buyer and each of its
successors and permitted assigns and all of their respective Affiliates
(including the Company) and Representatives against, and shall defend and hold
them harmless from and against, any and all Losses (whether or not involving a
Third-Party Claim) incurred or suffered by Buyer based upon, arising out of, or
incurred as a result of:

 

(i)                                           with the exception of the
Specified Matters, which are addressed in Section 10.2(a)(vi) below, any
inaccuracy in or breach of any of the representations or warranties of the
Company or Seller Parties contained in Article 5 and Article 6 of this Agreement
or any other Transaction Document;

 

(ii)                                        a breach, non-fulfillment or
nonperformance by a Seller Party or the Company of any covenant, agreement or
obligation to be performed by the Company (before Closing ) or a Seller Party
pursuant to this Agreement or any other Transaction Document;

 

(iii)                                     any Seller Transaction Expenses to the
extent not reducing the Final Purchase Price, as finally determined in
accordance with Section 2.3);

 

(iv)                                    Indebtedness to the extent not reducing
the Final Purchase Price, as finally determined in accordance with Section 2.3;

 

(v)                                       all Losses incurred or suffered by
Buyer for any liabilities or obligations of the Company for Taxes in connection
with any Pre-Closing Tax Period or the portion of any other Tax period ending
immediately prior to the Closing Date in each case not taken into account in the
final determination of the Purchase Price (“Indemnified Taxes”); and/or

 

56

--------------------------------------------------------------------------------



 

(vi)                                    subject to Section 2.8(g), the Specified
Matters.

 

(b)                                 Subject to, and only to the extent provided
in, this Article 10, from and after the Closing, each Seller Party will,
severally as to itself or himself only and not jointly as to or with the other
Seller Party, indemnify and defend and hold harmless Buyer and each of its
successors and permitted assigns and all of their respective Affiliates
(including the Company) and Representatives against, and shall defend and hold
them harmless from and against, any and all Losses (whether or not involving a
Third-Party Claim) incurred or suffered by Buyer based on, arising out of, or
incurred as a result of: (i) a breach by such Seller Party of any Fundamental
Representation with respect to such Seller set forth in Article 6, or (ii) a
breach by such Seller Party of any covenant, agreement or obligation to be
performed by Seller Party pursuant to this Agreement, including Section 9.10.

 

10.3                        Indemnification of Seller Parties. Subject to, and
only to the extent provided in, this Article 10, from and after the Closing,
Buyer will indemnify and defend the Seller Parties against, and hold the Seller
Parties harmless from, all Losses incurred or suffered by any Seller Party to
the extent caused by: (a) a breach by Buyer of any representation or warranty in
Article 4; or (b) a breach, non-fulfillment, or nonperformance by Buyer of any
covenant, agreement or obligation to be performed by Buyer pursuant to this
Agreement.

 

10.4                        Limitation of Liability.

 

(a)                                 Claim Threshold. No individual claim or
series of related claims for indemnification under this Agreement (a “Claim”),
or Claims arising out of substantially the same facts, may be made by an
Indemnitee unless and until the Losses suffered by the Indemnitee in connection
with such Claim(s) exceed $10,000 (the “Claim Threshold”). Damages with respect
to a Claim may not be applied toward satisfaction of the Deductible unless the
aggregate amount of the Losses with respect to such Claims exceeds the Claim
Threshold. Notwithstanding the foregoing, the Claim Threshold shall not apply
to, and the Indemnitee may seek recovery directly from any Indemnitor for,
breaches of such Indemnitor’s Fundamental Representations, Indemnified Taxes,
claims for Specified Matters, or claims for Fraud in connection with this
Agreement or the Transactions.

 

(b)                                 Deductible. No Claim may be made by an
Indemnitee unless and until the aggregate amount of all Losses for which the
Indemnitee is entitled to indemnification under this Article 10 exceeds $100,000
(the “Deductible”), in which event Seller Parties shall be required to pay and
be liable for all such Losses from the first dollar. For purposes of this
Section 10.4(b) only, the term “Losses” excludes attorney fees and other fees
and costs that are or may be incurred in asserting or defending the underlying
Claim. Notwithstanding the foregoing, the Deductible shall not apply to, and the
Indemnitee may seek recovery directly from any Indemnitor for, breaches of such
Indemnitor’s Fundamental Representations, claims for Specified

 

57

--------------------------------------------------------------------------------



 

Matters, Indemnified Taxes, and claims for Fraud in connection with this
Agreement or the Transactions.

 

(c)                                  Caps.

 

(i)                                     Except for breaches of a Fundamental
Representation, claims for Specified Matters, Indemnified Taxes, or for Fraud,
the Seller Parties’ shall not be liable for Losses arising under
Section 10.2(a)(i) in excess of the amount of the Indemnity Holdback.

 

(ii)                                  No Party will be liable in any
circumstances, in any dispute arising out of or relating to this Agreement or
the Transactions, for Losses exceeding the portion of the Final Purchase Price
actually received or paid by such Party. These limitations do not apply to
claims for Fraud in connection with this Agreement or the Transactions;
provided, however, that no Seller Party shall be liable under this Article 10
for Fraud committed by any other Seller Party.

 

(d)                                 Materiality. Both for purposes of
determining whether a breach of any representations, warranties, covenants or
agreements contained in this Agreement has occurred, for which a party is
entitled to indemnification under Article 10, and for purposes of calculating
any Losses relating thereto, any “materiality” (including the word “material”),
“Material Adverse Effect” or other similar qualifications in such
representations, warranties, covenants and agreements shall be disregarded as if
deleted from the applicable text.

 

(e)                                  Exclusive Remedies. Except as provided in
Section 2.5, Section 2.8, Section 9.9 and Section 9.10 of this Agreement, and
the penultimate sentence of this Section 10.4(e), the remedies provided in this
Article 10 are the sole and exclusive remedies after Closing with respect to any
matter or any Person in any way relating to this Agreement or the Transactions
(except as set forth in the last sentence of this Section10.4(e)), including
remedies for breach of or inaccuracy in any representation, warranty, covenant,
obligation, or agreement set forth in this Agreement. To the maximum extent
permitted by Law, the Parties waive and will cause their respective Affiliates
to waive all other rights and remedies with respect to any such matter, whether
under any Laws (including any right or remedy under CERCLA or any other
Environmental, Health, and Safety Law), at common law, or otherwise, except
pursuant to the indemnification provisions set forth in this Article 10. The
limitations in this Agreement do not apply to claims for Fraud in connection
with this Agreement or the Transactions, nor do they prevent a Party from
seeking equitable remedies. Notwithstanding anything in this Section 10.4(e),
the Transaction Documents other than this Agreement have their own remedies that
apply to such other Transaction Documents.

 

58

--------------------------------------------------------------------------------



 

(f)                                   Holdback.

 

(i)                                     The Indemnity Holdback shall be used, in
accordance with this Section 10.4(f), to pay Losses to the extent of  Losses
(whether or not involving a Third Party Claim) that are incurred or sustained
by, or imposed upon, Buyer and each of its successors and permitted assigns and
all of their respective Affiliates (including the Company) based upon, arising
out of, relating to, or in connection with Section 10.2(a)(i) through (v) and
Section 10.2(b) (the “Indemnity Holdback”, which shall be in the amount of
$1,042,278).

 

(ii)                                  Buyer will hold the Indemnity Holdback for
a period of eighteen (18) months after the Closing Date (the “Holdback Period”).
Buyer will promptly provide written notice to Seller Parties during the Holdback
Period of any claim that Seller Parties have breached a General Representation,
including all information required for a “Claim Notice” under Section 10.6.
Notwithstanding any other provision of this Agreement, and except for claims for
Specified Matters, if and when any Losses are finally and actually incurred by
or become due with respect to a breach of any of the representations and
warranties of the Seller Parties contained in Article 5 of this Agreement, Buyer
may apply a portion of the Indemnity Holdback up to the amount of such Losses
toward its satisfaction of the deductible under the R&W Insurance Policy or, to
the extent that such Loss is not covered by the R&W Insurance Policy, Buyer may
apply a portion of the Indemnity Holdback up to the amount of such Losses to
directly pay such Losses or, to the extent that Buyer has already paid such
Losses, as reimbursement of Buyer for such Losses, and any amounts applied in
this way will no longer be payable to Seller Parties. If the entire amount of
the Indemnity Holdback is applied in this way, then Seller Parties will have no
further Liability, with respect to the amount of payment applied from the
Indemnity Holdback. Promptly after the expiration of the Holdback Period, Buyer
will pay to Seller the remaining amount of the Indemnity Holdback, and Seller
Parties will have no further Liability under Section 10.2(a)(i) with respect to
any breach of the General Representations. For the avoidance of doubt, the
Indemnity Holdback shall be the Buyer’s sole and exclusive source of recovery
against any Seller Party for Losses arising out of any claim under
Section 10.2(a)(i).

 

(iii)                               If there is any dispute concerning the
application of the Indemnity Holdback, it will be resolved according to
Section 12.11.

 

(g)                                  No Multiple Recovery. No Indemnitee will be
entitled to recover any Losses relating to any breach arising under one
provision of this Agreement to the extent that such Indemnitee has already
recovered Losses with respect to such breach according to another provision of
this Agreement.  In recognition of the Seller’s ownership of the Retained
Interest, to the extent that a claim for indemnification by Buyer involves
Losses incurred by the Company, then the Seller shall, at the option of Buyer,
either (i) pay to the Company the full amount of such indemnifiable Losses or
(ii) pay to Buyer an amount equal to (x) the full amount of such indemnifiable
Losses multiplied by (y) 0.70.

 

59

--------------------------------------------------------------------------------



 

(h)                                 [* * *].

 

10.5                        General Provisions Regarding Indemnification. The
provisions of this Section 10.5 will apply to any Claim under Article 10.

 

(a)                                 Mitigation. The claimant or Indemnitee will
take and will cause its Agents and Affiliates to take all reasonable steps to
mitigate any Losses for which they have a Claim under this Article 10 upon
becoming aware of any event that would reasonably be expected to, or does, give
rise to such Losses, including incurring costs only to the minimum extent
necessary to remedy the breach that gives rise to such Losses.

 

(b)                                 [* * *].

 

(c)                                  Calculation and Characterization. The
amount of any Losses subject to indemnification under this Agreement will be
calculated net of the amount of any specific accruals, reserves, or payments for
a matter that was taken into account or was otherwise reflected in calculating
the Net Working Capital or the Final Purchase Price. Any indemnification
payments made under this Article 10 will be treated by all Parties as an
adjustment to the Final Purchase Price.

 

10.6                        Claim Notice. No Indemnitor will be liable for any
Claim unless the Indemnitee delivers written notice of the Claim to the
Indemnitor (a “Claim Notice”) promptly, although a failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnitor’s
ability to remedy, contest, defend or settle the Claim is actually and
materially prejudiced by the delay. The Indemnitee must in all cases deliver the
Claim Notice to the Indemnitor before the expiration of the applicable survival
period for the representation, covenant, or warranty under Section 10.1, or the
Claim will be barred. The Claim Notice must set forth with reasonable
specificity to the extent then known: (a) the basis for the Claim and, if the
underlying claim is made against the Indemnitee by a third party (a “Third-Party
Claim”), the identity of the claimant (the “Claimant”); (b) an estimate of the
Losses arising from the Claim, to the extent known or determinable; (c) a
statement of the Claim’s compliance with this Article 10; and (d) a list of any
potential alternate source of recovery by the Indemnitee, including the
Indemnitee’s potentially applicable insurance policies.

 

10.7                        Procedures for Third-Party Claims. The Indemnitor
will respond in writing to a Claim Notice for a Third-Party Claim within thirty
(30) days after receiving it. During that thirty-day period and before the
Indemnitor has responded, the Indemnitee will not, and will not permit its
Affiliates to, settle or otherwise make any payment or commitment to the
Claimant in a Third-Party Claim. The Indemnitor will have the right, exercisable
by providing written notice to the Indemnitee, to assume control of the defense
of any Third-Party Claim at the Indemnitor’s expense, with counsel selected by
the Indemnitor that is reasonably satisfactory to the

 

60

--------------------------------------------------------------------------------



 

Indemnitee. The Indemnitor will keep the Indemnitee reasonably informed about
the status of the Third-Party Claim. The Indemnitee will have the right, at its
own expense, to participate in the defense of the Third-Party Claim with counsel
of its own choosing.  The Indemnitor shall not enter into a compromise or
settlement of any Third-Party Claim without the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that such consent of the Indemnitee shall not be
required if the sole relief provided is monetary damages and such damages are
paid in full by the Indemnitor at the time of such settlement or compromise, and
such settlement or compromise (i) includes as a term thereof the giving by all
claiming parties or plaintiffs to Indemnitee of an unconditional release from
all liabilities and obligations in connection with such Third-Party Claim,
(ii) does not impose any restriction on the business of the Company or
Indemnitee, and (iii) does not obligate Indemnitee to pay money, to perform
obligations or to admit liability. For any other settlement, the Indemnitee’s
consent will be required, but will not be unreasonably withheld, conditioned, or
delayed. Indemnitor shall not enter into settlement of any Third-Party Claim
without the prior written consent of the insurer(s) under the R&W Insurance
Policy if such approval is required under the R&W Insurance Policy. If the
Indemnitor does not elect to assume the defense of the Third-Party Claim, the
Indemnitee will have the right to control the defense and resolution of the
Third-Party Claim.

 

10.8                        Cooperation. The Indemnitor and Indemnitee, each at
its own expense, will cooperate with each other upon request to facilitate the
defense and resolution of any Third-Party Claim, including by: (a) providing all
records, information, and testimony, and attending all conferences, discovery
proceedings, hearings, trials, and appeals; (b) entering into a joint common
interest, defense, or similar agreement to establish and preserve, to the
fullest extent possible, the privileged nature of communications among the
Indemnitor, the Indemnitee, and counsel, and the work product of such counsel;
and (c) using commercially reasonable efforts to avoid production of
Confidential Information, consistent with the Law.

 

10.9                        No Prejudice. The Indemnitor’s election to assume
the settlement or defense of the Third-Party Claim will not establish or
otherwise create a presumption that the Indemnitee is, or is not, entitled to
indemnification under this Agreement. Even after defending or resolving a
Third-Party Claim, the Indemnitor will have the right to dispute the
Indemnitee’s entitlement to indemnification for Losses under Section 12.11. If
the Indemnitor ultimately prevails in such a dispute, the Indemnitee will
reimburse the Indemnitor for all expenses and amounts paid in defending and
resolving the Third-Party Claim.

 

10.10                 Agreed Claims. Claims for Losses the validity and amount
of which claims have been either the subject of judicial determination, have
been settled with the consent of or by the Indemnitee, or have been agreed to in
writing by the Indemnitor are hereinafter referred to, collectively, as “Agreed
Claims”. If the Indemnitor is obligated to pay the Agreed Claim, such payment
shall be due within

 

61

--------------------------------------------------------------------------------



 

five (5) Business Days of the determination of the amount of any Agreed Claim.
All payments to be made pursuant to this Section 10.10 shall be paid by wire
transfer in immediately available funds to the bank account or accounts
designated by the Indemnitee.

 

ARTICLE 11
TERMINATION

 

11.1                        Termination. This Agreement may be terminated at any
time before Closing by:

 

(a)                                 Buyer and Seller Parties, upon their mutual
written consent.

 

(b)                                 Buyer, by giving written notice to Seller
Parties at any time (i) if any Seller Party has breached any representation,
warranty, or covenant in this Agreement in any material respect, Buyer has
notified Seller Parties in writing of the breach, and the breach has continued
uncured for thirty (30) days after the notice of breach, or (ii) if Closing has
not occurred within sixty (60) days after the Execution Date (such date, the
“Termination Date”) due to the failure of any condition precedent under
Section 8.1 (unless the failure results primarily from Buyer breaching any
representation, warranty, or covenant in this Agreement).

 

(c)                                  Seller Parties, by giving written notice to
Buyer at any time (i) if Buyer has breached any representation, warranty, or
covenant in this Agreement in any material respect, Seller Parties have notified
Buyer in writing of the breach, and the breach has continued uncured for ten
(10) days after the notice of breach, or (ii) if Closing has not occurred by the
Termination Date due to the failure of any condition precedent under Section 8.2
(unless the failure results primarily from any Seller Party breaching any
representation, warranty, or covenant in this Agreement).

 

(d)                                 Buyer, if any of the conditions in
Section 8.1 becomes incapable of fulfillment on or before the Termination Date
(other than through Buyer’s failure to perform or comply with its obligations
under this Agreement).

 

(e)                                  Seller Parties, if any of the conditions in
Section 8.2 becomes incapable of fulfillment on or before the Termination Date
(other than through any Seller Parties’ failure to perform or comply with their
respective obligations under this Agreement).

 

11.2                        Effect of Termination. Termination of this Agreement
under Section 11.1 will terminate all obligations of the Parties, without
liability of any Party to any other Party, except for (a) the liability of any
Party then in breach, (b) all obligations under the NDA, which will survive
according to its terms, (c) Section 9.2, this Section 11.2, and each other
provision of this Agreement that by its nature provides for rights, obligations,
or remedies that exist beyond the termination of this

 

62

--------------------------------------------------------------------------------



 

Agreement. The provisions of Article 10 will not survive termination of this
Agreement.

 

ARTICLE 12
MISCELLANEOUS

 

12.1                        Notices. All notices, demands, and other
communications given under or according to this Agreement must be in writing
(which includes email) and will be considered given and effective
(a) simultaneous with personal delivery; (b) one Business Day after delivery by
FedEx, UPS, or another international overnight courier; (c) three (3) Business
Days after being sent by certified mail, return receipt requested; or (d) one
(1) Business Day following delivery by email, if receipt is confirmed by the
recipient; in each case with postage prepaid, addressed to the applicable Party
as follows:

 

If to Seller Parties (or to Company before Closing):

 

If to Buyer (or to the Company after Closing):

 

 

 

Ortana Holdings, LLC
2911 Tennyson Ave., Ste. 304
Eugene, OR 97408

 

TTEC Services Corporation
9197 South Peoria Street
Englewood, CO 80112
Attn: Office of General Counsel

 

 

 

With a copy (which does not constitute notice) to:

 

With a copy (which does not constitute notice) to:

 

 

 

Tonkon Torp LLP
888 SW Fifth Ave., Ste. 1600
Portland, OR 97204
Attn: Ms. Brenda L. Meltebeke
Email: Brenda.Meltebeke@tonkon.com

 

Davis Graham & Stubbs LLP
1550 17th Street; Suite 500
Denver, CO 80202
Attn: Ms. Elizabeth K. Vonne
Email: Elizabeth.Vonne@dgslaw.com

 

 

 

 

 

TTEC Services Corporation
9197 South Peoria Street
Englewood, CO 80112
Attn: Office of Chief Financial Officer

 

12.2                        Payments. All payments under this Agreement will be
made by wire transfer of immediately available funds in United States Dollars.

 

12.3                        Entire Agreement. This Agreement, the other
Transaction Documents, and the NDA constitute the entire agreement among the
Parties with respect to their subject matter, and supersede all prior and
contemporaneous

 

63

--------------------------------------------------------------------------------



 

agreements, understandings, negotiations, and discussions, both written and
oral, among the Parties with respect to that subject matter. Each appendix,
schedule (including the Disclosure Schedule), exhibit, or other document
attached to this Agreement is hereby expressly made a part of this Agreement.

 

12.4                        Amendment and Waiver. Except as provided in
Section 7.4, this Agreement may be amended or supplemented, and a provision of
this Agreement may be waived, only if the amendment, supplement, or waiver is in
writing and signed by all Parties, in the case of an amendment or supplement, or
by the Party against whom the waiver is to be effective, in the case of a
waiver. No waiver by any Party will operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified in the
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure or delay by any Party in
exercising any right or remedy under this Agreement will operate as a waiver,
nor will any single or partial exercise of any right or remedy preclude any
other or further exercise of such right or remedy, or the exercise of any other
right or remedy.

 

12.5                        Benefits; Binding Effect; Assignment. This Agreement
will bind and inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither this Agreement nor the obligations of
any Party under this Agreement will be assignable or transferable by any Party
without the prior written consent of the other Parties.

 

12.6                        No Third Party Beneficiary. Except as provided in
Sections 9.5 and 9.6, nothing in this Agreement, express or implied, is intended
or will be interpreted to confer upon any Person other than the Parties any
legal or equitable right, remedy, or claim.

 

12.7                        Severability. Each provision of this Agreement is
severable. If any court or arbitrator determines that any provision of this
Agreement is invalid or otherwise unenforceable, that provision will be reformed
to the least and narrowest extent to render it enforceable, consistent with the
Parties’ original intentions, unless enforcement of this Agreement as modified
would be grossly inequitable under all of the circumstances or would frustrate
the primary purposes of this Agreement.

 

12.8                        Expenses. Except as otherwise expressly provided in
this Agreement, whether or not the Transactions are consummated, the Parties
will bear their own respective expenses (including all compensation and expenses
of counsel, financial advisors, consultants, actuaries, and independent
accountants) incurred in connection with preparing and executing this Agreement
and consummating the Transactions.

 

12.9                        Time of the Essence. Time is of the essence with
respect to each provision of this Agreement.

 

64

--------------------------------------------------------------------------------



 

12.10                 Buyer’s Review.

 

(a)                                 Buyer has reviewed and had access to all
documents, records, and information that it desired to review, has had the
opportunity to ask questions, and has received sufficient answers in connection
with its decision to enter into this Agreement and to consummate the
Transactions. In connection with executing and delivering this Agreement and
consummating the Transactions, Buyer has not relied on, and Buyer expressly
waives and releases Seller Parties from any Liability for any claims (including
claims based upon fraudulent inducement) relating to or arising from, any
representation, warranty, statement, advice, document, projection, or other
information of any type provided by Seller or the Company or their respective
Affiliates or any of their Agents, except for those representations and
warranties in Article 5 and Article 6. In deciding to enter into this Agreement
and consummate the Transactions, Buyer has relied solely on its own knowledge,
investigation, judgment, and analysis (and that of its Agents) and not on any
disclosure or representation made by, or any duty to disclose on the part of
Seller or the Company, or any of their respective Agents, other than the express
representations and warranties in Article 5 and Article 6.

 

(b)                                 All duties and obligations that any Party
has to any other Party with respect to or in connection with the Purchased
Interest, this Agreement, or the Transactions are limited to those specifically
set forth in this Agreement, the other Transaction Documents, and the NDA. None
of the duties, obligations, or rights of any Party will be expanded beyond the
terms of this Agreement, the other Transaction Documents, or the NDA on the
basis of any legal or equitable principle, or any other basis. No equitable or
legal principle, no implied obligation of good faith and fair dealing, and no
other matter requires any Party to incur, suffer, or perform any act, condition,
or obligation contrary to the terms of this Agreement, whether or not existing
and whether foreseeable or unforeseeable. Each Party acknowledges that it would
be unfair, and that it does not intend, to increase any of the obligations of
any other Party under this Agreement on the basis of any implied obligation or
otherwise.

 

12.11                 Governing Law; Litigation Expenses; Waiver of Jury Trial.

 

(a)                                 This Agreement will be governed by and
construed according to the laws of the State of Delaware, without giving effect
to any choice- or conflict-of-law principles or rules (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal laws of the State of Delaware will control the
interpretation and construction of this Agreement, even if under Delaware’s
choice- or conflict-of-law principles or rules, the substantive laws of another
jurisdiction would ordinarily apply.

 

(b)                                 In any dispute arising out of or relating to
this Agreement, the prevailing Party will be entitled to recover its reasonably
incurred attorney’s fees and other expenses, including without limitation
paralegal fees, deposition recording and

 

65

--------------------------------------------------------------------------------



 

transcription fees, expert witness fees, and copying costs, together with all
other amounts provided by law, including in any appellate or bankruptcy
proceeding.

 

(c)                                  ANY ACTION ARISING OUT OF, RELATING TO, OR
BASED ON THIS AGREEMENT OR THE TRANSACTIONS WILL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN DENVER, COLORADO. EACH
PARTY HEREBY AGREES THAT IT IS SUBJECT TO PERSONAL JURISDICTION IN COLORADO.
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO VENUE
FOR ANY ACTION IN SUCH COURTS, AND IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY ACTION BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

(d)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE THAT MAY ARISE OUT OF, RELATE TO, OR BE BASED UPON THIS AGREEMENT OR THE
TRANSACTIONS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES. ACCORDINGLY,
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY SUCH ACTION.

 

(e)                                  EACH PARTY ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) IT HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) IT
MAKES THIS WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
SECTION 12.11(D) AND THIS SECTION 12.11(E).

 

12.12                 Counterparts and Delivery. This Agreement may be executed
in two (2) or more counterparts, each of which will be considered an original,
but all of which together will constitute one and the same instrument.
Counterparts may be delivered by facsimile, electronic mail (including pdf,
DocuSign, or any other electronic signature complying with the U.S. federal
ESIGN Act of 2000) or other transmission method, and any counterpart so
delivered will be considered duly and validly delivered and be valid and
effective for all purposes.

 

[Signatures on Following Page]

 

66

--------------------------------------------------------------------------------



 

SELLER:

ORTANA HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ John Stadter

 

Name:

John Stadter

 

Title:

Manager

 

COMPANY:

FIRST CALL RESOLUTION, LLC

 

 

 

 

 

 

 

By:

/s/ John Stadter

 

Name:

John Stadter

 

Title:

Manager

 

BUYER:

TTEC SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Regina Paolillo

 

Name:

Regina Paolillo

 

Title:

Executive Vice President and Chief Administrative and Financial Officer

 

STADTER:

JOHN STADTER

 

 

 

 

 

 

 

/s/ John Stadter

 

ACHAK:

MATTHEW ACHAK

 

 

 

 

 

 

 

/s/ Ramin Matthew Achak

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

SIGNATURE PAGE

 

67

--------------------------------------------------------------------------------



 

APPENDIX 1.1

 

DEFINITIONS

 

Defined Term

 

Location in body of
Agreement

Achak

 

Introductory Paragraph

Achak Employment Agreement

 

Section 8.1(e)

Actual Closing Cash Amount

 

Section 2.4(a)

Actual EBITDA

 

Section 2.8(a)

Agreed Claims

 

Section 10.10

Agreement

 

Introductory Paragraph

Amended and Restated Operating Agreement

 

Section 8.1(c)

Anti-Bribery Laws

 

Section 5.28

Base Purchase Price

 

Section 2.2

Benefit Plans

 

Section 5.21(a)

Bonus EBITDA Amount

 

Section 2.8(c)

Buyer

 

Introductory Paragraph

Claim

 

Section 10.4(a)

Claim Notice

 

Section 10.6

Claim Threshold

 

Section 10.4(a)

Claimant

 

Section 10.6

Closing

 

Section 3.1

Closing Cash Adjustment

 

Section 2.4(c)

Closing Date

 

Section 3.1

Closing Expenses

 

Section 9.4(c)

Company

 

Introductory Paragraph

Competing Business

 

Section 9.10(b)

Confidential Information

 

Section 9.10(a)

Cybersecurity Tail Policy

 

Section 7.6

D&O Tail Policy

 

Section 7.8

December 31 Benefit Plans

 

Section 9.5

Deductible

 

Section 10.4(b)

Disclosure Schedule

 

First Paragraph of Article 5

E&O Tail Policy

 

Section 7.7

Earn-out Payment

 

Section 2.8

Earn-out Period

 

Section 2.8

Earn-out Statement

 

Section 2.8(b)

EBITDA Target Amount

 

Section 2.8(a)

Effective Closing Time

 

Section 3.1

Execution Date

 

Introductory Paragraph

Final Net Working Capital

 

Section 2.3(a)

 

1

--------------------------------------------------------------------------------



 

Defined Term

 

Location in body of
Agreement

Final Purchase Price

 

Section 2.2

Financial Statements

 

Section 5.9(a)

Forward-Looking Statements

 

Section 9.6

General Enforceability Exceptions

 

Section 4.2

Holdback Period

 

Section 10.4(f)(ii)

Indemnified Taxes

 

Section 10.2(a)(v)

Indemnity Holdback

 

Section 10.4(f)(i)

Independent Accountant

 

Section 2.5(c)(ii)

Insurance Policies

 

Section 5.15(a)

Interim Financial Statements

 

Section 5.9(a)

Leased Real Property

 

Section 5.13

Major Customers

 

Section 5.31(a)

Major Suppliers

 

Section 5.31(b)

Maximum Earn-out Payment Amount

 

Section 2.8

Most Recent Balance Sheet

 

Section 5.9(a)

Net Working Capital

 

Section 2.3(b)

Net Working Capital Adjustment

 

Section 2.3(c)

Net Working Capital Calculation Methodology

 

Section 2.3(d)

Net Working Capital Target

 

Section 2.3(e)

Objection

 

Section 2.5(c)(i)

OFAC

 

Section 5.28

OFAC Regulations

 

Section 5.28

Owned IP

 

Section 5.15(a)

Ownership Interests

 

“Background” Section

Party or Parties

 

Introductory Paragraph

Projected Minimum Cash Amount

 

Section 2.4(b)

Projected Purchase Price

 

Section 2.5(a) 

Purchased Interest

 

“Background” Section

Purchase Price Allocation

 

Section 2.10

Realty Leases

 

Section 5.13

Remaining Disputed Items

 

Section 2.5(c)(ii)

Required Consents

 

Section 7.3(a)

Required HSR Filings

 

Section 7.9(a)

Restricted Period

 

Section 9.10(a)

Retained Interest

 

“Background” Section

Scheduled Contracts

 

Section 5.24

Security Incident

 

Section 5.30(d)

Seller

 

Introductory Paragraph

Seller Tax Objection Notice

 

Section 9.4(d)

 

2

--------------------------------------------------------------------------------



 

Defined Term

 

Location in body of
Agreement

Seller’s Review Period

 

Section 2.5(c)(i)

Stadter

 

Introductory Paragraph

Stadter Consulting Agreement

 

Section 8.1(f)

Statement Delivery Date

 

Section 2.8(b)

Supplemental Disclosure

 

Section 7.4

Termination Agreement of Achak Employment Agreement

 

Section 8.1(f)

Termination Agreement of Stadter Employment Agreement

 

Section 8.1(f)

Termination Date

 

Section 11.1(b)

Third-Party Claim

 

Section 10.6

Transactions

 

“Background” Section

Trust

 

Section 6.1(b)

 

“Action” means any action, suit, lawsuit, administrative or other proceeding,
arbitration, or investigation.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person, where “control” means the ownership, directly or indirectly, of voting
securities representing the right generally to elect a majority of the directors
(or similar governing authority) of a Person, or the possession, by Contract or
otherwise, of the authority to direct the management and policies of a Person.

 

“Agents” means a Person’s members, manager, officers, directors, attorneys,
accountants, investment bankers, representatives, and other Agents.

 

“Business” means the business of customer relationship management, call centers,
and customer service technology, in each case as conducted by the Company at any
time prior to the Closing or as proposed to be conducted by the Company as of
the Closing.

 

“Business Day” means any day other than Saturday, Sunday, or any day recognized
by the United States government as a public holiday for federal employees.

 

“Buyer Transaction Document” means each Transaction Document to which Buyer is a
party.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

3

--------------------------------------------------------------------------------



 

“Cash” means, as of any date of determination, with respect to the Company, all
cash, cash equivalents and marketable securities, determined in accordance with
GAAP.  Notwithstanding anything to the contrary, Cash shall (a) be reduced by
the amount of any bank overdrafts; (b) include checks and drafts deposited for
the account of the Company (subject to dollar for dollar adjustment if any such
check or draft is not credited to such accounts, or such credit is reversed, by
the depository bank); (c) be reduced by the amount of issued but uncleared
checks, ACHs and wire transfers; and (d) not include the amount of any
Restricted Cash.

 

“Certificate” means any license, permit, order, approval, registration,
authorization, and qualification filings with or by any Government Authority
required by Law in connection with the operation of the business of the Company.

 

“Closing Indebtedness” means all Indebtedness of the Company at the Effective
Closing Time.

 

“COBRA” means the applicable group health plan continuation requirements under
Code Section 4980B (as well as its predecessor provision, Code Section 162(k))
and ERISA Sections 601 through 608, inclusive.

 

“Code” means the Internal Revenue Code of 1986, and the related regulations.

 

“Company Privacy and Data Security Policies” means all of the Company’s past or
present, internal or public-facing policies, notices, and statements concerning
the privacy, security, or Processing of Personal Information.

 

“Company Transaction Document” means each Transaction Document to which the
Company is a party.

 

To “Conflict” with means to conflict with; to violate; to breach; to result in a
default under; to be subject to a consent or other approval right of another
Person; to give rise to a right of termination, amendment, suspension,
revocation, cancellation, or acceleration of any obligation, or the creation of
any Encumbrance; or to result in the loss of any benefit under—in each case,
with or without notice, lapse of time, or both. “Conflict,” as a noun, has a
correlative meaning.

 

“Contract” means, with respect to any Person, any agreement, undertaking,
contract, indenture, mortgage, note, bond, deed of trust, document, or other
instrument, whether oral or written, to which such Person is a party or by which
such Person or any of its properties are bound, including all amendments
thereto.

 

“Employee Welfare Benefit Plan” is defined in ERISA Section 3(1).

 

4

--------------------------------------------------------------------------------



 

“Employment Dispute Liability Amount” means any Losses incurred or suffered by
Buyer for any liabilities or obligations of the Company in connection with the
employment dispute between the Company and Ruth McCullen.

 

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, encumbrance, charge, claim, easement, encroachment, right of first
refusal, indenture, or other restriction on ownership or use of real or personal
property (tangible or intangible).

 

“Environmental, Health, and Safety Laws” means all applicable Laws concerning
pollution or protection of the environment or public health and safety,
including Laws relating to emissions, discharges, releases, or threatened
releases of Materials of Environmental Concern into ambient air, surface water,
ground water, or lands, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Materials of Environmental Concern, as such requirements are enacted and in
effect on the day immediately preceding the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
related regulations.

 

“ERISA Affiliate” means each Person that is required to be treated as a single
employer with the Company within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“ESRP Liability Amount” means the amount (if any) of Employer Shared
Responsibility Payments pursuant to Code Section 4980H that the Internal Revenue
Service determines (in a final decision not subject to appeal) are owed by the
Company to the Internal Revenue Service for the Company’s fiscal years 2017 or
2018.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fraud” means intentional or willful misrepresentation of material facts,
constituting common law fraud under applicable Law.

 

“Fundamental Representations” means the representations and warranties made in
the following Sections of this Agreement:

 

Section 5.1:

 

Organization and Authority of Seller

Section 5.2:

 

Organization and Authority of Company

Section 5.3:

 

Capitalization

Section 5.4:

 

Authority to Conduct Business

Section 5.5(b)(x):

 

No Conflict

Section 5.7:

 

No Brokers

 

5

--------------------------------------------------------------------------------



 

Section 5.22:

 

Tax Matters

Section 6.1:

 

Authority; Authorization; Enforceability

Section 6.2:

 

Ownership of Membership Interest

Section 6.3(b)(x):

 

No Conflict

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time, consistently applied.

 

“General Representations” means Seller Parties’ representations and warranties
in Article 5 and Article 6, but excluding any Fundamental Representations.

 

“Government Authority” means any federal, state, regional, local, foreign, or
international government regulatory agency, commission, bureau, authority,
court, or arbitration tribunal.

 

“Health Care Liability Amount” means the ESRP Liability Amount and the Plan
Discrimination Liability Amount.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indebtedness” as applied to any Person means (without duplication) (a) all
indebtedness of the Person for borrowed money, whether short term or long term,
(b) all obligations of the Person evidenced by bonds, debentures, notes, or
other similar instruments or debt securities; (c) all indebtedness of the Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by the Person (even though the rights and
remedies of the lender under such agreement in the event of default are limited
to repossession or sale of such property); (d) unsecured indebtedness or
indebtedness secured by an Encumbrance on assets or properties of any Person
(whether or not assumed by it); (e) any mortgage and all indebtedness of such
Person secured by a purchase-money mortgage or other Encumbrance to secure all
or part of the purchase price of the property subject to the Encumbrance;
(f) all obligations under leases that have been or must be, according to GAAP,
recorded as capital leases in respect of which such Person is liable as lessee;
(g) any Liability of such Person in respect of banker’s acceptances or letters
of credit; (h) amounts owing as deferred purchase price for property or
services, including all seller notes and “earn-out” payments, whether or not
matured; (i) obligations or commitments to repay deposits or other amounts
advanced by and owing to third parties; (j) obligations under any interest rate,
currency or other hedging agreement; (k) all obligations to purchase, redeem,
retire, defease or otherwise acquire for value any equity interests; (l) unpaid
pre-Closing Taxes; (m) bank overdrafts and similar items to the extent not
already reducing Cash; (n) deferred revenue and  customer deposits; (o) all
accrued interest, fees, prepayment premiums, and other expenses owed with
respect to the indebtedness referred to

 

6

--------------------------------------------------------------------------------



 

above; (p)  any indebtedness, obligation, claim or liability of a type referred
to above that is directly or indirectly guaranteed by such Person or that such
Person has agreed (contingently or otherwise) to purchase or otherwise acquire
(including so called “make-whole”, “take-or-pay” or “keep-well” agreements) or
in respect of which it has otherwise assured a creditor against loss; and
(q) any change in control bonus, transaction bonus, success bonus, stay bonus or
other similar bonus, compensation and/or severance payments or benefits (whether
double or single trigger); provided however, that “Indebtedness” does not
include any trade payables, accrued expenses, or Seller Transaction Expenses.

 

“Indemnitee” means the claimant (either Buyer or Seller Parties) entitled to
indemnification under Article 10.

 

“Indemnitor” means the Party (either Buyer or Seller Parties) obligated to
indemnify the Indemnitee under Article 10.

 

“International Employee Plan” means any employee plan for the benefit of one or
more employees who perform services outside the United States that has been
adopted or maintained by any Company or any ERISA Affiliate, whether formally or
informally, or with respect to which the Company or any ERISA Affiliate may or
will have any liability.

 

“IRS” means the Internal Revenue Service.

 

“IT Assets” means all computer systems, including software, hardware, firmware,
middleware and platforms, interfaces, systems, networks, information technology
equipment, websites, network infrastructure, switches, data communications lines
and associated documentation used or held for use by or on behalf of Company in
connection with the conduct of its businesses.

 

“Law” means any applicable statute, law, ordinance, rule, regulation, code,
order, constitution, treaty, common law, judgment, decree, or rule of law of any
Government Authority, whether foreign or domestic.

 

“Liability” means any Indebtedness, liability, or obligation, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, and whether due or to become due.

 

“Losses” means all damages, dues, penalties, fines, settlement payments, Taxes,
costs, obligations, losses, expenses, and fees (including court costs and
reasonable attorney’s fees and expenses, including those incurred in defending
Third-Party Claims), including, as the context requires, any of the foregoing
that arise out of or in connection with any Action or Order.

 

7

--------------------------------------------------------------------------------



 

“Material Adverse Change” or “Material Adverse Effect” means any event,
occurrence, fact, condition or change that has, or would reasonably be expected
to have, a materially adverse effect on the business, results of operations,
condition (financial or otherwise), liabilities, properties or assets of the
Company taken as a whole, or on the ability of Seller Parties to timely
consummate the Transactions; provided, that none of the following will be
considered a Material Adverse Effect or Material Adverse Change: any adverse
change, event, development, or effect arising from or attributable to
(i) general business or economic conditions, (ii) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not according to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States or any of its territories, possessions, or diplomatic or consular
offices, or upon any military installation, equipment, or personnel of the
United States, (iii) conditions in any financial, banking, or securities markets
(including any disruption in those markets and any decline in the price of any
security or any market index), (iv) changes in GAAP, (v) changes in Laws, or
(vi) any public announcement of the pendency of the Transactions; provided,
however, that, that any event, occurrence, fact, condition or change referred to
in clauses (i) through (iii) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur to the extent that such event, occurrence, fact, condition
or change has a disproportionate effect on the Company compared to other
participants in the industries in which the Company conducts its businesses.

 

“Materials of Environmental Concern” means any hazardous waste (as defined by
42 U.S.C. § 6903(5)), any hazardous substance (as defined by
42 U.S.C. § 9601(14)), any pollutant or contaminant (as defined by
42 U.S.C. § 9601(33)), and any toxic substance, oil, hazardous material, or
other chemical or substance regulated by any Environmental, Health, and Safety
Laws.

 

“Multiemployer Plan” is defined in ERISA Section 3(37).

 

“Multiple Employer Plan” is a plan that has two or more contributing sponsors,
at least two of whom are not under common control, within the meaning of ERISA
Section 4063.

 

“NASDAQ” means the Nasdaq Stock Market.

 

“NDA” means the Mutual Non-Disclosure Agreement, dated March 20, 2019, between
the Company and Buyer.

 

“Order” means an order, judgment, injunction, stipulation, award, decree,
arbitration decision, or other similar instrument issued by or entered with a
Government Authority in any Action.

 

8

--------------------------------------------------------------------------------



 

“Ordinary Course of Business” means the ordinary course of business consistent
with the past custom and practice of the Company (as applicable).

 

“Organizational Documents” means: (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the certificate of formation
or articles of organization and the operating agreement or limited liability
company agreement of a limited liability company; (c) the trust agreement of any
trust; and (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of any other Person, in each case
including all related amendments and restatements.

 

“Permitted Encumbrances” means (a) those items set forth on Schedule 1 attached
hereto; (b) Encumbrances for Taxes not yet due and payable or being contested in
good faith by appropriate procedures, and, in each case, for which appropriate
reserves in the Financial Statements have been established; (c) mechanics,
carriers’, workmen’s, repairmen’s or other like statutory liens arising or
incurred in the Ordinary Course for sums not yet due or, if due, the payment of
which is being contested in good faith and for which appropriates reserves have
been established in the Financial Statements; (d) easements, rights of way,
zoning ordinances and other similar encumbrances affecting Real Property, which
do not or would not materially impair the use or occupancy of the Real Property
in the operation of the Business; or (e) Encumbrances incurred in connection
with worker’s compensation, unemployment compensation or other types of social
security or in connection with obligations for sums which are not yet delinquent
or which are being contested in good faith and for which appropriate reserves
have been established in the Financial Statements.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint-stock company,
joint venture, trust, or Government Authority.

 

“Personal Information” means any information that identifies or, alone or in
combination with any other information, could reasonably be used to identify,
locate, or contact a natural Person, including name, street address, telephone
number, email address, identification number issued by a Government Authority,
credit card number, bank information, customer or account number, online
identifier, device identifier, IP address, browsing history, search history, or
other website, application, or online activity or usage data, location data,
biometric data, medical or health information, or any other information that is
considered “personally identifiable information,” “personal information,”
“protected health information,” “electronic protected health information,” or
“personal data” under applicable Law.

 

“Plan Discrimination Liability Amount” means the sum of (a) fines, penalties,
and other amounts the Company pays to the Internal Revenue Service as

 

9

--------------------------------------------------------------------------------



 

a result of the failure of the medical and dental plans sponsored by the Company
to satisfy the requirements of Code Section 105(H), and (b) the aggregate
bonuses the Company pays to certain of its employees in fiscal year 2020 to
off-set such employees’ increase in premium under the medical and dental plans
sponsored by the Company.

 

“Privacy Laws” means all applicable Laws concerning the privacy, security, or
Processing of Personal Information (including Laws of jurisdictions where
Personal Information was collected), including, as applicable, data breach
notification Laws, consumer protection Laws, Laws concerning requirements for
website and mobile application privacy policies and practices, Social Security
number protection Laws, data security Laws, and Laws concerning email, text
message, or telephone communications. Without limiting the foregoing, Privacy
Laws include: the Federal Trade Commission Act, the Telephone Consumer
Protection Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act,
the Controlling the Assault of Non-Solicited Pornography and Marketing Act of
2003, the Children’s Online Privacy Protection Act, the California Consumer
Privacy Act of 2018, the Computer Fraud and Abuse Act, the Electronic
Communications Privacy Act, the Fair Credit Reporting Act, the Fair and Accurate
Credit Transaction Act, the Health Insurance Portability and Accountability Act
of 1996, as amended and supplemented by the Health Information Technology for
Economic and Clinical Health Act of the American Recovery and Reinvestment Act
of 2009, the Gramm-Leach-Bliley Act, the Family Educational Rights and Privacy
Act, and all other similar federal, state, and local Laws.

 

“Processing” means any operation performed on Personal Information, including
the collection, creation, receipt, access, use, handling, compilation, analysis,
monitoring, maintenance, storage, transmission, transfer, protection,
disclosure, destruction, or disposal of Personal Information.

 

“Professionals’ Files” means all of the books, files, documents, and records of
attorneys, accountants, and investment bankers relating to their respective
representations of Seller Parties or the Company in connection with negotiating,
executing, and delivering this Agreement or the other Transaction Documents, or
otherwise in connection with the Transactions.

 

“Registered Intellectual Property” means all United States, international and
foreign (a) patents and patent applications (including provisional
applications); (b) registered trademarks and applications to register trademarks
(including intent-to-use applications, or other registrations or applications
related to Trademarks); (c) registered copyrights and applications for copyright
registration; (d) registered internet domain names and URLs; and (e) any other
Intellectual Property that is subject to any filing or recording with any state,
provincial, federal, government or other public or quasi-public legal authority.

 

10

--------------------------------------------------------------------------------



 

“Representations” means Fundamental Representations and General
Representations.”

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, Agents, counsel, accountants, investment
bankers, and other representatives of such Person and, when used with respect to
a Person that is an entity and not an individual, also includes such Person’s
direct and indirect stockholders, partners, members, subsidiaries, parent
companies and other Affiliates.

 

“Restricted Cash” means any cash which is not freely usable by a Person because
it is subject to restrictions, limitations or the imposition of Taxes on use or
distribution by Law, contract or otherwise, including (a) the imposition of any
withholding Tax or other Tax on any such cash if it were to be distributed or
otherwise repatriated to a company, and (b) lease deposits, customer deposits or
other cash that is earmarked for a specific purpose.

 

“R&W Insurance Policy” means the buyer-side representation and warranty
insurance policy to be issued to Buyer as described in Section 7.10.

 

“Securities Act” means the Securities Act of 1933.

 

“Seller Party” means any of Seller, Achak or Stadter and “Seller Parties” means
all of them.

 

“Seller Transaction Document” means each Transaction Document to which any
Seller Party is a party.

 

“Seller Transaction Expenses” means all expenses of Seller Parties or the
Company (or for which any of them is responsible) not paid before Closing that
were incurred in connection with preparing and executing this Agreement and the
Transaction Documents or consummating the Transactions, including (a) fees and
disbursements of brokers, attorneys, accountants, financial advisors, and other
advisors and service providers, (b) any equity-based payments, including stock
or unit appreciation rights, phantom stock or units, options, or similar
instruments, that vest or become due or payable, and (c) the employer portion of
all payroll Taxes related to the payments described in clause (b).

 

“Seller’s Knowledge” means the actual knowledge of [* * *], [* * *], or [* * *],
the knowledge that each would reasonably be expected to discover following
reasonable investigation, and that each would reasonably be expected to have
following inquiry of the employees directly reporting to each.

 

“Specified Matter(s)” means(a) any failure by the Company to comply with any
non-resident withholding tax requirements before the Closing, (b) any failure

 

11

--------------------------------------------------------------------------------



 

by the Company to comply before the Closing with state income, franchise or
gross receipts taxes in any jurisdiction other than California, Montana, Oregon
and Washington, (c) the Company’s failure to hold a Payment Card Industry
certification before the Closing, (d) any failure by the Company to comply
before the Closing with HIPAA, (e) any failure by the Company to comply before
the Closing with Oregon law relating to the payment of final wages following
involuntary terminations, (f) the Health Care Liability Amount, and/or (g) the
Employment Dispute Liability Amount.

 

“Tax Authority” means any Government Authority with authority to assess, assert,
or otherwise impose Tax adjustments or collect unpaid Taxes of any Person.

 

“Tax Period” means any taxable year or any other period that is treated as a
taxable year (or other period, or portion of a period, in the case of a Tax
imposed with respect to such other period, such as a quarter) with respect to
which any Tax may be imposed under any applicable Law.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement supplied or required to be supplied to a Tax
Authority relating to Taxes, including any related schedule, attachment, or
amendment.

 

“Taxes” means: (a) any federal, state, local, and foreign taxes (including
premium taxes, excise taxes, sales taxes, use taxes, gross receipts taxes,
franchise taxes, ad valorem taxes, registration taxes, severance taxes, windfall
profits taxes, stamp taxes, capital levy taxes, transfer taxes, value added
taxes, employment and payroll-related taxes, property taxes, escheat, business
license taxes, occupation taxes, environmental taxes (including taxes under Code
Section 59A), import duties, custom duties, and other governmental charges and
assessments) of any kind whatsoever, including interest, additions to tax, and
penalties; (b) Liability for any items described in clause (a) that is imposed
under U.S. Treasury Regulation Section 1.1502-6 or similar provisions of Law;
and (c) Liability for any items described in clause (a) imposed on any
transferee or indemnitor, by contract or otherwise. “Taxes” includes both Income
Taxes and all Taxes other than Income Taxes.

 

“Total Consideration” means the Final Purchase Price plus Seller Transaction
Expenses, plus Company Indebtedness, plus the Indemnity Holdback, plus the
Earn-Out Payment.

 

“Transaction Documents” means this Agreement and each other agreement, document,
instrument, or certificate referenced in this Agreement and to be executed by
any of the Parties in connection with the consummation of the Transactions.

 

12

--------------------------------------------------------------------------------



 

APPENDIX 1.2

INTERPRETATION

 

Each defined term used in this Agreement will have a comparable meaning when
used in its plural or singular form. The Appendices, Schedules, and Exhibits
(including the Disclosure Schedule) attached to this Agreement are an integral
part of this Agreement and are hereby incorporated into and made part of this
Agreement.

 

Unless the context requires otherwise, references in this Agreement to:
(a) Articles, Sections, Appendices, Exhibits, and Schedules mean the Articles
and Sections of, and the Exhibits, Appendices, and Schedules attached to, this
Agreement; (b) agreements, instruments, or documents mean such agreements,
instruments, or documents as they may be amended, supplemented, and modified
from time to time, to the extent permitted by their provisions and not
prohibited by this Agreement; (c) Laws mean such Laws as they may be amended
from time to time, and include any successor Laws; (d) dollars (or the symbol
“$”) refer to United States dollars; and (e) time means Pacific Time.

 

Any capitalized terms used but not defined in any Exhibit, Appendix, Schedule,
or Transaction Document have the meanings given in this Agreement, if any.

 

The Parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and there will
be no presumption or burden of proof favoring or disfavoring any Party by virtue
of the authorship of this Agreement.

 

If the last day of any time period within which notice must be given or action
must be taken under this Agreement falls on a day other than a Business Day, the
time period for giving such notice or taking such action will be extended
through the next Business Day.

 

1

--------------------------------------------------------------------------------



 

APPENDIX 1.3

 

PUT AND CALL OPTIONS

 

Put and Call Option. This Appendix 1.3 describes the terms by which the Buyer
and Seller may purchase or sell, as applicable, the Retained Interest during the
Option Period (defined below) pursuant to the Amended and Restated Operating
Agreement.  Although subsections (a), (b), (c), and (d) of this Appendix 1.3 are
intended to describe verbatim the corresponding sections in Article 8 of the
Amended and Restated Operating Agreement (except for section references), in the
event of any inconsistency in or variance between the description in this
Appendix 1.3 and the Amended and Restated Operating Agreement, the terms of the
Amended and Restated Operating Agreement shall control over, and supersede, the
description of such terms in this Appendix 1.3, it being understood by the
Parties that, notwithstanding anything to the contrary in this Appendix 1.3, the
rights, duties, obligations, liabilities, and remedies of the Parties with
respect to the Call Option and the Put Option are solely and exclusively those
set forth in the Amended and Restated Operating Agreement.

 

(a)                                 Call Option. At any time during the Option
Period, TSC shall have the right and not the obligation to purchase all (and not
less than all) of the Units held by the Rolling Unitholder, on the terms and
conditions set forth in this Appendix 1.3 (the “Call Option”).

 

If TSC wishes to exercise its Call Option, then TSC shall deliver to Rolling
Unitholder an Exercise Notice to inform Rolling Unitholder that TSC is
exercising its Call Option.

 

Rolling Unitholder will have 30 days after delivery of the Exercise Notice to
dispute the Aggregate EBITDA.

 

On the date that is 60 days after the Exercise Notice was delivered (the “Call
Purchase Date”), TSC shall purchase (the “Call Purchase”) all Units then owned
by Rolling Unitholder for a total purchase price equal to the Call/Put Option
Buyout Consideration.

 

Concurrently with the Call Purchase, TSC and the Rolling Unitholder shall enter
into such documents and instruments as shall be reasonably necessary to
facilitate the closing of the Call Purchase, including, without limitation,
documentation of a surrender of the Units purchased and termination of the
Rolling Unitholder’s interest as a Member.

 

The Rolling Unitholder and the Indirect Owners shall at the closing of any
purchase consummated pursuant to this subsection (a) of this Appendix 1.3,
represent and warrant to TSC that: (i) the Rolling Unitholder has full right,
title and

 

1

--------------------------------------------------------------------------------



 

interest in and to the Units, (ii) the Rolling Unitholder has all the necessary
power and authority and has taken all necessary action to sell such Units as
contemplated by this subsection (a) of this Appendix 1.3, and (iii) such Units
are free and clear of any and all mortgages, pledges, security interests,
options, rights of first offer, encumbrances or other restrictions or
limitations of any nature whatsoever other than those arising as a result of or
under the terms of [the Amended and Restated Operating Agreement] and the
Securities Act.

 

(b)                                 Put Option.  At any time during the Option
Period, the Rolling Unitholder shall have the right and not the obligation to
sell all of its Units to TSC, on the terms and conditions set forth in this
Appendix 1.3 (the “Put Option”).

 

The Rolling Unitholder may request an Option Financial Statement from the
Company at any time during the Option Period.

 

If the Rolling Unitholder wishes to exercise the Put Option, then the Rolling
Unitholder shall deliver to TSC an Exercise Notice to inform TSC that the
Rolling Unitholder is exercising its Put Option.

 

On the date that is 60 days after the Exercise Notice was delivered (the “Put
Purchase Date”), the Rolling Unitholder shall sell (the “Put Sale”) its Units to
TSC, and TSC shall purchase such Units from the Rolling Unitholder, for a total
purchase price equal to the Call/Put Buyout Consideration.

 

Concurrently with the Put Sale, TSC and the Rolling Unitholder shall enter into
such documents and instruments as shall be reasonably necessary to facilitate
the closing of the Put Sale, including, without limitation, documentation of a
surrender of the Units purchased and termination of the Rolling Unitholder’s
interest as a Member.

 

The Rolling Unitholder and its Indirect Owners shall at the closing of any sale
consummated pursuant to this subsection (b) of this Appendix 1.3, represent and
warrant to TSC that: (i) the Rolling Unitholder has full right, title and
interest in and to the Units, (ii) the Rolling Unitholder has all the necessary
power and authority and has taken all necessary action to sell such Units as
contemplated by this subsection (b) of this Appendix 1.3, and (iii) such Units
are free and clear of any and all mortgages, pledges, security interests,
options, rights of first offer, encumbrances or other restrictions or
limitations of any nature whatsoever other than those arising as a result of or
under the terms of [the Amended and Restated Operating Agreement] and the
Securities Act.

 

(c)                                  No Transfers by Rolling Unitholder Owners.
Each Indirect Owner agrees that he or it will not Transfer any membership
interests, equity, or other forms of ownership of Ortana until after the end of
the Option Period.

 

2

--------------------------------------------------------------------------------



 

(d)                                 Release. As a condition to the Rolling
Unitholder receiving the Call/Put Option Buyout Consideration, the Rolling
Unitholder and each Indirect Owner will deliver to Buyer an executed release in
the form of Schedule E of the Amended and Restated Operating Agreement at and
effective as of the Call Purchase or Put Sale and upon receipt of the Call/Put
Option Buyout Consideration.

 

(e)                                  Disputes. In the event TSC and the Rolling
Unitholder do not agree on the calculation of Aggregate EBIDTA, the dispute
provisions of Section 8.5 of the Amended and Restated Operating Agreement shall
control.

 

(f)                                   Definitions.  Definitions used in this
Appendix 1.3 are as follows (except that the terms used in the first paragraph
of this Appendix 1.3 have the meanings given to them in the Membership Interest
Purchase Agreement to which this Appendix 1.3 is attached). All other terms used
in this Appendix 1.3 and not defined herein have the meanings given to them in
the Amended and Restated Operating Agreement.

 

“Aggregate EBITDA” means:

 

(a)                                 All EBITDA (excluding Transitioned EBITDA)
attributable to services performed by the Company, and specifically performed by
employees of the Company, on behalf of a client of any of the Company, TSC or
any Affiliate of TSC, and where such services are performed by such employees
located in any existing or new facility of the Company; plus

 

(b)                                 All EBITDA (excluding Transitioned EBITDA)
attributable to services performed by TSC or any non-Company Affiliate of TSC,
and specifically performed by employees of TSC or of any non-Company Affiliate
of TSC, on behalf of a third-party client of the Company (as evidenced by a
direct contractual relationship between such party and the Company, and not
written on TSC contract documentation or contract documentation of any
non-Company Affiliate of TSC), and where such services are performed by
employees located in any facility belonging to TSC or any non-Company Affiliate
of TSC; plus

 

(c)                                  All Transitioned EBITDA.

 

Subsections (a), (b), and (c) of this definition of “Aggregate EBITDA” are
further illustrated in the attached Schedule C under the columns labeled
“Current,” “TTEC Support for Rightshoring,” and “Full Transition,” respectively.

 

“Call/Put Option Buyout Consideration” means an amount equal to: (a) the product
determined by multiplying Aggregate EBITDA, as set forth on the Option Financial
Statement, by the applicable multiple set forth in Schedule D attached hereto,
multiplied by (b) thirty percent (30%); provided however that, in the event that
Achak is terminated by the Company for Cause (as defined in Achak’s Executive

 

3

--------------------------------------------------------------------------------



 

Employment Agreement of even date herewith) or Achak terminates his employment
with the Company before the Call Purchase Date or the Put Purchase Date (as
applicable), then “Call/Put Option Buyout Consideration” with respect to all of
the Units held by the Rolling Unitholder means an amount equal to: (y) the
product determined by multiplying Aggregate EBITDA, as set forth on the
Termination Date Financial Statement, by the applicable multiple set forth in
Schedule D attached hereto, multiplied by (z) thirty percent (30%).

 

“Company” means First Call Resolution, LLC.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
and shall include and reflect all cost of goods sold, sales, general and
administrative overhead expenses, deal specific variable sales costs and
expenses (including but not limited to sales commissions, travel and
entertainment), and all other operating expenses. Individual elements and
components of the EBITDA calculation will be determined in accordance with the
Company’s financial statements, which shall be based upon GAAP.

 

“Exercise Notice” means the written notice of exercise given by either TSC to
Rolling Unitholder, or Rolling Unitholder to TSC, as applicable, in order to
exercise the Call Option or Put Option, respectively. Each Exercise Notice must
include the Option Financial Statement. Each Exercise Notice shall be
unconditional and irrevocable.

 

“Indirect Owners” means Stadter, the Stadter Trust, and Achak.

 

“Option Financial Statement” means the Company’s financial statement (prepared
by the Company) for the most recent trailing 12-month period ended at least 30
days before the date of the exercise of the Put Option or Call Option, and which
shall include Aggregate EBITDA. By way of illustration:

 

If an Exercise Notice is dated February 10, 2023, then the applicable Option
Financial Statement shall be the Company’s financial statement for the 12-month
period ended December 31, 2022.

 

If an Exercise Notice is dated April 10, 2023, then the applicable Option
Financial Statement shall be the Company’s financial statement for the 12-month
period ended February 28, 2023.

 

“Option Period” means the period commencing on January 31, 2023 and ending on
December 31, 2023.

 

“Rolling Unitholder” means Ortana.

 

4

--------------------------------------------------------------------------------



 

“Transitioned EBITDA” means the lesser of (i) all EBITDA attributable to
services performed by the Company for a Company Client in the 12 months prior to
the date on which such Company Client entered into a contract directly with TSC
or any non-Company Affiliate of TSC (a “Transitioned Client”) or (ii) all EBITDA
attributable to services performed by TSC, the Company or any non-Company
Affiliate of TSC (or a combination of more than one, as applicable) for a
Transitioned Client in the 12 months prior to the Call Purchase Date or Put
Purchase Date, as applicable; unless such Transitioned Client has delivered a
written notice of termination or cancellation of its contract with TSC or any
non-Company Affiliate of TSC that describes such termination as triggered by an
event or circumstance other than TSC (or any non-Company Affiliate of TSC)
performance or actions.

 

“TSC” means TTEC Services Corporation.

 

Schedules (which are lettered to match to the letter of the corresponding
schedules in the Amended and Restated Operating Agreement)

Schedule C — Principles for Determining Aggregate EBITDA

Schedule D — Purchase EBITDA Margins

Schedule E — Release

 

5

--------------------------------------------------------------------------------



 

SCHEDULE C TO APPENDIX 1.3

 

PRINCIPLES FOR DETERMINING AGGREGATE EBITDA

 

[g209411kk19i001.jpg]

 

6

--------------------------------------------------------------------------------



 

SCHEDULE D TO APPENDIX 1.3

 

Purchase EBITDA Margin = or >16%

 

The following Multiples apply only under the circumstance wherein ACTUAL
Aggregate EBITDA margin is equal to or greater than sixteen percent (16%)

 

Last Twelve Months EBITDA $ (in millions)

 

 

 

Low

 

High

 

Multiple

 

$

0.00

 

$

27.4

 

6.0

 

$

27.5

 

$

35.2

 

8.0

 

$

35.3

 

$

49.5

 

10.0

 

$

49.6

+

 

 

11.0

 

 

Purchase EBITDA Margin <16%

 

The following Multiples apply only under the circumstance wherein the ACTUAL
Aggregate EBITDA margin is less than sixteen percent (16%)

 

Last Twelve Months
EBITDA $
(in millions)

 

 

Low

 

High

 

Multiple

$

0.00

 

$

27.4

 

6.0 x (Actual Aggregate EBITDA margin percentage ÷ 16%)

$

27.5

 

$

35.2

 

8.0 x (Actual Aggregate EBITDA margin percentage ÷ 16%)

$

35.3

 

$

49.5

 

10.0 x (Actual Aggregate EBITDA margin percentage ÷ 16%)

$

49.6

+

 

 

11.0 x (Actual Aggregate EBITDA margin percentage ÷ 16%)

 

1

--------------------------------------------------------------------------------



 

SCHEDULE E TO APPENDIX 1.3

 

THIS RELEASE (this “Release”) is made as of [    ] [  ], 20  , by the
undersigned in connection with the Third Amended and Restated Operating
Agreement for First Call Resolution, LLC (“FCR Operating Agreement”),dated
October [  ], 2019, as may be further amended, by and among: (a) The John and
Maureen Stadter Family Trust U/T/A dated December 20, 2017 (the “Stadter Trust”)
an Oregon trust; (b) Matthew Achak, an individual (“Achak”); (c) John Stadter,
an individual (“Stadter”);  (d) Ortana Holdings, LLC, an Oregon limited
liability company (“Ortana” and collectively with the Stadter Trust, Achak, and
Stadter, the “Founders”), (e)  First Call Resolution, LLC, a Colorado limited
liability company (the “Company”); and (f) TTEC Services Corporation (“TSC”), a
Colorado corporation.  All capitalized terms herein shall have the meanings set
forth in the FCR Operating Agreement.  This Release will be effective upon, and
is subject to, Founder’s receipt of the Call/Put Option Buyout Consideration.

 

Each of the undersigned, on behalf of themselves and their respective
predecessors, successors, assigns, heirs, executors, legatees, administrators,
beneficiaries, representatives and agents (the “Releasing Parties”), on the date
hereof, shall be deemed to have, and hereby does, unconditionally release and
forever discharge TSC, Company, and TTEC Holdings, Inc. and their respective
direct and indirect subsidiaries and parent entities, including their respective
officers, directors, employees, shareholders, successors, assigns, agents,
advisors, representatives and affiliates (the “Released Parties”), from (i) any
and all obligations or duties the Released Parties might owe or have to the
Releasing Parties, and any and all claims of liability, whether legal or
equitable, of every kind and nature, which the Releasing Parties ever had, now
have or may claim against the Released Parties, in each case, in connection with
the FCR Operating Agreement or the transactions contemplated under the FCR
Operating Agreement, and (ii) any and all claims of liability, whether legal or
equitable, of every kind and nature, which the Releasing Parties ever had, now
have or may claim against the Released Parties, in each case arising out of
facts or circumstances occurring at any time on or prior to the [Call Purchase
Date] // [Put Purchase Date], including without limitation any claim under any
federal, state, or municipal statutes, ordinances, or regulations, including,
but not limited to, claims of discrimination based on race, color, national
origin, sex, sexual orientation, religion, disability, veteran status,
whistleblower status, public policy, or any other characteristic of the
Releasing Parties under the Americans with Disabilities Act, the Equal Pay Act,
Title VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act or any other
federal, state, or municipal law prohibiting discrimination or termination for
any reason; provided, however, that such release shall exclude those liabilities
of Company arising out of the FCR Operating Agreement and shall exclude, to the

 

1

--------------------------------------------------------------------------------



 

extent the Founder is an employee, independent contractor, officer or director
of Company: (i) earned compensation not yet paid, (ii) reimbursement for
expenses incurred by the Founder in the ordinary course of his employment which
are reimbursable under Company’s expense reimbursement policies, (iii) accrued
benefits, including vacation, subject only to Company’s policies on accrual and
carry forward; and (iv) any rights that the Releasing Parties have to be
indemnified by any Released Parties under applicable law, the terms of the
Company’s articles of organization, the FCR Operating Agreement or pursuant to
any indemnification agreement between the Releasing Parties and the Company.

 

Apart from the liabilities above expressly excepted from the foregoing release,
the released claims include all other liabilities even if the liabilities and
their existence are unknown or not suspected, and even if knowledge of those
liabilities would have affected the acceptance of the foregoing release.  For
purposes of this Release, each Founder hereby expressly waives and releases any
and all rights and/or benefits under California Civil Code Section 1542 and any
other analogous provision of applicable Law of any jurisdiction.  Section 1542
states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.”

 

2

--------------------------------------------------------------------------------